Exhibit 10.1

Execution Version

 

 

CREDIT AGREEMENT

among

VERINT SYSTEMS INC.,

and

THE RESTRICTED SUBSIDIARY BORROWERS

REFERRED TO HEREIN

as Borrowers,

The Several Lenders

from Time to Time Parties Hereto,

JPMORGAN CHASE BANK, N.A.,

as Lead Arranger

JPMORGAN CHASE BANK, N.A., DEUTSCHE BANK SECURITIES INC.,

GOLDMAN SACHS BANK USA, RBC CAPITAL MARKETS LLC,

BARCLAYS BANK PLC, CREDIT SUISSE SECURITIES (USA) LLC

and HSBC SECURITIES (USA) INC.,

as Joint Bookrunners,

DEUTSCHE BANK SECURITIES INC.,

GOLDMAN SACHS BANK USA, RBC CAPITAL MARKETS LLC,

BARCLAYS BANK PLC, CREDIT SUISSE SECURITIES (USA) LLC

and HSBC SECURITIES (USA) INC.,

as Co-Documentation Agents,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent

Dated as of June 29, 2017

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

          PAGE  

ARTICLE 1 Definitions

     1  

Section 1.01.

   Defined Terms      1  

Section 1.02.

   Other Definitional Provisions      42  

Section 1.03.

   Accounting Changes      44  

Section 1.04.

   Pro Forma Calculations      44  

Section 1.05.

   Designated Senior Indebtedness      45  

Section 1.06.

   Letter of Credit Amounts      45  

ARTICLE 2 Amount and Terms of Commitments

     45  

Section 2.01.

   Term Loan Commitments      45  

Section 2.02.

   Procedure for Term Loan Borrowing      45  

Section 2.03.

   Repayment of Term Loans      46  

Section 2.04.

   Revolving Credit Commitments      46  

Section 2.05.

   Procedure for Revolving Credit Borrowing      46  

Section 2.06.

   Repayment of Loans; Evidence of Debt      47  

Section 2.07.

   Fees      48  

Section 2.08.

   Termination or Reduction of Revolving Credit Commitments      48  

Section 2.09.

   Optional Prepayments      48  

Section 2.10.

   Mandatory Prepayments      49  

Section 2.11.

   Conversion and Continuation Options      52  

Section 2.12.

   Minimum Amounts and Maximum Number of Eurodollar Tranches      52  

Section 2.13.

   Interest Rates and Payment Dates      53  

Section 2.14.

   Computation of Interest and Fees      53  

Section 2.15.

   Inability To Determine Interest Rate      54  

Section 2.16.

   Pro Rata Treatment and Payments      54  

Section 2.17.

   Requirements of Law      56  

Section 2.18.

   Taxes      57  

Section 2.19.

   Indemnity      61  

Section 2.20.

   Illegality      62  

Section 2.21.

   Change of Lending Office      62  

Section 2.22.

   Incremental Credit Extensions      62  

Section 2.23.

   Additional Loan Parties      65  

Section 2.24.

   Cash Collateral      66  

Section 2.25.

   Defaulting Lenders      67  

Section 2.26.

   Refinancing Facilities      69  

ARTICLE 3 Letters of Credit

     71  

Section 3.01.

   L/C Commitment      71  

Section 3.02.

   Procedure for Issuance of Letter of Credit      72  

Section 3.03.

   Fees and Other Charges      72  

 

i



--------------------------------------------------------------------------------

Section 3.04.

   L/C Participations      72  

Section 3.05.

   Reimbursement Obligation of the Borrowers      74  

Section 3.06.

   Obligations Absolute      74  

Section 3.07.

   Letter of Credit Payments      75  

Section 3.08.

   Applications      76  

Section 3.09.

   Resignation      76  

Section 3.10.

   Additional Issuing Lenders      76  

ARTICLE 4 Representations and Warranties

     77  

Section 4.01.

   Financial Condition      77  

Section 4.02.

   No Change      77  

Section 4.03.

   Corporate Existence; Compliance with Law      77  

Section 4.04.

   Corporate Power; Authorization; Enforceable Obligations      77  

Section 4.05.

   No Legal Bar      78  

Section 4.06.

   No Material Litigation      78  

Section 4.07.

   No Default      78  

Section 4.08.

   Ownership of Property; Liens      78  

Section 4.09.

   Intellectual Property      79  

Section 4.10.

   Taxes      79  

Section 4.11.

   Federal Regulations      79  

Section 4.12.

   Labor Matters      79  

Section 4.13.

   ERISA      79  

Section 4.14.

   Investment Company Act      80  

Section 4.15.

   Restricted Subsidiaries      80  

Section 4.16.

   Environmental Matters      80  

Section 4.17.

   Accuracy of Information, Etc.      81  

Section 4.18.

   Security Documents      82  

Section 4.19.

   Solvency      83  

Section 4.20.

   Anti-Corruption Laws and Sanctions      83  

Section 4.21.

   EEA Financial Institutions      83  

Section 4.22.

   Insurance      83  

Section 4.23.

   Use of Proceeds      83  

Section 4.24.

   Subordination of Permitted Convertible Indebtedness      83  

ARTICLE 5 Conditions Precedent

     84  

Section 5.01.

   Conditions to Initial Extension of Credit      84  

Section 5.02.

   Conditions to each Extension of Credit      86  

ARTICLE 6 Affirmative Covenants

     86  

Section 6.01.

   Financial Statements      86  

Section 6.02.

   Certificates; Other Information      87  

Section 6.03.

   Payment of Taxes      89  

Section 6.04.

   Conduct of Business and Maintenance of Existence; Compliance      89  

Section 6.05.

   Maintenance of Property; Insurance      89  

 

ii



--------------------------------------------------------------------------------

Section 6.06.

   Inspection of Property; Books and Records; Discussions; Maintenance of
Ratings      90  

Section 6.07.

   Notices      90  

Section 6.08.

   Additional Collateral, Etc      91  

Section 6.09.

   Further Assurances      93  

Section 6.10.

   Use of Proceeds      94  

Section 6.11.

   Environmental Compliance      94  

Section 6.12.

   Compliance with Anti-Corruption Laws and Sanctions      94  

Section 6.13.

   Designation of Restricted Subsidiaries      94  

ARTICLE 7 Negative Covenants

     95  

Section 7.01.

   Financial Condition Covenants      95  

Section 7.02.

   Limitation on Indebtedness      95  

Section 7.03.

   Limitation on Liens      98  

Section 7.04.

   Limitation on Fundamental Changes      101  

Section 7.05.

   Limitation on Disposition of Property      102  

Section 7.06.

   Limitation on Restricted Payments      103  

Section 7.07.

   Limitation on Investments      105  

Section 7.08.

   Limitation on Payments and Modifications of Certain Debt Instruments.     
109  

Section 7.09.

   Limitation on Transactions with Affiliates      110  

Section 7.10.

   Limitation on Sales and Leasebacks      110  

Section 7.11.

   Limitation on Changes in Fiscal Periods      111  

Section 7.12.

   Limitation on Negative Pledge Clauses      111  

Section 7.13.

   Limitation on Restrictions on Restricted Subsidiary Distributions      111  

Section 7.14.

   Limitation on Lines of Business      112  

Section 7.15.

   Limitation on Hedge Agreements      112  

ARTICLE 8 Events of Default

     113  

ARTICLE 9 The Administrative Agent

     116  

Section 9.01.

   General      116  

Section 9.02.

   Credit Bidding      119  

ARTICLE 10 Miscellaneous

     120  

Section 10.01.

   Amendments and Waivers      120  

Section 10.02.

   Notices      123  

Section 10.03.

   No Waiver; Cumulative Remedies      126  

Section 10.04.

   Survival of Agreement      126  

Section 10.05.

   Payment of Expenses; Indemnity      127  

Section 10.06.

   Successors and Assigns; Participations and Assignments      129  

Section 10.07.

   Adjustments; Set Off      134  

Section 10.08.

   Counterparts      135  

Section 10.09.

   Severability      135  

Section 10.10.

   Integration      136  

 

iii



--------------------------------------------------------------------------------

Section 10.11.

   GOVERNING LAW      136  

Section 10.12.

   Submission to Jurisdiction; Waivers      136  

Section 10.13.

   Judgment Currency      137  

Section 10.14.

   Acknowledgments      137  

Section 10.15.

   Confidentiality      137  

Section 10.16.

   Release of Collateral and Guarantee Obligations      138  

Section 10.17.

   WAIVERS OF JURY TRIAL      139  

Section 10.18.

   USA PATRIOT Act Notice      139  

Section 10.19.

   Replacement Lenders      139  

Section 10.20.

   Headings      141  

Section 10.21.

   Lender Action      141  

Section 10.22.

   Interest Rate Limitation      141  

Section 10.23.

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions      142
 

 

iv



--------------------------------------------------------------------------------

ANNEXES:

  

A

  

Revolving Credit Commitments

B

  

Initial Term Loan Commitments

SCHEDULES:

1.01A

  

Lenders

1.01B

  

Excluded Domestic Subsidiaries

4.04

  

Consents, Authorizations, Filings and Notices

4.06

  

Litigation

4.09

  

Intellectual Property

4.15(a)

  

Restricted Subsidiaries

4.15(b)

  

Rights in Capital Stock

4.18(a)

  

UCC Filing Jurisdictions

4.18(c)

  

Real Property

7.02(d)

  

Existing Indebtedness

7.03(f)

  

Existing Liens

EXHIBITS:

  

A

  

Form of Compliance Certificate

B

  

Form of Assignment and Acceptance

C

  

Form of Closing Certificate

D

  

Reserved

E

  

Reserved

F-1

  

Form of Term Note

F-2

  

Form of Revolving Credit Note

G-1

  

Form of U.S. Tax Compliance Certificate (Foreign Lenders Not Treated As
Partnerships)

G-2

  

Form of U.S. Tax Compliance Certificate (Foreign Participants Not Treated as
Partnerships)

G-3

  

Form of U.S. Tax Compliance Certificate (Foreign Participants Treated as
Partnerships)

G-4

  

Form of U.S. Tax Compliance Certificate (Foreign Lenders Treated As
Partnerships)

H

  

Form of Borrowing Notice

I

  

Auction Procedures

J

  

Form of Restricted Subsidiary Borrower Notice

K

  

Form of Restricted Subsidiary Borrower Request and Assumption Agreement

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”), dated as of June 29, 2017, among VERINT
SYSTEMS INC., a Delaware corporation (the “Company”), the RESTRICTED SUBSIDIARY
BORROWERS from time to time parties to this Agreement, the several banks and
other financial institutions or entities from time to time parties to this
Agreement as lenders (the “Lenders”), and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, including any successor thereto, the
“Administrative Agent”) and as collateral agent (in such capacity, including any
successor thereto, the “Collateral Agent”) for the Lenders.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Defined Terms. As used in this Agreement, the terms listed in this
Section 1.01 shall have the respective meanings set forth in this Section 1.01.

“ABR”: for any day, a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the NYFRB Rate in effect on such day plus  1⁄2 of 1%
and (c) the Eurodollar Rate for a one month Interest Period on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus 1%,
provided that for the purpose of this definition, the Eurodollar Rate for any
day shall be based on the Screen Rate (or if the Screen Rate is not available
for such one month Interest Period, the Interpolated Rate) at approximately
11:00 a.m. London time on such day. Any change in the ABR due to a change in the
Prime Rate, the NYFRB Rate or the Eurodollar Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Eurodollar Rate, respectively.

“ABR Loans”: Loans for which the applicable rate of interest is based upon ABR.

“Accounting Change”: as defined in Section 1.03.

“Additional Refinancing Lender”: as defined in Section 2.26(a).

“Administrative Agent”: as defined in the preamble hereto.

“Administrative Questionnaire”: an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, direct or cause the direction of the management and policies of
such Person, whether by contract or otherwise.

“Agents”: the collective reference to the Administrative Agent, the Collateral
Agent, the Co-Documentation Agents, the Joint Bookrunners and the Lead Arranger.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (i) the aggregate then unpaid principal amount of such Lender’s Term
Loans and (ii) the

 



--------------------------------------------------------------------------------

amount of such Lender’s Revolving Credit Commitment then in effect or, if the
Revolving Credit Commitments have been terminated, the amount of such Lender’s
Revolving Extensions of Credit then outstanding.

“Agreement”: as defined in the preamble hereto.

“Alternative Currency” means any currency other than Dollars (i) that is readily
available, (ii) that is freely traded, (iii) in which deposits are customarily
offered to banks in the London interbank market, (iv) that is convertible into
Dollars in the international interbank market and (v) as to which a Dollar
Equivalent may be readily calculated.

“Alternative Incremental Indebtedness”: any Indebtedness incurred by the
Borrower in the form of one or more series of secured or unsecured bonds,
debentures, notes or similar instruments or term loans; provided that (a) if
such Indebtedness is secured, (i) such Indebtedness shall be secured by
Collateral (and only such Collateral) (x) in the case of bonds, debentures,
notes or similar instruments, on a pari passu or junior basis to the
Obligations, and (y) in the case of loans, on a junior basis to the Obligations
(but, in each case, without regard to the control of remedies) and shall not be
secured by any property or assets of the Company or any of the Restricted
Subsidiaries other than Collateral, (ii) the security agreements relating to
such Indebtedness are substantially similar to the Security Documents (with such
differences as are reasonably satisfactory to the Administrative Agent and other
than, in the case of Indebtedness secured on a junior basis, with respect to
priority) and (iii) the holders of such Indebtedness or a representative,
trustee, collateral agent, security agent or similar Person acting on behalf of
the holders of such Indebtedness shall have become party to an Intercreditor
Agreement, (b) such Indebtedness contains covenants, events of default and other
terms that are customary for similar Indebtedness in light of then-prevailing
market conditions and, when taken as a whole (other than interest rates, fees
and optional prepayment or redemption terms), are substantially identical to, or
are not materially more favorable (as reasonably determined by the Borrower) to
the investors or lenders providing such Indebtedness than, those set forth in
the Loan Documents (other than covenants or other provisions applicable only to
periods after the latest Term Loan Maturity Date then in effect) unless the
Company enters into an amendment to this Agreement with the Administrative Agent
(which amendment shall not require the consent of any other Lender) to add such
more favorable terms for the benefit of the Lenders, (c) in the case of
Alternative Incremental Indebtedness in the form of bonds, debentures, notes or
similar instruments, such Indebtedness does not provide for any amortization,
mandatory prepayment, redemption or repurchase (other than upon a change of
control, fundamental change, conversion or exchange in the case of convertible
or exchangeable Indebtedness, customary asset sale or event of loss mandatory
offers to purchase, and customary acceleration rights after an event of default)
prior to the date that is 91 days after the latest Term Loan Maturity Date then
in effect, (d) such Indebtedness is not guaranteed by any Person other than
Restricted Subsidiary Guarantors and (e) such Indebtedness does not have a
Weighted Average Life to Maturity less than the remaining Weighted Average Life
to Maturity under the Term Loan Facility. Alternative Incremental Indebtedness
will include any Registered Equivalent Notes issued in exchange therefor.

 

2



--------------------------------------------------------------------------------

“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to the Company or its Subsidiaries from time to time primarily
concerning or relating to bribery or corruption.

“Applicable Margin”: (a) with respect to Term Loans, the Applicable Margin for
such Term Loans shall be (x) in the case of Eurodollar Loans, 2.25% per annum
and (y) in the case of ABR Loans, 1.25% per annum.

(b) with respect to Revolving Credit Loans and with respect to the Commitment
Fee Rate, the appropriate rate per annum set forth in the table below:

 

Pricing
Level

  

Consolidated Net Leverage Ratio

 

Applicable

Margin for Loans
that are
Eurodollar Loans

 

Applicable
Margin for
Loans that are
ABR Loans

 

Commitment
Fee Rate

1   

Greater than 3.25 to 1.00

  2.25%   1.25%   0.35% 2   

Less than or equal to 3.25 to 1.00 but greater than 2.50 to 1.00

  2.00%   1.00%   0.30% 3   

Less than or equal to 2.50 to 1.00 but greater than 1.75 to 1.00

  1.75%   0.75%   0.25%

4

  

Less than or equal to 1.75 to 1.00

  1.50%   0.50%   0.20%

The Applicable Margin on the Closing Date (i) for such Revolving Credit Loans
shall be (x) in the case of Eurodollar Loans, 2.00% per annum and (y) in the
case of ABR Loans, 1.00% per annum and (ii) for the Commitment Fee Rate, shall
be 0.30% per annum.

For the purposes of the foregoing, changes in the Applicable Margin after the
Closing Date resulting from changes in the Consolidated Net Leverage Ratio shall
become effective on the first Business Day after the date on which financial
statements are delivered to the Administrative Agent pursuant to Section 6.01(a)
or (b), beginning with the first such financial statements delivered to the
Lenders after the Closing Date, and shall remain in effect until the next change
to be effected pursuant to this paragraph. If any financial statements referred
to above are not delivered within the time periods specified in Section 6.01(a)
or (b), then, upon the request of the Required Lenders, from the date such
financial statements were required to have been delivered until the first
Business Day after delivery thereof, Pricing Level 1 shall apply. Each
determination of the Consolidated Net Leverage Ratio pursuant to the Applicable
Margin grid above shall be made in a manner consistent with the determination
thereof pursuant to Section 7.01.

 

3



--------------------------------------------------------------------------------

(c) for Incremental Loans, such per annum rates as shall be agreed to by the
Borrower and the applicable Incremental Term Loan Lenders and Incremental
Revolving Credit Lenders as shown in the applicable Incremental Amendment.

“Applicant Borrower”: as defined in Section 2.23(a)(i).

“Application”: an application or letter of credit issuance request, in such
customary form as the Issuing Lender may reasonably specify from time to time,
requesting the Issuing Lender to issue a Letter of Credit.

“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property (excluding any such Disposition permitted by Section 7.05 other than
Dispositions made pursuant to paragraphs (g), (i) or (j) thereof) which yields
gross proceeds to the Company or any of its Subsidiaries (valued at the initial
principal amount thereof in the case of non-cash proceeds consisting of notes or
other debt securities and valued at fair market value in the case of other
non-cash proceeds) in excess of $3,300,000.

“Assignee”: as defined in Section 10.06(c).

“Assignment and Acceptance”: as defined in Section 10.06(c).

“Assignor”: as defined in Section 10.06(c).

“Available Amount”: on any date (the “Determination Date”), an amount equal to:

(a) the sum, without duplication, of (I) $225,000,000 plus (II) an amount equal
to the aggregate Net Equity Proceeds received by the Company after the Closing
Date pursuant to any Permitted Equity Issuance plus (III) the cumulative amount
equal to the remainder of (x) 100% of Excess Cash Flow for each Determination
Period (commencing with the Determination Period ending January 31, 2018) less
(y) in respect of each Determination Period, an amount equal to the ECF
Percentage of the Excess Cash Flow for such Determination Period plus
(IV) Declined Amounts plus (V) the aggregate amount of cash returns received by
the Company or any Restricted Subsidiary from any investments made pursuant to
Section 7.07(i), Section 7.07(n) or Section 7.07(o) (including upon the
disposition of any such interest) plus (VI) the fair market value of the
Company’s and its Restricted Subsidiaries’ investments in any Unrestricted
Subsidiary at the time it is designated as a Restricted Subsidiary to the extent
the investment in such Unrestricted Subsidiary was made pursuant to
Section 7.07(o) plus (VII) 100% of the net cash proceeds received by the Company
or a Restricted Subsidiary (other than from the Company or a Subsidiary of the
Company) from the issuance or sale of Permitted Convertible Indebtedness of the
Company or a Restricted Subsidiary following the Closing Date to the extent such
Permitted Convertible Indebtedness has been converted into Qualified Capital
Stock; provided that, in the case of clause (III), financial statements and a
compliance certificate have been delivered in accordance with Section 6.01(a)
and Section 6.02(b), respectively, with respect to such Determination Period;
minus

(b) the portion of the amount calculated pursuant to clause (a) above that is
used after the Closing Date and prior to the respective Determination Date to
(i) make Dispositions permitted by Section 7.05(e), (ii) pay Restricted Payments
permitted pursuant to Section 7.06(h), (iii) make Investments permitted pursuant
to Section 7.07(o) or (iv) make payments permitted pursuant to
Section 7.08(a)(1).

 

4



--------------------------------------------------------------------------------

“Available Revolving Credit Commitment”: with respect to any Revolving Credit
Lender at any time, an amount equal to the excess, if any, of (a) such Lender’s
Revolving Credit Commitment then in effect over (b) such Lender’s Revolving
Extensions of Credit then outstanding.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code”: the Bankruptcy Code in Title 11 of the United States Code, as
amended, modified, succeeded or replaced from time to time.

“Benefitted Lender”: as defined in Section 10.07.

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: the Company or any Restricted Subsidiary Borrower, as the context
may require, and “Borrowers” means all of the foregoing. When used in relation
to any Loan or Letter of Credit, references to “the Borrower” are to the
particular Borrower to which such Loan is or is to be made or at whose request
such Letter of Credit is or is to be issued.

“Borrowing”: Loans of the same Class and Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Borrowing Notice”: with respect to any request for Borrowing of Loans
hereunder, a notice from a Borrower, substantially in the form of, and
containing the information prescribed by, Exhibit H, delivered to the
Administrative Agent, or in such other form as shall be reasonably acceptable to
the Administrative Agent.

“Business Day”: (a) for all purposes other than as covered by clause (b) below,
a day other than a Saturday, Sunday or other day on which commercial banks in
New York City are authorized or required by law to close and (b) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, Eurodollar Loans, any day which is a Business Day described in
clause (a) and which is also a day for trading by and between banks in Dollar
deposits in the interbank eurodollar market.

 

5



--------------------------------------------------------------------------------

“Capital Expenditures”: for any period, (a) the acquisition, construction, and
additions to property, plant and equipment and other capital expenditures
(including capitalized software) of the Company and its consolidated Restricted
Subsidiaries that are (or should be) set forth in a consolidated statement of
cash flows of the Company for such period prepared in accordance with GAAP and
(b) Capital Lease Obligations incurred by the Company and its consolidated
Restricted Subsidiaries during such period.

“Capital Lease Obligations”: with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP; and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase or otherwise acquire any of the
foregoing; provided that Capital Stock shall exclude any Indebtedness
convertible into or exchangeable for Capital Stock until such time as such
Indebtedness is converted into or exchanged for Capital Stock and such Capital
Stock has been delivered by the Company to converting or exchanging holders.

“Cash Collateralize”: to pledge and deposit with or deliver to the Collateral
Agent, for the benefit of one or more of the Issuing Lenders or Lenders, as
collateral for L/C Obligations or obligations of Lenders to fund participations
in respect of L/C Obligations, cash or deposit account balances or, if the
Administrative Agent and each applicable Issuing Lender shall agree in their
sole discretion, other credit support, in each case pursuant to documentation in
form and substance reasonably satisfactory to the Administrative Agent and each
applicable Issuing Lender. “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Equivalents”: (i) with respect to the Company or any of its Restricted
Subsidiaries, (a) marketable direct obligations issued by, or unconditionally
guaranteed by, the United States government or issued by any agency thereof and
backed by the full faith and credit of the United States, in each case maturing
within one year from the date of acquisition; (b) certificates of deposit, time
deposits, eurodollar time deposits or overnight bank deposits having maturities
of one year or less from the date of acquisition issued by any Revolving Credit
Lender, Incremental Revolving Credit Lender or by any domestic office of any
commercial bank organized under the laws of the United States of America or any
state thereof having combined capital and surplus of not less than $500,000,000;
(c) commercial paper or variable or fixed rate notes or bonds of an issuer rated
at least A-2 by S&P or P-2 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of issuers of such instruments as applicable generally,
and maturing within one year from the date of acquisition; (d) fully
collateralized repurchase obligations of any Revolving Credit Lender,
Incremental Revolving Credit Lender or of any commercial bank satisfying the
requirements of clause (b) of this definition, having a term of not more than 30
days with respect to securities issued or fully guaranteed or insured by the
United

 

6



--------------------------------------------------------------------------------

States government; (e) securities with maturities of one year or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing ratings of such securities generally; (f) securities with maturities
of one year or less from the date of acquisition backed by standby letters of
credit issued by any Revolving Credit Lender, Incremental Revolving Credit
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; and (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition; and (ii) with respect to any Foreign Subsidiaries, the
approximate equivalent of any of clauses (i)(a) through (g) above, in each case,
by reference to such Foreign Subsidiary’s jurisdiction of organization or any
jurisdiction(s) where such Foreign Subsidiary is engaged in material operations.

“Cash Management Agreement”: any agreement to provide treasury or cash
management services, including deposit accounts, overnight draft, credit cards,
debit cards, p-cards (including purchasing cards and commercial cards), funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services and other cash management services to any
Loan Party or Restricted Subsidiary thereof.

“Cash Management Bank”: with respect to any Cash Management Agreement, any
counterparty thereto that, (i) at the time such Cash Management Agreement was
entered into, was a Lender or an Affiliate of a Lender or of the Administrative
Agent or the Collateral Agent, or (ii) was, as of the Closing Date, a Lender or
an Affiliate of a Lender and a party to a Cash Management Agreement (in each
case, (whether such Person thereafter ceases to be the Administrative Agent or a
Lender or an Affiliate of the Administrative Agent or a Lender).

“CFC”: (a) each Person that is a “controlled foreign corporation” for purposes
of the Code and (b) each subsidiary of any such controlled foreign corporation.

“CFC Holding Company”: a Restricted Subsidiary, substantially all of the assets
of which consist of equity interests or Indebtedness of (a) one or more CFCs or
(b) one or more CFC Holding Companies.

“Change in Law”: (a) the adoption or taking effect of any law, rule or
regulation after the Closing Date, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority after the Closing Date, (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority after the Closing Date or (d) compliance by any
Lender or any Issuing Lender (or, for purposes of Section 2.17, by any lending
office of such Lender or by such Lender’s or such Issuing Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority first made or issued after the
Closing Date; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests,

 

7



--------------------------------------------------------------------------------

rules, guidelines or directives thereunder or issued in connection therewith by
any Governmental Authority and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control”: the occurrence of either of the following events: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act as in effect on the Closing Date) shall become the “beneficial
owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act as in
effect on the Closing Date), directly or indirectly, of more than 50% of the
outstanding common stock of the Company, (b) the board of directors of the
Company shall cease to consist of a majority of Continuing Directors or (c) any
change in control (or similar event, however denominated) with respect to the
Company or any other Loan Party shall occur under and as defined in any
indenture or agreement in respect of Indebtedness in excess of the Threshold
Amount to which the Company or such other Loan Party is a party. Notwithstanding
the foregoing, a Person shall not be deemed to have beneficial ownership of
Capital Stock subject to a stock purchase agreement, merger agreement or similar
agreement until the consummation of the transactions contemplated by such
agreement unless such Person has the right to vote or direct the voting of such
Capital Stock.

“Charges”: as defined in Section 10.22.

“Class”: when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Credit Loans, Term
Loans, Incremental Loans or Refinancing Debt and, when used in reference to any
commitment, refers to whether such commitment is a Commitment or Refinancing
Revolving Credit Commitment in respect of a Revolving Credit Loan, Term Loan,
Incremental Loan or Refinancing Debt.

“Closing Date”: the date on which the conditions specified in Section 4.01 are
satisfied (or waived in accordance with Section 10.01), which date is June 29,
2017.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agent”: each of Deutsche Bank Securities Inc., Goldman Sachs
Bank USA, RBC Capital Markets LLC1, Barclays Bank PLC, Credit Suisse Securities
(USA) LLC and HSBC Securities (USA) Inc., in each case, in its capacity as
co-documentation agent hereunder.

“Collateral”: all Property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document as
security for the Obligations, other than any Excluded Assets.

“Collateral Agent”: as defined in the preamble hereto.

 

1  RBC Capital Markets is the marketing name for the investment banking
activities of Royal Bank of Canada.

 

8



--------------------------------------------------------------------------------

“Commitment”: with respect to any Lender, each of the Term Loan Commitment and
the Revolving Credit Commitment of such Lender.

“Commitment Fee Rate”: an amount determined from the table set forth in the
definition of Applicable Margin or, if an Event of Default shall have occurred
and be continuing and the Required Lenders so elect, 0.35% per annum.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Company within the meaning of Section 4001 of
ERISA or is part of a group that includes the Company and that is treated as a
single employer under Section 414(b), (c), (m) or (o) of the Code.

“Communications”: as defined in Section 10.02.

“Company”: as defined in the preamble hereto.

“Company Materials”: as defined in Section 10.02.

“Company Notice”: as defined in Section 6.08(b).

“Competitor”: any Person which competes in a direct, significant or material way
with the Company or its Restricted Subsidiaries and has been designated as such
to the Administrative Agent by the Borrower and such Person’s parent entities,
affiliates and subsidiaries, in each case, that are readily identifiable as such
by virtue of their names; provided, that in connection with any assignment or
participation, the Assignee or Participant with respect to such proposed
assignment or participation that is an investment bank, a commercial bank, a
finance company, a fund, or other Person which (together with its Affiliates)
merely has a non-controlling economic interest in any such direct competitor,
and is not itself such a direct competitor of the Company or its Restricted
Subsidiaries, shall not be deemed to be a direct competitor for the purposes of
this definition.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit A, or in such other form as is reasonably
acceptable to the Administrative Agent.

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise taxes or
branch profits taxes.

“Consolidated Current Assets”: of any Person at any date, all amounts (other
than cash and Cash Equivalents) that would, in conformity with GAAP, be set
forth opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of such Person and its Restricted Subsidiaries at
such date.

“Consolidated Current Liabilities”: of any Person at any date, all amounts that
would, in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like

 

9



--------------------------------------------------------------------------------

caption) on a consolidated balance sheet of such Person and its Restricted
Subsidiaries at such date, but excluding, with respect to the Company, (a) the
current portion of any Funded Debt of the Company and its Restricted
Subsidiaries and (b), without duplication, all Indebtedness consisting of
Revolving Credit Loans, to the extent otherwise included therein.

“Consolidated EBITDA”: of any Person for any period, Consolidated Net Income of
such Person and its Restricted Subsidiaries for such period plus, without
duplication and to the extent reflected as a charge in the statement of such
Consolidated Net Income for such period, the sum of (a) Taxes based on income,
profits or capital of the Company and its Restricted Subsidiaries, including,
without limitation, federal, state and similar taxes and foreign withholding
taxes paid or accrued during such period including penalties and interest
related to such taxes or arising from any tax examinations, (b) consolidated
interest expense of such Person and its Restricted Subsidiaries, amortization or
writeoff of debt discount and debt issuance costs and commissions, discounts and
other fees and charges associated with Indebtedness (including the Loans), (c)
depreciation and amortization expense, (d) amortization of intangibles
(including, but not limited to, goodwill), (e) losses relating to Hedge
Agreements, (f) any extraordinary, unusual or non-recurring expenses or losses
(including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, losses on sales of
assets outside of the ordinary course of business), (g) any other non-cash
charges (including impairment charges), expenses or losses, (h) transaction
costs, fees and expenses in connection with any Permitted Acquisition,
investment, asset disposition, issuance or repayment of debt, issuance of equity
securities, refinancing transaction or amendment or waiver of any debt
instrument or any amendment or waiver hereof (in each case, including any such
transaction consummated prior to the Closing Date and any such transaction
undertaken but not completed) or early extinguishment of Indebtedness to the
extent such items were subject to capitalization prior to the effectiveness of
Financial Accounting Standards Board No. 141R “Business Combinations” but are
required under such statements to be expensed currently, (i) losses associated
with discontinued operations (but only after such operations are no longer owned
or operated by the Company or a Restricted Subsidiary), (j) acquisition
integration costs and fees, including cash severance payments made in connection
with acquisitions, (k) any costs or expenses incurred pursuant to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement or any stock subscription or stockholders agreement to the
extent that such costs or expenses are funded with cash proceeds contributed to
the capital of the Company or net cash proceeds of issuance of Capital Stock of
the Company; (provided that such net cash proceeds shall not increase the
Available Amount) and (l) any contingent or deferred payments (including
earn-out payments, non-compete payments and consulting payments but excluding
ongoing royalty payments) made in connection with any Permitted Acquisition;
provided that if any non-cash charge added back pursuant to clause (f) or (g)
represents an accrual or reserve for potential cash items in any future period,
the cash payment in respect thereof in such future period shall be subtracted
from Consolidated EBITDA in such future period, plus purchase accounting revenue
adjustments for such period related to Permitted Acquisitions, and minus, to the
extent included in the statement of such Consolidated Net Income for such
period, the sum of (a) interest income (except to the extent deducted in
determining such Consolidated Net Income), (b) any extraordinary, unusual or
non-recurring income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of
business), (c) gains relating to Hedge Agreements and (d) any other non-cash
income, all as determined on a consolidated basis in accordance with GAAP.

 

10



--------------------------------------------------------------------------------

“Consolidated Net Income”: of any Person for any period, the consolidated net
income (or loss) of such Person and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided, that in
calculating Consolidated Net Income of the Company and its consolidated
Restricted Subsidiaries for any period, there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Restricted
Subsidiary of the Company or is merged into or consolidated with the Company or
any of its Restricted Subsidiaries, (b) the income (or deficit) of any Person
(other than a Restricted Subsidiary of the Company) in which the Company or any
of its Restricted Subsidiaries has an ownership interest, except to the extent
that any such income is actually received by the Company or such Restricted
Subsidiary in the form of dividends or similar distributions and (c) the
undistributed earnings of any Restricted Subsidiary of the Company to the extent
that the declaration or payment of dividends or similar distributions by such
Restricted Subsidiary is not at the time permitted by the terms of any
Contractual Obligation (other than under any Loan Document) or Requirement of
Law applicable to such Restricted Subsidiary.

“Consolidated Net Leverage Ratio”: as at the last day of any Test Period, the
ratio of (a) Consolidated Total Debt on such day to (b) Consolidated EBITDA of
the Company and its Restricted Subsidiaries for such period.

“Consolidated Total Assets”: of any Person at any date, all assets that would,
in conformity with GAAP, be set forth opposite the caption “total assets” (or
any like caption) on a consolidated balance sheet of such Person and its
Restricted Subsidiaries at such date.

“Consolidated Total Debt”: at any date, (a) the aggregate principal amount of
all Indebtedness of the types described in clauses (a), (c) and (e) of the
definition thereof and, without duplication, of the type described in clause
(g) of the definition thereof (to the extent relating to Indebtedness of the
types described in clause (a), (c) and (e) of the definition thereof) owing by
the Company and its Restricted Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP minus (b) (i) unrestricted cash and
Cash Equivalents included on the consolidated balance sheet of the Company and
its Restricted Subsidiaries at such date (it being agreed that cash or Cash
Equivalents (x) placed on deposit with a trustee to discharge or defease
Indebtedness or (y) to the extent proceeds of Indebtedness incurred to finance
an acquisition and held in escrow pending the consummation of such acquisition
to consummate such acquisition or prepay such Indebtedness shall be considered
unrestricted) (x) to the extent the use thereof for application to payment of
Indebtedness is not prohibited by law or any contract to which the Company or
any of the Restricted Subsidiaries is a party and (y) in an aggregate amount not
to exceed $150,000,000 (provided that for purposes of determining compliance
with the Consolidated Net Leverage Ratio or the First Lien Net Leverage Ratio
upon an incurrence of Indebtedness, such unrestricted cash and Cash Equivalents
shall not include the Net Cash Proceeds of any such Indebtedness) and (ii) to
the extent that neither the Company nor any Restricted Subsidiary is liable
therefor, the aggregate principal amount of Indebtedness of any Person (other
than the Company or any Restricted Subsidiary) included in the amount described
in clause (a) of this definition.

 

11



--------------------------------------------------------------------------------

“Consolidated Working Capital”: at any date, the difference of (a) Consolidated
Current Assets of the Company on such date less (b) Consolidated Current
Liabilities of the Company on such date.

“Continuing Directors”: the directors of the Company on the Closing Date, and
each other director of the Company, if, in each case, such other director’s
nomination for the board of directors of the Company is recommended or approved
by more than 50% of the board of directors of the Company as director candidates
prior to their election.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its Property is bound.

“Credit Party”: the Administrative Agent, the Issuing Lender or any other
Lender.

“Declined Amount”: as defined in Section 2.10(g).

Declining Lender”: as defined in Section 2.10(g).

“Default”: any of the events or conditions specified in Article 8, whether or
not any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.

“Defaulting Lender”: subject to Section 2.25(b), any Revolving Credit Lender
that (a) has failed to (i) fund all or any portion of its Loans within two
Business Days of the date such Loans were required to be funded hereunder, or
(ii) pay to the Administrative Agent, any Issuing Lender or any other Lender any
other amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) within two Business Days of the date when
due, (b) has notified the Company, the Administrative Agent or any Issuing
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect, (c) has failed, within
three Business Days after written request by the Administrative Agent or the
Company, to confirm in writing to the Administrative Agent and the Company that
it will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Company), or (d) has, or has a direct or indirect parent company that has,
(i) become insolvent or is the subject of any bankruptcy, insolvency,
receivership or similar proceedings, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any of clauses (a) through

 

12



--------------------------------------------------------------------------------

(d) above shall be conclusive and binding absent demonstrable error, and if the
Administrative Agent makes any such determination, it shall promptly deliver
written notice thereof to the Company, each Issuing Lender and each Lender.

“Designated Alternative Currency”: means any Alternative Currency that has been
designated by the Administrative Agent as a Designated Alternative Currency at
the request of the Company and with the consent of (i) the Administrative Agent
and (ii) each Issuing Lender (in each case, not to be unreasonably withheld,
conditioned or delayed). If, after the designation of any currency as a
Designated Alternative Currency, (x) currency control or other exchange
regulations are imposed in the country in which such currency is issued with the
result that different types of such currency are introduced, (y) such currency
is, in the reasonable determination of the Administrative Agent, no longer
readily available or freely traded or (z) in the reasonable determination of the
Administrative Agent, a Dollar Equivalent of such currency is not readily
calculable, the Administrative Agent shall promptly notify the Issuing Lenders
and the Company, and such currency shall no longer be a Designated Alternative
Currency until such time as the Issuing Lenders and the Administrative Agent
agree to reinstate such currency as a Designated Alternative Currency.

“Designated Non-Cash Consideration” the fair market value (as determined in good
faith by the Company) of non-cash consideration received by the Company or its
Restricted Subsidiaries in connection with a Disposition that is so designated
as Designated Non-Cash Consideration pursuant to a certificate of a Responsible
Officer of the Company delivered to the Administrative Agent, setting forth such
valuation, less the amount of cash or Cash Equivalents received by the Company
or a Restricted Subsidiary (other than from the Company or a Restricted
Subsidiary) in connection with a subsequent Disposition of such Designated
Non-Cash Consideration.

“Determination Date”: as defined in the definition of “Available Amount”.

“Determination Period”: as of any Determination Date, the immediately preceding
fiscal year of the Company.

“Disposition”: with respect to any Property, any sale, sale and leaseback,
assignment, conveyance, transfer or other disposition thereof; and the terms
“Dispose” and “Disposed of” shall have correlative meanings.

“Disqualified Capital Stock”: any Capital Stock of any Person, which by its
terms (or by the terms of any security or Capital Stock into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition, matures or requires such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Capital Stock of such
Person or any other Person or any warrants, rights or options to acquire such
Capital Stock, in each case, while the Revolving Credit Commitments, Term Loans
and any Incremental Term Loans hereunder remain outstanding or prior to the date
that is 91 days following the later of the Term Loan Maturity Date and the
Incremental Term Loan Maturity Date at the time of incurrence of such
Disqualified Capital Stock; provided that (i) any Capital Stock that would
constitute Disqualified Capital Stock solely because the holders thereof have
the right to require the Company to repurchase such Disqualified Capital Stock
upon the

 

13



--------------------------------------------------------------------------------

occurrence of a change of control or asset sale shall not constitute
Disqualified Capital Stock if the terms of such Capital Stock (and all
securities into which they are convertible or for which they are exchangeable)
provide that the Company may not repurchase or redeem any such Capital Stock
(and all securities into which they are convertible or for which they are
exchangeable) pursuant to such provision unless the Obligations under all Loan
Documents (other than contingent indemnification claims) are satisfied prior
thereto or simultaneously therewith and (ii) only the portion of the Capital
Stock meeting the criteria described above prior to the date that is ninety-one
(91) days following the later of the Term Loan Maturity Date and the Incremental
Term Loan Maturity Date will be deemed to be Disqualified Capital Stock.
Notwithstanding the preceding sentence, (A) if such Capital Stock is issued
pursuant to any plan for the benefit of directors, officers, employees, members
of management, managers or consultants or by any such plan to such directors,
officers, employees, members of management, managers or consultants, in each
case in the ordinary course of business of the Company or any Restricted
Subsidiary, such Capital Stock shall not constitute Disqualified Capital Stock
solely because it may be required to be repurchased by the issuer thereof to
satisfy applicable statutory or regulatory obligations, and (B) no Capital Stock
held by any future, present or former employee, director, officer, manager,
member of management or consultant (or their respective Affiliates or immediate
family members) of the Company (or any Restricted Subsidiary) shall be
considered Disqualified Capital Stock because such stock is redeemable or
subject to repurchase pursuant to any management equity subscription agreement,
stock option, stock appreciation right or other stock award agreement, stock
ownership plan, put agreement, stockholder agreement or similar agreement that
may be in effect from time to time.

“Dollars” and “$”: dollars in lawful currency of the United States of America.

“Dollar Equivalent”: of any amount, at the time of determination thereof, (a) if
such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in an Alternative Currency, the equivalent of such amount in Dollars
determined by using the Exchange Rate with respect to such currency.

“Domestic Subsidiary”: any Restricted Subsidiary of the Company organized under
the laws of the United States of America, any state thereof or the District of
Columbia other than any such Restricted Subsidiary the direct or indirect parent
of which is a Foreign Subsidiary.

“Dutch Auction”: an auction conducted by the Company to purchase Term Loans as
contemplated by Section 10.06(k) substantially in accordance with the procedures
set forth in Exhibit I.

“ECF Percentage”: with respect to any fiscal year of the Company, 50%; provided
that the ECF Percentage shall be reduced to (i) 25% if the Consolidated Net
Leverage Ratio for the Test Period ending on the last day of the relevant fiscal
year is less than 3.75 to 1.00 but greater than or equal to 3.25 to 1.00 and
(ii) 0% if the Consolidated Net Leverage Ratio for the Test Period ending on the
last day of the relevant fiscal year is less than 3.25 to 1.00.

“EEA Financial Institution”: (a) any institution established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority,
(b) any entity established in an EEA Member Country which is a parent of an
institution described in clause (a)

 

14



--------------------------------------------------------------------------------

of this definition, or (c) any institution established in an EEA Member Country
which is a subsidiary of an institution described in clauses (a) or (b) of this
definition and is subject to consolidated supervision with its parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Yield”: as to any Loans, the effective all-in-yield on such Loans as
determined in good faith by the Administrative Agent, taking into account the
applicable interest rate margins, commitment or ticking fees, any interest rate
floors or similar devices and all fees, including upfront or similar fees or
original issue discount (amortized over the shorter of (x) the Weighted Average
Life to Maturity of such Loans and (y) the four years following the date of
incurrence thereof) payable generally to lenders making such Loans, but
excluding any arrangement, commitment, structuring, amendment or other fees
payable in connection therewith that are not generally shared with the relevant
lenders and customary consent fees paid generally to consenting lenders.

“Eligible Assignee”: (a) a Lender, (b) an Affiliate of a Lender, (c) a Related
Fund of a Lender and (d) any other Person (other than a natural person or
Competitor) approved by the Company (unless such assignment is to a Lender, an
Affiliate of a Lender or a Related Fund of a Lender or a payment or bankruptcy
Event of Default has occurred and is continuing), the Administrative Agent
(unless such assignment is an assignment under the Term Loan Facility to a
Lender, an Affiliate of a Lender or a Related Fund of a Lender) and each Issuing
Lender (unless such assignment is an assignment under the Term Loan Facility)
(each such approval not to be unreasonably withheld, delayed or conditioned and,
in the case of the Company, deemed given if such approval is not received or
expressly declined in writing within 10 Business Days after request (in
accordance with Section 10.02) therefor)). Notwithstanding the foregoing,
“Eligible Assignee” shall not include (x) the Company or any of the Company’s
Affiliates (it being understood and agreed that assignments to the Company may
only be made pursuant to Section 10.06(k)) or (y) any Defaulting Lender.

“Environmental Laws”: any and all laws, rules, orders, regulations, statutes,
ordinances, guidelines, codes, decrees, or other legally enforceable
requirements (including, without limitation, common law) of any international
authority, foreign government, the United States, or any state, local, municipal
or other governmental authority, regulating, relating to or imposing liability
or standards of conduct concerning protection of the environment or of human
health, or employee health and safety, as has been, is now, or may at any time
hereafter be, in effect.

“Environmental Liability”: any liability, loss, damage, cost and expense, fine,
penalty, sanction and interest resulting from or related to Materials of
Environmental Concern.

 

15



--------------------------------------------------------------------------------

“Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ERISA Event”: (a) the failure to satisfy the minimum funding standard with
respect to a Single Employer Plan or Multiemployer Plan within the meaning of
Section 412 of the Code or Section 302 of ERISA, (b) a determination that a
Single Employer Plan is, or is expected to be, in “at risk” status (as defined
in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (c) a
determination that a Multiemployer Plan is, or is expected to be, in “endangered
status” or “critical status” (as defined in Section 305(b) of ERISA) or (d) the
filing pursuant to Section 302(c) of ERISA or Section 412(c) of the Code of an
application for a waiver of the minimum funding standard with respect to any
Single Employer Plan or Multiemployer Plan.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

“Eurodollar Base Rate”: for any day and time, with respect to any Eurodollar
Loan for any Interest Period, the London interbank offered rate as administered
by the ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for Dollars for a period equal in length to such
Interest Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of
the Reuters screen that displays such rate (or, if such rate does not appear on
a Reuters page or screen, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time as selected by the
Administrative Agent in its reasonable discretion; provided that if the
Eurodollar Base Rate shall be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement; provided, further, that if the screen
rate shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) with respect to Dollars, then the Eurodollar Base Rate shall
be the Interpolated Rate at such time.

“Eurodollar Loans”: Loans for which the applicable rate of interest is based
upon the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum equal to (a) the Eurodollar
Base Rate multiplied by (b) the Statutory Reserve Rate (rounded upward to the
nearest 1/16th of 1%); provided that if such Eurodollar Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”: any of the events specified in Article 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

16



--------------------------------------------------------------------------------

“Evidence of Flood Insurance”: as defined in Section 6.08(a).

“Excess Cash Flow”: for any fiscal year of the Company, the excess, if any, of
(a) the sum, without duplication, of (i) Consolidated Net Income for such fiscal
year, (ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income, (iii) the
amount of the decrease, if any, in Consolidated Working Capital for such fiscal
year, (iv) the aggregate net amount of non-cash loss on the Disposition of
Property by the Company and its Restricted Subsidiaries during such fiscal year
(other than sales of inventory in the ordinary course of business), to the
extent deducted in arriving at such Consolidated Net Income, (v) the net
liability increase during such fiscal year (if any) in long-term deferred tax
accounts of the Company and (vi) the net amount of cash actually received by the
Company and its Restricted Subsidiaries during such fiscal year with respect to
any interest rate Hedge Agreement that does not qualify for hedge accounting
treatment under GAAP minus (b) the sum, without duplication, of (i) the amount
of all non-cash credits included in arriving at such Consolidated Net Income,
(ii) the aggregate amount actually paid by the Company and its Restricted
Subsidiaries in cash during such fiscal year on account of Capital Expenditures,
except to the extent financed with the proceeds of Indebtedness, equity
issuances, casualty proceeds, condemnation proceeds or other proceeds, in each
case, not included in Consolidated Net Income or to the extent financed with the
proceeds of any Reinvestment Deferred Amount or the Available Amount, (iii) the
amount of all payments of the Term Loans during such fiscal year pursuant to
Section 2.03 and the amount of any mandatory prepayment of Term Loans during
such fiscal year pursuant to Section 2.10(b) to the extent required due to a
Disposition that resulted in an increase to Consolidated Net Income and not in
excess of the amount of such increase, but only to the extent that such payments
do not occur pursuant to a refinancing of all or any portion of the Term Loans,
(iv) the aggregate amount of all regularly scheduled principal payments of
Funded Debt (other than the Term Loans) of the Company and its Restricted
Subsidiaries made in cash during such fiscal year, but only to the extent that
the Funded Debt so prepaid by its terms cannot be reborrowed or redrawn and such
prepayments do not occur pursuant to a refinancing of all or any portion of such
Funded Debt (and not utilizing the Available Amount), (v) the amount of the
increase, if any, in Consolidated Working Capital for such fiscal year, (vi) the
aggregate net amount of non-cash gain on the Disposition of Property by the
Company and its Restricted Subsidiaries during such fiscal year (other than
sales of inventory in the ordinary course of business), to the extent included
in arriving at such Consolidated Net Income, (vii) the net liability decrease
during such fiscal year (if any) in long-term deferred tax accounts of the
Company, (viii) any Reinvestment Deferred Amounts outstanding prior to the
applicable Reinvestment Prepayment Date, (ix) amounts paid in cash during such
fiscal year pursuant to transactions described in Section 7.06(c), (d) or (e),
(x) the aggregate amount actually paid by the Company and its Restricted
Subsidiaries in cash during such fiscal year in connection with Permitted
Acquisitions or Capital Expenditures or acquisitions of intellectual property,
except to the extent financed with the proceeds of Indebtedness (other than
Indebtedness that is repaid prior to the end of the fiscal year in which such
Permitted Acquisition was consummated or Capital Expenditure made with cash
generated from operations), equity issuances, casualty proceeds, condemnation
proceeds or other proceeds, in each case, not included in Consolidated Net
Income or to the extent financed with the proceeds of any Reinvestment Deferred
Amount or the Available Amount, (xi) amounts paid in cash during such fiscal
year with respect to debt issuance costs and commissions, discounts and other
fees and charges associated with the incurrence of Indebtedness (other than such
as are

 

17



--------------------------------------------------------------------------------

paid with the proceeds of such Indebtedness), (xii) the net amount of cash
actually paid by the Company and its Restricted Subsidiaries during such fiscal
year with respect to any interest rate Hedge Agreement that does not qualify for
hedge accounting treatment under GAAP, and (xiii) the amount of any premium,
make-whole or penalty payments actually paid by the Company and its Restricted
Subsidiaries in cash that are made in connection with any prepayment of
Indebtedness.

“Excess Cash Flow Application Date”: as defined in Section 2.10(c).

“Exchange Act”: the Securities Exchange Act of 1934, as amended from time to
time.

“Exchange Rate”: on any day, for purposes of determining the Dollar Equivalent
of any other currency, the rate at which such other currency may be exchanged
into Dollars at the time of determination on such day displayed by ICE Data
Services as the “ask price” for such currency. If such rate does not appear on
ICE Data Services (or on such other information service which publishes that
rate of exchange from time to time in place of ICE Data Services), the Exchange
Rate shall be determined by reference to such other publicly available service
for displaying exchange rates as may be agreed upon by the Administrative Agent
and the Company, or, in the absence of such an agreement, the Administrative
Agent, after consultation with the Company, may use any reasonable method it
deems in good faith appropriate to determine such rate, and such determination
shall be presumed correct absent demonstrable error.

“Excluded Assets”: (a) any fee-owned real property located outside the United
States, any fee-owned real property located in the United States with an
assessed value for real estate taxation purposes of less than $10,000,000 and
all leasehold interests; (b) motor vehicles and other assets subject to
certificates of title (other than to the extent a security interest in such
assets can be perfected by filing a Uniform Commercial Code financing
statement); (c) equity interests in any Person other than direct Wholly Owned
Restricted Subsidiaries of the Company or any Restricted Subsidiary Guarantor to
the extent not permitted by such Person’s organizational or joint-venture
documents in effect as of the Closing Date or at the time of acquisition thereof
or require the consent of one or more third parties (after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code or other
applicable law); (d) commercial tort claims with a value of less than
$5,000,000; (e) any lease, license or other agreement or any property subject to
a purchase money security interest or similar arrangement to the extent that a
grant of a security interest therein would violate or invalidate such lease,
license or agreement or purchase money security interest or similar arrangement
or create a right of termination in favor of any other party thereto (other than
the Company or any Wholly Owned Restricted Subsidiary) after giving effect to
the applicable anti-assignment provisions of the Uniform Commercial Code, other
than proceeds and receivables thereof, the assignment of which is expressly
deemed effective under the Uniform Commercial Code notwithstanding such
prohibition; (f) the Capital Stock of Unrestricted Subsidiaries, Cleared
Subsidiaries, or Immaterial Restricted Subsidiaries; (g) security interests to
the extent the same would result in significant adverse tax consequences, as
reasonably determined by the Company in consultation with the Administrative
Agent; (h) those assets as to which the Administrative Agent and the Company
reasonably agree that the cost of obtaining such a security interest or
perfection thereof are excessive in relation to the benefit to the Lenders of
the security to be afforded thereby, (i) all foreign intellectual property and
any “intent-to-use” trademark applications, (j) any assets to the

 

18



--------------------------------------------------------------------------------

extent the creation or perfection of pledges thereof, or security interests
therein, would reasonably be expected to result in significant adverse tax
consequences to the Company or any of its Restricted Subsidiaries under
Section 956 of the Internal Revenue Code, as reasonably determined by the
Company in consultation with the Administrative Agent, (k) any assets to the
extent the creation or perfection of pledges thereof is prohibited by any
Requirements of Law of a Governmental Authority, requires a consent not obtained
of any Governmental Authority pursuant to such Requirement of Law or is
prohibited by, or constitutes a breach or default under or results in the
termination of or requires the consent of another Person (other than the Company
or a Restricted Subsidiary thereof) not obtained under, any contract, license,
agreement, instrument or other document evidencing or giving rise to such
property or, in the case of any Investment Property, Pledged Stock or Pledged
Notes (in each case as defined in the Guarantee and Collateral Agreement), any
applicable shareholder or similar agreement, except to the extent that such
Requirement of Law or the terms in such contract, license, agreement, instrument
or other document or shareholder or similar agreement providing for such
prohibition, breach, default or termination or requiring such consent is
ineffective under applicable law and (l) the voting Capital Stock of any Foreign
Subsidiary or CFC Holding Company, to the extent (but only to the extent)
required to prevent the Collateral from including more than 65% of all voting
Capital Stock of such Foreign Subsidiary or CFC Holding Company.

“Excluded Domestic Subsidiary”: (a) each Domestic Subsidiary listed on Schedule
1.01B, (b) any Domestic Subsidiary that is a Cleared Subsidiary or an
Unrestricted Subsidiary, (c) any Domestic Subsidiary that is prohibited by any
Requirement of Law from guaranteeing Obligations for so long as such prohibition
exists, (d) any Domestic Subsidiary that is a CFC or a CFC Holding Company (and
accordingly, in no event shall a CFC or a CFC Holding Company be required to
enter into any Security Document or pledge any assets hereunder), (e) any
Domestic Subsidiary that is not an “Eligible Contract Participant” as defined in
the Commodity Exchange Act with respect to Excluded Swap Obligations, (f) any
Domestic Subsidiary that is an Immaterial Restricted Subsidiary or for which the
burden or cost of obtaining a guarantee of the Obligations is excessive in
comparison to the benefit to the Lenders as reasonably determined by the
Administrative Agent in consultation with the Company and (g) any non-Wholly
Owned Restricted Subsidiary of any Loan Party. Notwithstanding anything in any
Loan Document to the contrary, the Company shall only be obligated to cause any
Excluded Domestic Subsidiary that has or is required to maintain a Federal
security clearance (a “Cleared Subsidiary”) to comply with covenants in the Loan
Documents otherwise applicable to Restricted Subsidiaries to the extent the
Company is reasonably able to do so, without adversely impacting such Cleared
Subsidiary’s Federal security clearance; provided that to the extent the Company
is reasonably able to do so without adversely impacting such Cleared
Subsidiary’s Federal security clearance, the Company shall notify the
Administrative Agent of any non-compliance by such Cleared Subsidiary with any
of the covenants in the Loan Documents.

“Excluded Swap Obligation”: with respect to any Restricted Subsidiary Guarantor,
any Swap Obligation if, and to the extent that, all or a portion of the
Guarantor Obligation (as defined in the Guarantee and Collateral Agreement) of
such Restricted Subsidiary Guarantor of, or the grant by such Restricted
Subsidiary Guarantor of a security interest to secure, such Swap Obligation (or
any Guarantor Obligation thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Restricted

 

19



--------------------------------------------------------------------------------

Subsidiary Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantor Obligation of such Restricted
Subsidiary Guarantor or the grant of such security interest becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantor Obligation or security interest is or becomes illegal.

“Excluded Taxes”: any of the following taxes imposed on or with respect to any
Credit Party or required to be withheld or deducted from a payment to such
Credit Party, (a) taxes imposed on or measured by net income (however
denominated), franchise taxes, and branch profits taxes, in each case,
(i) imposed as a result of such Credit Party being organized under the laws of,
or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. Federal withholding taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 10.19) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.18, amounts with respect to such taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan or Commitment or to such Lender immediately before it changed
its lending office, (c) taxes attributable to such Credit Party’s failure to
comply with Section 2.18(e) and (d) any U.S. federal withholding taxes imposed
under FATCA.

“Existing Convertible Notes”: the Company’s 1.50% convertible senior notes due
June 1, 2021.

“Existing Credit Agreement”: the Amended and Restated Credit Agreement, dated as
of April 29, 2011 and amended and restated as of March 6, 2017 (as amended,
supplemented or modified from time to time), among the Company, certain
subsidiary borrowers party thereto, the lenders party thereto and Credit Suisse
AG, as administrative agent and collateral agent.

“Facility”: each of (a) the Term Loan Commitments and the Term Loans made
thereunder (the “Term Loan Facility”) and (b) the Revolving Credit Commitments
and the extensions of credit made thereunder (the “Revolving Credit Facility”).

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any intergovernmental
agreements entered into or any official rules or legislation implementing any
such intergovernmental agreement and any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any current or future regulations or official
interpretations of the foregoing.

“Federal Funds Effective Rate”: for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next

 

20



--------------------------------------------------------------------------------

succeeding Business Day by the NYFRB as the federal funds effective rate,
provided that if the Federal Funds Effective Rate shall be less than zero, such
rate shall be deemed to zero for the purposes of this Agreement.

“Financial Covenant”: the covenant set forth in Section 7.01.

“Financial Covenant Default”: (i) a failure to comply with the Financial
Covenant, (ii) a failure to give notice of the occurrence of a Default or Event
of Default under Section 6.07(a) in connection with the events described in
clause (i) or (iii) the taking of any action by the Company or its Restricted
Subsidiaries if such action was prohibited hereunder solely due to the existence
of a Financial Covenant Default of the type described in clause (i) or (ii) of
this definition. It is understood and agreed that this definition may be amended
without the consent of any Term Loan Lenders but not without the written consent
of the Majority Revolving Credit Facility Lenders.

“First Lien Net Leverage Ratio”: as at the last day of any Test Period, the
ratio of (a)(i) Consolidated Total Debt on such day minus the sum (without
duplication) of (x) any portion thereof that is not secured by any Lien on any
property or asset of the Company or any Restricted Subsidiary and (y) any
portion thereof that is secured by a Lien on any property or asset of the
Company or any Subsidiary, which Lien is expressly subordinated or junior to
Liens securing the Obligations to (b) Consolidated EBITDA of the Company and its
Subsidiaries for such period.

“First Lien Leverage Ratio”: as at the last day of any Test Period, the ratio of
(a) the aggregate principal amount of all Indebtedness of the types described in
clauses (a), (c) and (e) of the definition thereof and, without duplication, of
the type described in clause (g) of the definition thereof (to the extent
relating to Indebtedness of the types described in clause (a), (c) and (e) of
the definition thereof) owing by the Company and its Restricted Subsidiaries at
such date, determined on a consolidated basis in accordance with GAAP on such
day minus the sum (without duplication) of (x) any portion thereof that is not
secured by any Lien on any property or asset of the Company or any Restricted
Subsidiary and (y) any portion thereof that is secured by a Lien on any property
or asset of the Company or any Subsidiary, which Lien is expressly subordinated
or junior to the Liens securing the Obligations to (b) Consolidated EBITDA of
the Company and its Subsidiaries for such period.

“Flood Determination Form”: as defined in Section 6.08(b).

“Flood Documents”: as defined in Section 6.08(b).

“Flood Laws”: the National Flood Insurance Reform Act of 1994 and related
legislation (including the regulations of the Board of Governors of the Federal
Reserve System).

“Foreign Subsidiary”: any Restricted Subsidiary of the Company that is not a
Domestic Subsidiary.

“Fronting Exposure”: at any time there is a Defaulting Lender, with respect to
any Issuing Lender, such Defaulting Lender’s Revolving Credit Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such
Issuing Lender other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

21



--------------------------------------------------------------------------------

“Funded Debt”: with respect to any Person, all Indebtedness of such Person of
the types described in clauses (a) through (e) of the definition of
“Indebtedness” in this Section 1.01.

“Funding Office”: the office specified from time to time by the Administrative
Agent as its funding office by notice to the Company and the Lenders.

“GAAP”: generally accepted accounting principles in the United States of America
as in effect from time to time.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank), any securities exchange and any self-regulatory organization
(including the National Association of Insurance Commissioners).

“Granting Lender”: as defined in Section 10.06(i).

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement
dated as of the date hereof by the Company and each other Loan Party from time
to time party thereto in favor of the Collateral Agent.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any Property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase Property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or readily

 

22



--------------------------------------------------------------------------------

determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Company in good faith.

“Hedge Agreements”: all interest rate or currency swaps, caps or collar
agreements, foreign exchange agreements, commodity contracts or similar
arrangements entered into by the Company or its Restricted Subsidiaries
providing for protection against fluctuations in interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies.

“Immaterial Restricted Subsidiary”: each Restricted Subsidiary of the Company
now existing or hereafter acquired or formed and each successor thereto, which
accounts for not more than (a) 2.5% of the consolidated gross revenues (after
intercompany eliminations) of the Company and its Restricted Subsidiaries or (b)
2.5% of the Consolidated Total Assets (after intercompany eliminations) of the
Company and its Restricted Subsidiaries, in each case, as of the last day of the
most recently completed fiscal quarter of the Company for which financial
statements were delivered pursuant to Section 6.01(a) or (ii); provided that if
the Restricted Subsidiaries that constitute Immaterial Restricted Subsidiaries
pursuant to the preceding portion of this definition account for, in the
aggregate, more than 5.0% of such consolidated gross revenues and more than 5.0%
of the Consolidated Total Assets, each as described in the preceding portion of
this definition, then the term “Immaterial Restricted Subsidiary” shall not
include each such Restricted Subsidiary (starting with the Restricted Subsidiary
that accounts for the most consolidated gross revenues or Consolidated Total
Assets and then in descending order) necessary to account for at least 95% of
the consolidated gross revenues and 95% of the Consolidated Total Assets, each
as described in clause (a) above.

“Incremental Amendment”: as defined in Section 2.22.

“Incremental Commitment”: an Incremental Revolving Credit Commitment or an
Incremental Term Loan Commitment.

“Incremental Facility”: an Incremental Revolving Credit Facility or an
Incremental Term Loan Facility.

“Incremental Lender”: an Incremental Revolving Credit Lender or an Incremental
Term Loan Lender.

“Incremental Loans”: Loans made pursuant to Section 2.22.

“Incremental Revolving Credit Commitment”: with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Amendment and Section 2.22, to make Revolving Credit Loans hereunder, expressed
as an amount representing the maximum aggregate permitted amount of such
Lender’s Revolving Extensions of Credit under such Incremental Amendment.

“Incremental Revolving Credit Facility”: an incremental portion of the Revolving
Credit Commitments established hereunder pursuant to an Incremental Amendment
providing for Incremental Revolving Credit Commitments.

 

23



--------------------------------------------------------------------------------

“Incremental Revolving Credit Lender”: a Lender with an Incremental Revolving
Credit Commitment.

“Incremental Term Loan A Facility”: an incremental term loan facility structured
as a term loan “A” facility established hereunder pursuant to an Incremental
Amendment providing for Incremental Term Loan Commitments.

“Incremental Term Loan B Facility”: an incremental term loan facility structured
as a term loan “B” facility established hereunder pursuant to an Incremental
Amendment providing for Incremental Term Loan Commitments.

“Incremental Term Loan Commitment”: with respect to any Lender, the commitment,
if any, of such Lender, established pursuant to an Incremental Amendment and
Section 2.22, to make Incremental Term Loans of any Series hereunder, expressed
as an amount representing the maximum principal amount of the Incremental Term
Loans of such Series to be made by such Lender.

“Incremental Term Loan Facility”: an incremental term loan facility established
hereunder pursuant to an Incremental Amendment providing for Incremental Term
Loan Commitments.

“Incremental Term Loan Maturity Date”: with respect to Incremental Term Loans of
any Series, the scheduled date on which such Incremental Term Loans shall become
due and payable in full hereunder, as specified in the applicable Incremental
Amendment.

“Incremental Term Loan Lender”: a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loans”: Loans made by an Incremental Term Loan Lenders to the
Company pursuant to Section 2.22.

“Indebtedness”: of any Person at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than trade
payables incurred in the ordinary course of such Person’s business and earn outs
and other similar contingent payments), (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to Property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such Property), (e)
all Capital Lease Obligations of such Person, (f) all reimbursement, payment or
similar obligations of such Person, contingent or otherwise, as an account party
or applicant under acceptance, letter of credit, surety bond or similar
facilities other than those securing only trade payables or non-financial
performance obligations incurred in the ordinary course of business, (g) all
Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (f) above, (h) all obligations of the kind
referred to in clauses (a) through (g) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on Property (including, without limitation, accounts and contract
rights) owned by such Person, whether or not such Person has assumed or

 

24



--------------------------------------------------------------------------------

become liable for the payment of such obligation; provided that, if such Person
has not assumed such obligations, then the amount of Indebtedness of such Person
for purposes of this clause (h) shall be equal to the lesser of the aggregate
unpaid amount of such Indebtedness and the fair market value of the assets of
such Person which secure such Indebtedness, (i) all obligations of such Person
in respect of Disqualified Capital Stock, valued, in the case of redeemable
preferred interests, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends, and (j) for the purposes of
Section 7.02 and paragraph (e) of Article 8 only, all obligations of such Person
in respect of Hedge Agreements. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.

“Indemnitee”: as defined in Section 10.05(b).

“Information”: as defined in Section 10.15.

“Initial Term Loan”: a Loan made pursuant to Section 2.01.

“Initial Term Loan Commitment”: with respect to each Lender, the commitment, if
any, of such Lender to make an Initial Term Loan on the Closing Date, expressed
as an amount representing the maximum principal amount of the Initial Term Loan
to be made by such Lender, as such commitment may be (a) reduced from time to
time pursuant to Section 2.08 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 10.06. The
initial amount of each Lender’s Initial Term Loan Commitment is set forth on
Annex B or in the Assignment and Acceptance pursuant to which such Lender shall
have assumed its Initial Term Loan Commitment, as applicable. The initial
aggregate amount of the Lenders’ Initial Term Loan Commitments is $425,000,000.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

“Intercreditor Agreement”: (a) in respect of Indebtedness intended to be secured
by some or all of the Collateral on a contractually pari passu basis with the
Obligations, an intercreditor agreement reasonably acceptable to the
Administrative Agent the terms of which are consistent with market terms
governing security arrangements for the sharing of Liens on a pari passu basis
at the time such intercreditor agreement is proposed to be established in light
of the type of Indebtedness to be

 

25



--------------------------------------------------------------------------------

secured by such Liens, as reasonably determined by the Administrative Agent and
the Company, and (b) in respect of Indebtedness intended to be secured by some
or all of the Collateral on a contractually junior priority basis with the
Obligations, an intercreditor agreement reasonably acceptable to the
Administrative Agent the terms of which are consistent with market terms
governing security arrangements for the sharing of Liens on a junior basis at
the time such intercreditor agreement is proposed to be established in light of
the type of Indebtedness to be secured by such Liens, as reasonably determined
by the Administrative Agent and the Company.

“Interest Payment Date”: (a) as to any ABR Loan, each Payment Date to occur
while such Loan is outstanding and the final maturity date of such Loan, (b) as
to any Eurodollar Loan having an Interest Period of three months or shorter, the
last day of such Interest Period, (c) as to any Eurodollar Loan having an
Interest Period longer than three months, each day that is three months, or a
whole multiple thereof, after the first day of such Interest Period, and the
last day of such Interest Period and (d) as to any Loan (other than any
Revolving Credit Loan that is an ABR Loan), the date of any repayment or
prepayment made in respect thereof.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the Borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six or (if agreed to by
all Lenders under the relevant Facility, as determined by such Lenders in their
sole discretion) twelve months thereafter, as selected by the Borrower in its
Borrowing Notice, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six or (if agreed to by all
Lenders under the relevant Facility, as determined by such Lenders in their sole
discretion) twelve months thereafter, as selected by the Borrower by irrevocable
notice to the Administrative Agent not later than 11:00 A.M., New York City
time, on the date that is three Business Days prior to the last day of the then
current Interest Period with respect thereto; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:

(1) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(2) any Interest Period that would otherwise extend beyond the Revolving Credit
Maturity Date, the Term Loan Maturity Date or an Incremental Term Loan Maturity
Date, as the case may be, shall end on the Revolving Credit Maturity Date, Term
Loan Maturity Date or Incremental Term Loan Maturity Date as applicable; and

(3) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period.

“Interpolated Rate”: at any time, for any Interest Period, the rate per annum
(rounded to the same number of decimal places as the Eurodollar Base Rate)
reasonably determined by the Administrative Agent (which determination shall be
conclusive and binding absent demonstrable error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the

 

26



--------------------------------------------------------------------------------

Eurodollar Base Rate for the longest period for which the Eurodollar Base Rate
is available) that is shorter than the Impacted Interest Period; and (b) the
Eurodollar Base Rate for the shortest period (for which that Eurodollar Base
Rate is available) that exceeds the Impacted Interest Period, in each case, at
such time.

“Investments”: as defined in Section 7.07.

“Issuing Lender”: JPMorgan Chase Bank, N.A., acting through any of its
Affiliates or branches, in its capacity as an issuer of Letters of Credit
hereunder, and any other Revolving Credit Lender from time to time designated by
the Company as an Issuing Lender with the consent of such Revolving Credit
Lender and the Administrative Agent with respect to Letters of Credit issued by
such Revolving Credit Lender. An Issuing Lender may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates or branches of such
Issuing Lender, in which case the term “Issuing Lender” shall include any such
Affiliate or branch with respect to Letters of Credit issued by such Affiliate
or branch.

“Joint Bookrunners”: JPMorgan Chase Bank, N.A., Deutsche Bank Securities Inc.,
Goldman Sachs Bank USA, RBC Capital Markets LLC, Barclays Bank PLC, Credit
Suisse Securities (USA) LLC and HSBC Securities (USA) Inc., in their capacities
as joint bookrunners of the Facilities hereunder.

“L/C Commitment”: $25,000,000.

“L/C Disbursement”: a payment or disbursement made by any Issuing Lender
pursuant to a Letter of Credit issued by such Issuing Lender.

“L/C Fee”: as defined in Section 3.03.

“L/C Fee Payment Date”: each Payment Date, and the last day of the Revolving
Credit Commitment Period.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.05.

“L/C Participants”: with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the Issuing Lender that
issued such Letter of Credit.

“Lead Arranger”: JPMorgan Chase Bank, N.A., in its capacity as lead arranger of
the Facilities hereunder.

“Lender Presentation”: the Lender Presentation dated June 12, 2017 and furnished
to the Administrative Agent in connection with the Agreement.

“Lenders”: as defined in the preamble hereto.

“Letters of Credit”: as defined in Section 3.01(a).

 

27



--------------------------------------------------------------------------------

“Lien”: any mortgage, deed of trust, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any similar security arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, any other title retention agreement, any capital lease or any
other financing lease having substantially the same economic effect as any of
the foregoing).

“Limited Condition Acquisition”: any Permitted Acquisition the consummation of
which by the Company or any Restricted Subsidiary is not expressly conditioned
on the availability of, or on obtaining, third party financing.

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Security Documents, any Incremental
Amendment, the Applications, the Notes, any Intercreditor Agreement, any
Restricted Subsidiary Borrower Request and Assumption Agreement and any Letter
of Credit.

“Loan Parties”: each Borrower and each Restricted Subsidiary Guarantor.

“Loan Stock”: as defined in Section 7.07(q).

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Credit Facility, prior to any
termination of the Revolving Credit Commitments, the holders of more than 50% of
the Total Revolving Credit Commitments).

“Majority Revolving Credit Facility Lenders”: the Majority Facility Lenders in
respect of the Revolving Credit Facility.

“Material Adverse Effect”: a material adverse change in or an event or
occurrence materially and adversely affecting (a) the business, assets,
property, operations or condition (financial or otherwise) of the Company and
its Restricted Subsidiaries taken as a whole, (b) a material impairment of the
ability of the Company and the other Loan Parties, taken as a whole, to perform
their obligations under the Loan Documents to which they are or will be a party
or (c) the validity or enforceability of this Agreement or any of the other Loan
Documents or the rights and remedies of the Agents and the Lenders hereunder or
thereunder.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, polychlorinated biphenyls,
urea-formaldehyde insulation, asbestos, pollutants, contaminants, radioactivity,
and any other substances defined as hazardous or toxic under any Environmental
Law, that is regulated pursuant to or could give rise to liability under any
Environmental Law.

“Maturity Date”: the Term Loan Maturity Date, the Incremental Term Loan Maturity
Date with respect to Incremental Term Loans of any Series or the Revolving
Credit Maturity Date, and any extended maturity date with respect to all or a
portion of any Class of Loans or Commitments hereunder pursuant to a Refinancing
Amendment.

 

28



--------------------------------------------------------------------------------

“Maximum Rate”: as defined in Section 10.22.

“Moody’s”: Moody’s Investors Service, Inc., or any successor thereto.

“Mortgaged Properties”: the real properties which become subject to a Mortgage
pursuant to Section 6.08(b) as to which the Collateral Agent for the benefit of
the Secured Parties shall be granted a Lien pursuant to one or more Mortgages.

“Mortgages”: each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Collateral Agent for the benefit of the
Secured Parties, in such form or forms as are reasonably satisfactory to the
Collateral Agent.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, and any other cash proceeds subsequently received in respect of
noncash consideration initially received, but only as and when received) of such
Asset Sale or Recovery Event, net of attorneys’ fees, accountants’ fees,
broker’s fees and commissions, investment banking fees, amounts required to be
applied to the repayment of Indebtedness secured by a Lien expressly permitted
hereunder on any asset which is the subject of such Asset Sale or Recovery Event
(other than any such Indebtedness assumed by the purchaser of such asset and
other than any Lien pursuant to a Security Document), other customary fees and
expenses actually incurred in connection therewith and amounts provided as a
reserve, in accordance with GAAP, against (x) any liabilities under any
indemnification obligations associated with such Asset Sale or Recovery Event or
(y) any other liabilities retained by the Company or any Restricted Subsidiary
thereof associated with the properties sold in such Asset Sale or subject to
such Recovery Event (provided that, in each case, to the extent and at the time
any such amounts are released from such reserve, such amounts shall constitute
Net Cash Proceeds), and net of taxes paid or reasonably estimated to be payable
as a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and (b) in connection with any
issuance or sale of equity securities or debt securities or instruments or the
incurrence of loans, the cash proceeds received from such issuance or
incurrence, net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions, other customary fees and expenses
actually incurred in connection therewith and, in the case of any Indebtedness
that constitutes Permitted Convertible Indebtedness, the net cost of any
Permitted Call Spread Transaction executed substantially concurrently with the
pricing of such Permitted Convertible Indebtedness.

“Net Equity Proceeds”: with respect to each capital contribution to any Person
or sale or issuance by any Person of its Capital Stock, the cash proceeds
received by such Person therefrom net of reasonable transaction costs
(including, as applicable, any underwriting, brokerage or other customary
discounts and commissions and reasonable legal, advisory and other fees and
expenses associated therewith).

 

29



--------------------------------------------------------------------------------

“NFIP”: as defined in Section 6.08(b).

“Non-Defaulting Lender”: at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Excluded Taxes”: (a) taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in clause
(a) above, Other Taxes.

“Non-U.S. Lender”: any Lender that is not a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“Note”: any promissory note evidencing any Loan.

“NYFRB”: the Federal Reserve Bank of New York.

“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received to the Administrative
Agent from a Federal funds broker of recognized standing reasonably selected by
it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and any interest that accrues after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency or
reorganization of any Loan Party (or would accrue but for the operation of
applicable bankruptcy or insolvency laws), whether or not such interest is
allowed or allowable as a claim in any such proceeding) the Loans, the
Reimbursement Obligations and all other obligations and liabilities of the
Borrowers and the Restricted Subsidiary Guarantors to the Administrative Agent,
the Collateral Agent or to any Lender, any Qualified Counterparty or any Cash
Management Bank, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document, the Letters
of Credit, any Specified Hedge Agreement, any Specified Cash Management
Agreement or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including, without limitation,
all fees, charges and disbursements of counsel to the Administrative Agent, the
Collateral Agent or to any Lender that are required to be paid by the Borrowers
pursuant hereto) or otherwise; provided, that (i) obligations of any Borrower or
any Restricted Subsidiary Guarantor under any Specified Hedge Agreement or any
Specified Cash Management Agreement shall be secured and guaranteed only to the
extent that, and for so long as, the other Obligations are so secured and
guaranteed and (ii) any release of Collateral or Restricted Subsidiary
Guarantors effected in the manner permitted by this Agreement shall not require
the consent of holders of obligations under Specified Hedge Agreements or
Specified Cash Management Agreements. Notwithstanding the foregoing, the
Obligations and the “Obligations” as defined in the Guarantee and Collateral
Agreement shall in no event include any Excluded Swap Obligations.

 

30



--------------------------------------------------------------------------------

“Other Connection Taxes”: with respect to any Credit Party, taxes imposed as a
result of a present or former connection between such Credit Party and the
jurisdiction imposing such tax (other than connections arising from such Credit
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to, or enforced, any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document, except any such taxes that are Other Connection Taxes imposed with
respect to an assignment.

“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight Eurodollar Rate borrowings by U.S.-managed banking
offices of depository institutions, as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time, and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate (from and after such date as the NYFRB shall commence to publish such
composite rate).

“Participant”: as defined in Section 10.06(b).

“Participant Register”: as defined in Section 10.06(b).

“Participation Amount”: as defined in Section 3.04(b).

“Payment”: as defined in Section 7.08.

“Payment Amount”: as defined in Section 3.05.

“Payment Date”: the first Business Day after the last day of each January,
April, July and October.

“Payment Office”: the office specified from time to time by the Administrative
Agent as its payment office by notice to the Company and the Lenders.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Perfection Certificate”: the Perfection Certificate substantially in the form
of Exhibit B to the Guarantee and Collateral Agreement.

“Permitted Acquisition”: an acquisition or any series of related acquisitions by
the Company or any of its Restricted Subsidiaries (including any merger where
the Company or any of its Restricted Subsidiaries is the surviving entity) of
all of the equity interests in, or all or

 

31



--------------------------------------------------------------------------------

substantially all of the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of),
any Person or the outstanding voting Capital Stock or economic interests of a
Person that, upon consummation of such acquisition, is or will be a Restricted
Subsidiary of the Company or merged with or into the Company or a Restricted
Subsidiary of the Company (such Person or such division, line of business or
other business unit of such Person shall be referred to herein as the “Permitted
Acquisition Target”), in each case that is a type of business (or assets used in
a type of business) permitted to be engaged in pursuant to Section 7.14, so long
as (i) in the case of a Limited Condition Acquisition, no Default or Event of
Default shall exist as of the date the definitive acquisition agreement for such
Limited Condition Acquisition is entered into, and, in the case of any other
Permitted Acquisition, no Default or Event of Default shall then exist or would
exist immediately after giving effect thereto, (ii) for any acquisition for an
aggregate consideration greater than $25,000,000, in the case of a Limited
Condition Acquisition as of the date the definitive acquisition agreement for
such Limited Condition Acquisition is entered into, and, in the case of any
other Permitted Acquisition, the date thereof, the Company shall be in
compliance with the Financial Covenant, determined on a pro forma basis as of
the last day of the most recently ended fiscal quarter for which the Company’s
consolidated financial statements have been delivered hereunder prior to, in the
case of a Limited Condition Acquisition, the date the definitive acquisition
agreement for such Limited Condition Acquisition is entered into, and, in the
case of any other Permitted Acquisition, the date thereof, (iii) such
acquisition shall not be a “hostile” acquisition and shall have been approved by
the Board of Directors or similar governing body and/or shareholders or other
equity holder(s) of the Permitted Acquisition Target and (iv) the aggregate
consideration paid by the Loan Parties in the case of acquisitions after the
Closing Date of (A) entities that are not and do not become Restricted
Subsidiary Guarantors or (B) assets that are not owned by a Loan Party shall not
exceed the greater of (x) $125,000,000 and (y) 6.5% of Consolidated Total Assets
of the Company, determined as of the last day of the most recently ended fiscal
quarter for which the Company’s consolidated financial statements have been
delivered hereunder prior to, in the case of a Limited Condition Acquisition,
the date the definitive acquisition agreement for such Limited Condition
Acquisition is entered into, and, in the case of any other Permitted
Acquisition, the date thereof (provided that amounts available under
Section 7.07(i), Section 7.07(n) and Section 7.07(o) for making Investments may
also be used to pay consideration for such Permitted Acquisitions).

“Permitted Acquisition Indebtedness”: Indebtedness of a Permitted Acquisition
Target that is not incurred by such Permitted Acquisition Target, the Company or
any Restricted Subsidiary in contemplation of (or in connection with) a
Permitted Acquisition, including any obligations under agreements providing for
earn outs, deferred purchase price, indemnification, adjustment of purchase
price or similar obligations, or from Guarantee Obligations or letters of
credit, surety bonds or performance bonds securing the performance of the
Company or any Restricted Subsidiary pursuant to such agreements, in connection
with Permitted Acquisitions.

“Permitted Acquisition Target”: as defined in the definition of “Permitted
Acquisition” in this Section 1.01.

“Permitted Bond Hedge Transaction”: any bond hedge, capped call or similar
option transaction entered into in connection with the issuance of Permitted
Convertible Indebtedness for the purpose or having the effect of increasing the
effective conversion price of such Permitted Convertible Indebtedness.

 

32



--------------------------------------------------------------------------------

“Permitted Call Spread Transaction”: any Permitted Bond Hedge Transaction
together with, if applicable, any Permitted Warrant Transaction.

“Permitted Convertible Indebtedness”: any notes, bonds, debentures or similar
instruments issued by the Company that are convertible into or exchangeable for
(x) cash, (y) shares of the Company’s common stock or preferred stock or other
equity securities that constitute Qualified Capital Stock or (z) a combination
thereof.

“Permitted Disposition Amount”: as defined in Section 7.05(e).

“Permitted Equity Issuance”: any sale or issuance of any Qualified Capital Stock
of the Company or a cash capital contribution to the Company in respect of its
common Capital Stock. For the avoidance of doubt, neither the incurrence of any
Indebtedness convertible into or exchangeable for Capital Stock nor the
conversion or exchange of any such Indebtedness into or for Capital Stock shall
constitute a Permitted Equity Issuance.

“Permitted Refinancing”: any Indebtedness issued in exchange for, or the net
proceeds of which are used to extend, refinance, renew, replace, defease or
refund, other Indebtedness; provided that:

(i) the principal amount (or accreted value, if applicable) of such Indebtedness
does not exceed (a) the principal amount (or accreted value, if applicable) of
the Indebtedness so exchanged, extended, refinanced, renewed, replaced, defeased
or refunded plus (b) all accrued interest thereon plus (c) the amount of any
reasonable tender or redemption premium paid in connection therewith or any
penalty or premium required to be paid under the terms of the instrument or
documents governing such Indebtedness being exchanged, extended, refinanced,
renewed, replaced, defeased or refunded and any reasonable costs, fees and
expenses incurred in connection with the issuance of such new Indebtedness and
the refinancing of such Indebtedness being exchanged, extended, refinanced,
renewed, replaced, defeased or refunded;

(ii) other than with respect to Permitted Convertible Indebtedness incurred in
reliance on Section 7.02(j)(i)(y), such Indebtedness has a final maturity date
no earlier than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the remaining Weighted Average Life to
Maturity of, the Indebtedness being exchanged, extended, refinanced, renewed,
replaced, defeased or refunded;

(iii) such Indebtedness shall not have obligors that were not obligors in
respect of the Indebtedness being exchanged, extended, refinanced, renewed,
replaced, defeased or refunded unless such obligors would be permitted to
otherwise incur such Indebtedness hereunder;

(iv) if such Indebtedness being exchanged, extended, refinanced, renewed,
replaced, defeased or refunded is expressly subordinated in right of payment to
the Obligations (other than Indebtedness assumed or acquired in an acquisition
and not created in contemplation thereof), such new, extension, refinancing,
renewal, replacement, defeasance or refunding Indebtedness shall be subordinated
in right of payment to the Obligations on terms, taken as a whole, at least

 

33



--------------------------------------------------------------------------------

as favorable (in the good faith judgment of the Company) to the Lenders as those
contained in the documentation governing the Indebtedness being exchanged,
extended, refinanced, renewed, replaced, defeased or refunded; and

(v) no Event of Default shall have occurred and be continuing.

“Permitted Warrant Transaction”: any warrant issued by the Company concurrently
with the purchase, by the Company, of a Permitted Bond Hedge Transaction for the
purpose of offsetting the cost of such Permitted Bond Hedge Transaction.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Company or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform”: as defined in Section 10.02.

“Pledged Stock”: as defined in Guarantee and Collateral Agreement, which, in the
case of CFCs and CFC Holding Companies, shall be limited to a pledge of 65% of
the voting Capital Stock of first-tier CFCs or CFC Holding Companies.

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.

“Projections”: as defined in Section 6.02(c).

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“Public Lender”: as defined in Section 10.02.

“Qualified Capital Stock”: any Capital Stock of the Company that is not
Disqualified Capital Stock.

“Qualified Counterparty”: with respect to any Specified Hedge Agreement, any
counterparty thereto that, at the time such Specified Hedge Agreement was
entered into, was a Lender, an Agent or an Affiliate of a Lender or Agent.

“Recordable Intellectual Property”: as defined in the Guarantee and Collateral
Agreement.

 

34



--------------------------------------------------------------------------------

“Recovery Event”: any settlement of or payment in respect of, or any series of
related settlements of or payments in respect of, any property or casualty
insurance claim or any condemnation proceeding relating to any asset of the
Company or any of its Restricted Subsidiaries in excess of $3,300,000.

“Refinanced Loans and Commitments”: as defined in Section 2.26(a).

“Refinancing Amendment”: an amendment to this Agreement (which may, at the
option of the Administrative Agent, be in the form of an amendment and
restatement of this Agreement) providing for Refinancing Debt or Refinancing
Revolving Credit Commitments pursuant to Section 2.26, which shall be consistent
with Section 2.26 and otherwise satisfactory to the parties thereto. Each
Refinancing Amendment shall be executed by the Administrative Agent, the Loan
Parties and the other parties required by Section 2.26 (but not any other
Lender).

“Refinancing Debt”: one or more Classes of Term Loans, senior secured notes
(which may rank pari passu or junior in right of security to the Term Loan
Facility) or senior unsecured notes that result from a Refinancing Amendment in
accordance with Section 2.26.

“Refinancing Facility Closing Date” ”: as defined in Section 2.26(b).

“Refinancing Revolving Credit Commitments”: a new Class of Revolving Credit
Commitments that result from a Refinancing Amendment in accordance with
Section 2.26.

“Register”: as defined in Section 10.06(e).

“Registered Equivalent Notes”: with respect to any bonds, notes, debentures or
similar instruments originally issued in a Rule 144A or other private placement
transaction under the Securities Act of 1933, substantially identical notes
(having the same guarantees) issued in a dollar for dollar exchange therefor
pursuant to an exchange offer registered with the SEC.

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse each
Issuing Lender pursuant to Section 3.05 for amounts drawn under Letters of
Credit issued by such Issuing Lender at the request of the Borrower.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Company or any of its Restricted
Subsidiaries in connection therewith that are not applied to prepay the Loans
pursuant to
Section 2.10(b) as a result of the delivery of a Reinvestment Notice.

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Company has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Default or Event of Default has occurred and is continuing and
that the Company (directly or indirectly through a Restricted Subsidiary)
intends and expects to use all or a specified portion of the Net Cash Proceeds
of an Asset Sale or Recovery Event to acquire, maintain, develop, construct,
improve, upgrade or repair assets useful in, or otherwise reinvest in, the
business of the Company or its Restricted Subsidiaries.

 

35



--------------------------------------------------------------------------------

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire, maintain, develop,
construct, improve, upgrade or repair assets useful in, or otherwise reinvest
in, the business of the Company or its Restricted Subsidiaries.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring one year after such Reinvestment Event (or if
the Company or any Restricted Subsidiary enters into a binding commitment to
reinvest such Net Cash Proceeds within one year following receipt thereof,
within six months of the date of such binding commitment (provided that this
clause shall not operate to reduce the timeframe for reinvestment)) and (b) the
date on which the Company shall have determined not to acquire, maintain,
develop, construct, improve, upgrade or repair assets useful in, or otherwise
reinvest in, the business of the Company or its Restricted Subsidiaries with all
or any portion of the relevant Reinvestment Deferred Amount.

“Related Fund”: with respect to any Lender, any fund that (x) generally invests
in commercial loans and similar extensions of credit in the ordinary course of
its business and (y) is managed or advised by the same investment advisor as
such Lender, by such Lender or an Affiliate of such Lender or such investment
advisor.

“Related Parties”: with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, employees, agents,
advisors and representatives of such Person and such Person’s Affiliates.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty-day notice period is waived.

“Repricing Event”: (i) any prepayment or repayment of Term Loans with the
proceeds of, or any conversion of Term Loans into, any Indebtedness the primary
purpose of which is to reduce the Effective Yield applicable to the Term Loans
and (ii) any amendment to the Term Loan Facility the primary purpose of which is
to reduce the Effective Yield applicable to the Term Loans, in each case,
excluding any repayment, replacement or amendment occurring in connection with a
Change of Control or Investment not permitted under the Loan Documents as in
effect immediately prior to such Repricing Event.

“Required Lenders”: at any time, the holders of more than 50% of the sum of
(a) the aggregate unpaid principal amount of the Term Loans then outstanding and
(b) the Total Revolving Credit Commitments then in effect or, if the Revolving
Credit Commitments have been terminated, the Total Revolving Extensions of
Credit then outstanding; provided further that “Required Lenders” shall exclude
the Term Loan Lenders (in their capacities as such) and shall be determined
without giving effect to outstanding Term Loans, in each case solely in
connection with any amendment, waiver, consent or approval with respect to
(i) Section 5.02 for extensions of credit under the Revolving Credit Facility or
in connection with funding draws on

 

36



--------------------------------------------------------------------------------

any Letters of Credit, (ii) any extension of the maturity date for the Revolving
Credit Facility, (iii) Section 6.13(b), the Financial Covenant or any Financial
Covenant Default, (iv) the termination of the Revolving Credit Commitments, any
acceleration of Revolving Credit Loans and any requirement to Cash Collateralize
the L/C Obligations, (v) interest rates or fees payable in connection with the
Revolving Credit Facility or any Letter of Credit, (vi) any provision of Article
2 relating to payments required to be made (including any Cash Collateral
required to be provided) by the Company or any of its Restricted Subsidiaries
solely with respect to the Revolving Credit Facility or (vii) any provision
requiring that any payments be made or shared on a pro rata basis solely between
or among Revolving Credit Lenders. The outstanding Term Loans and Revolving
Credit Commitments of any Defaulting Lender shall be disregarded in determining
the Required Lenders at any time.

“Required Prepayment Lenders”: (a) while any Term Loans are outstanding, the
Majority Facility Lenders in respect of the Term Loan Facility and
(b) thereafter, the Majority Revolving Credit Facility Lenders.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

“Responsible Officer”: the chief executive officer, president, chief financial
officer, treasurer, assistant treasurer, vice president of corporate finance,
general counsel or chief legal officer of the Company, but in any event, with
respect to financial matters, the chief financial officer, treasurer, assistant
treasurer or vice president of corporate finance of the Company (or, in each
case, any other officer of the Company acceptable to the Administrative Agent).

“Restricted Payments”: as defined in Section 7.06.

“Restricted Subsidiary”: as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Restricted Subsidiary” or to “Restricted Subsidiaries” in this
Agreement shall refer to a Restricted Subsidiary or Restricted Subsidiaries of
the Company; provided, however, that Unrestricted Subsidiaries shall be deemed
not to be Restricted Subsidiaries for any purpose of this Agreement or the other
Loan Documents.

“Restricted Subsidiary Borrower”: any Restricted Subsidiary Guarantor that
becomes a Borrower in accordance with Section 2.23.

“Restricted Subsidiary Borrower Notice”: as defined in Section 2.23.

 

37



--------------------------------------------------------------------------------

“Restricted Subsidiary Borrower Request and Assumption Agreement”: as defined in
Section 2.23.

“Restricted Subsidiary Designation” as defined in Section 1.04.

“Restricted Subsidiary Guarantor”: each Domestic Subsidiary of the Company that
is a party to the Guarantee and Collateral Agreement from time to time.

“Revolving Credit Commitment”: as to any Lender, the obligation of such Lender,
if any, to make Revolving Credit Loans and participate in Letters of Credit, in
an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Credit Commitment” opposite such Lender’s name on
Annex A, or, as the case may be, in the Assignment and Acceptance pursuant to
which such Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof. The aggregate amount of the Revolving Credit
Commitments as of the Closing Date is $300,000,000.

“Revolving Credit Commitment Period”: the period from and including the Closing
Date to the earlier of (x) the Revolving Credit Maturity Date and (y) the
termination of the Revolving Credit Commitments in accordance with the terms
hereof.

“Revolving Credit Facility”: as defined in the definition of “Facility” in this
Section 1.01.

“Revolving Credit Maturity Date”: the date that is five years after the Closing
Date, provided that Revolving Credit Maturity Date shall be March 1, 2021 if on
such date there are any amounts outstanding under the Existing Convertible
Notes.

“Revolving Credit Lender”: each Lender that has a Revolving Credit Commitment or
that is the holder of Revolving Credit Loans.

“Revolving Credit Loans”: Loans made pursuant to Section 2.04(a).

“Revolving Credit Note”: as defined in Section 2.06(e).

“Revolving Credit Percentage”: as to any Revolving Credit Lender at any time,
the percentage which such Lender’s Revolving Credit Commitment then constitutes
of the Total Revolving Credit Commitments (or, at any time after the Revolving
Credit Commitments shall have expired or terminated, the percentage which the
aggregate amount of such Lender’s Revolving Extensions of Credit then
outstanding constitutes of the Total Revolving Extensions of Credit then
outstanding).

“Revolving Extensions of Credit”: as to any Revolving Credit Lender at any time,
an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Credit Loans made by such Lender then outstanding, and (b) such
Lender’s Revolving Credit Percentage of the L/C Obligations then outstanding.

 

38



--------------------------------------------------------------------------------

“Sanctioned Country”: at any time, a country, region or territory which is
itself the subject or target of any Sanctions (which as of the Closing Date, are
the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury or the U.S. Department of State or by the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom, (b) any Person operating or ordinarily resident in, or
organized under the laws of, a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“S&P”: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

“Secured Parties”: as defined in the Guarantee and Collateral Agreement.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages (if applicable), intellectual property security
agreements and all other guarantee agreements, instruments and other documents
delivered to the Administrative Agent or the Collateral Agent guaranteeing the
obligations and liabilities of the Loan Parties under the Loan Documents or
granting a Lien on any Property of any Person to secure the obligations and
liabilities of any Loan Party under any Loan Document.

“Series”: as defined in Section 2.22(c).

“Significant Subsidiary”: any Restricted Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but which
is not a Multiemployer Plan.

“Solvent”: with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its

 

39



--------------------------------------------------------------------------------

business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

“Specified Cash Management Agreement”: any Cash Management Agreement entered
into by any Loan Party and any Cash Management Bank that is designated in
writing by the Company and such Cash Management Bank to the Administrative Agent
and the Collateral Agent as a “Specified Cash Management Agreement”.

“Specified Hedge Agreement”: any Hedge Agreement entered into by the Company or
any Restricted Subsidiary Guarantor and any Qualified Counterparty.

“Specified Representations”: those representations and warranties set forth in
Section 4.04 (other than the third sentence thereof), the first sentence of
Section 4.05, Section 4.11, Section 4.14, Section 4.18, Section 4.19 (for this
purpose, assuming that the “Closing Date” is the date on which the related
Limited Condition Acquisition is consummated and determined immediately after
giving effect to the incurrence of any Indebtedness incurred in connection with
such Limited Condition Acquisition), Section 4.20 and Section 4.21.

“SPC”: as defined in Section 10.06(i).

“Statutory Reserve Rate”: a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentage (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject with respect to the
Eurodollar Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Subsidiary”: as to any Person (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, limited liability company, association, joint venture or
other business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
means a Subsidiary of the Company.

 

40



--------------------------------------------------------------------------------

“Swap Obligation”: with respect to any Restricted Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

“Term Loan”: an Initial Term Loan or an Incremental Term Loan of any Series.

“Term Loan Commitment”: an Initial Term Loan Commitment or an Incremental Term
Loan Commitment of any Series.

“Term Loan Facility”: as defined in the definition of “Facility” in this
Section 1.01.

“Term Loan Lender”: each Lender that has a Term Loan Commitment or is the holder
of a Term Loan.

“Term Loan Maturity Date”: the day that is seven years after the Closing Date;
provided that the Term Loan Maturity Date shall be March 1, 2021 if on such date
there are any amounts outstanding under the Existing Convertible Notes.

“Term Loan Percentage”: as to any Term Loan Lender at any time, the percentage
which such Lender’s Term Loan Commitment then constitutes of the aggregate Term
Loan Commitments (or, at any time after the Closing Date, the percentage which
the aggregate principal amount of such Lender’s Term Loan then outstanding
constitutes of the aggregate principal amount of the Term Loans then
outstanding).

“Term Loan Yield Differential”: as defined in Section 2.22(c).

“Term Note”: as defined in Section 2.06(e).

“Test Period”: for any determination under this Agreement, the most recent
period of four consecutive fiscal quarters of the Company ended on or prior to
such date of determination (taken as one accounting period).

“Threshold Amount”: $35,000,000.

“Total Revolving Credit Commitments”: at any time, the aggregate amount of the
Revolving Credit Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Credit Lenders outstanding at
such time.

“Trade Date”: as defined in Section 10.06(c).

“Transferee”: as defined in Section 10.15.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a

 

41



--------------------------------------------------------------------------------

jurisdiction other than the State of New York, “UCC” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.

“Unrestricted Subsidiary”: (a) any Subsidiary of the Company that is designated
as an Unrestricted Subsidiary by the Company pursuant to Section 6.13 subsequent
to the Closing Date and (b) any subsidiary of an Unrestricted Subsidiary.

“USA PATRIOT Act”: The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Vendor Contract Letter of Credit”: as defined in Section 7.02(m).

“VTUK”: as defined in Section 7.07(q).

“Weighted Average Life to Maturity” when applied to any Indebtedness at any
date, the number of years obtained by dividing (i) the then outstanding
principal amount of such Indebtedness into (ii) the product obtained by
multiplying (x) the amount of each then remaining installment or other required
scheduled payments of principal, including payment at final maturity, in respect
thereof, by (y) the number of years (calculated to the nearest one-twelfth) that
will elapse between such date and the making of such payment.

“Wholly Owned Restricted Subsidiary”: of a Person means any other Person of
which 100% of the outstanding Capital Stock of which (other than directors’
qualifying shares and the like) shall at the time be owned or controlled,
directly or indirectly, by such Person and/or one or more Wholly Owned
Restricted Subsidiaries of such Person.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02. Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to the Company and its Restricted Subsidiaries not defined in
Section 1.01 and accounting terms partly defined in Section 1.01, to the extent
not defined, shall have the respective meanings given to them under GAAP and
(ii) references to fiscal year or fiscal quarter are, unless otherwise
indicated, references to the fiscal year or fiscal quarter of the Company (the
Company’s fiscal year ends January 31).

(c) Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall

 

42



--------------------------------------------------------------------------------

be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document (including any organization document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all assets and properties, tangible and intangible, real and
personal, including cash, securities, accounts and contract rights.

(d) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(e) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(f) All calculations of financial ratios set forth in Section 7.01 shall be
calculated to the same number of decimal places as the relevant ratios are
expressed in and shall be rounded upward if the number in the decimal place
immediately following the last calculated decimal place is five or greater. For
example, if the relevant ratio is to be calculated to the hundredth decimal
place and the calculation of the ratio is 5.126, the ratio will be rounded up to
5.13.

(g) Notwithstanding any other provision contained herein, all computations of
amounts and ratios referred to herein shall be made without giving effect to any
treatment of Indebtedness relating to convertible debt securities under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
requiring the valuation of any such Indebtedness in a reduced or bifurcated
manner as described therein. In addition, in the case of any Permitted
Convertible Indebtedness for which the embedded conversion obligation must be
settled by paying solely cash, so long as substantially concurrently with the
offering of such Permitted Convertible Indebtedness, the Company enters into a
cash-settled Permitted Bond Hedge Transaction relating to such Permitted
Convertible Indebtedness, notwithstanding any other provision contained herein,
for so long as such Permitted Bond Hedge Transaction (or a portion thereof
corresponding to the amount of outstanding Permitted Convertible Indebtedness)
remains in effect, all computations of amounts and ratios referred to herein
shall be made as if the amount of Indebtedness represented by such Permitted
Convertible Indebtedness were equal to the face principal amount thereof without
regard to any mark-to-market derivative accounting for such Indebtedness.

 

43



--------------------------------------------------------------------------------

(h) Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

Section 1.03. Accounting Changes. If any “Accounting Change” shall occur and
such change results in a change in the method of calculation of any financial
covenant or ratio in this Agreement and either the Company or Required Lenders
so request, then the Company and the Administrative Agent shall negotiate in
good faith to amend such provisions of this Agreement to equitably reflect such
Accounting Change with the desired result that the criteria for evaluating the
Company’s financial condition shall be the same after such Accounting Change as
if such Accounting Change had not been made. Until such time as such an
amendment shall have been executed and delivered by the Company, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Change had not occurred. “Accounting Change”
refers to any change in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC. Without limiting the foregoing, leases shall continue to be
classified and accounted for on a basis consistent with GAAP as of the Closing
Date for all purposes of this Agreement, notwithstanding any change in GAAP
relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes as provided for above.

Section 1.04. Pro Forma Calculations. For purposes of calculating Consolidated
EBITDA of the Company and its Restricted Subsidiaries for any period, (i) for
any acquisition or series of related acquisitions (including by merger or
consolidation), the Company may, and if the aggregate consideration for such
acquisition or acquisitions exceeds $25,000,000 shall, include for such period
the Consolidated EBITDA of any Person or other subject of a Permitted
Acquisition acquired by the Company or its Restricted Subsidiaries during such
period on a pro forma basis (assuming the consummation of such acquisition and
the incurrence or assumption of any Indebtedness (and if such Indebtedness has a
floating or formula rate, such Indebtedness shall have an implied rate of
interest for the applicable period for purposes hereof determined by utilizing
the rate which is or would be in effect with respect to such Indebtedness as at
the relevant date of determination) in connection therewith occurred on the
first day of such period), (ii) for any Disposition or series of related
Dispositions, the Company may, and if the aggregate proceeds of such Disposition
or Dispositions exceeds $25,000,000 shall, exclude for such period the
Consolidated EBITDA of any Person Disposed of by the Company or its Restricted
Subsidiaries during such period (assuming the consummation of such Disposition
and the repayment of any Indebtedness in connection therewith occurred on the
first day of such period) and (iii) for any designation of a Restricted
Subsidiary as an Unrestricted Subsidiary, the Company shall exclude the income
statement items attributable to such Unrestricted Subsidiary for such period and
for any designation of an Unrestricted Subsidiary as a Restricted Subsidiary,
the Company shall include the income statement items attributable to such
Restricted Subsidiary for such period. For purposes hereof, whenever pro forma
effect is given to a transaction or designation of any Restricted Subsidiary as
an Unrestricted Subsidiary and any Unrestricted Subsidiary as a Restricted
Subsidiary in accordance with this Agreement (a “Restricted

 

44



--------------------------------------------------------------------------------

Subsidiary Designation”), the pro forma calculations shall be made in good faith
by a Responsible Officer, as set forth in a certificate of a Responsible Officer
with supporting calculations, including with respect to related expenses, cost
savings, operating expense reductions and synergies estimated in good faith by
such Responsible Officer to be realized within 18 months following such
transaction or Restricted Subsidiary Designation (for the avoidance of doubt,
net of additional costs estimated to result from such transaction), such as with
respect to (but not limited to) (w) reduction in personnel expenses,
(x) reduction of costs related to administrative functions, (y) reductions of
costs related to leased or owned properties and (z) reductions from the
consolidation of operations and streamlining of corporate overhead; provided,
that the aggregate amount of adjustments made pursuant to this sentence at any
time when such pro forma calculations are made that are not made in a manner
consistent with Article 11 of Regulation S-X of the Securities Act of 1933 shall
at no time exceed 20% of Consolidated EBITDA for the relevant period after
giving pro forma effect thereto.

Section 1.05. Designated Senior Indebtedness. The Obligations hereunder are
hereby designated by the Company as “Designated Senior Indebtedness” (or similar
term) for all purposes of any subordinated Permitted Convertible Indebtedness,
any other subordinated Indebtedness of the Company or any Restricted Subsidiary
Guarantor and any Permitted Refinancing thereof.

Section 1.06. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any documents related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

ARTICLE 2

AMOUNT AND TERMS OF COMMITMENTS

Section 2.01. Term Loan Commitments. Subject to the terms and conditions set
forth herein, each Term Loan Lender severally agrees to make a Term Loan to the
Company on the Closing Date in a principal amount not exceeding its Initial Term
Loan Commitment. The Term Loans may from time to time be Eurodollar Loans or ABR
Loans, as determined by the Company and notified to the Administrative Agent in
accordance with Sections 2.02 and 2.11.

Section 2.02. Procedure for Term Loan Borrowing. The Company shall deliver to
the Administrative Agent a Borrowing Notice (which Borrowing Notice must be
received by the Administrative Agent prior to 11:00 A.M., New York City time,
one Business Day prior to the anticipated Borrowing Date ) requesting that the
Term Loan Lenders make the Term Loans on the Borrowing Date. Upon receipt of
such Borrowing Notice the Administrative Agent shall promptly notify each Term
Loan Lender thereof. Not later than 12:00 Noon, New York City time, on the
Borrowing Date each Term Loan Lender shall make available to the Administrative
Agent at the Funding Office an amount in immediately available funds equal to
the Term Loan or Term Loans to be made by such Lender. The aggregate of the
amounts made available to the Administrative Agent by the Term Loan Lenders will
then be made available to the Company by the Administrative Agent in like funds
as received by the Administrative Agent.

 

45



--------------------------------------------------------------------------------

Section 2.03. Repayment of Term Loans. (a) The Company shall pay to the
Administrative Agent, for the account of the Term Loan Lenders, on each Payment
Date commencing with the Payment Date occurring on August 1, 2017, a principal
amount of Initial Term Loans equal to 0.25% of the aggregate principal amount of
Initial Term Loans outstanding on the Closing Date (as such amount may be
reduced pursuant to Sections 2.09(b) and 2.10(g)). To the extent not previously
paid, all Initial Term Loans shall be due and payable on the Term Loan Maturity
Date. All repayments made pursuant to this Section 2.03 shall be accompanied by
accrued interest on the amount repaid and shall be subject to Section 2.19.

(b) To the extent not previously paid, all Incremental Term Loans shall be due
and payable on the Incremental Term Loan Maturity Date.

Section 2.04. Revolving Credit Commitments. (a) Subject to the terms and
conditions hereof, each Revolving Credit Lender severally agree to make
Revolving Credit Loans to the Borrowers from time to time during the Revolving
Credit Commitment Period in an aggregate principal amount at any one time
outstanding for each Revolving Credit Lender which, when added to such Lender’s
Revolving Credit Percentage of the L/C Obligations then outstanding, does not
exceed the amount of such Lender’s Revolving Credit Commitment. During the
Revolving Credit Commitment Period any Borrower may use the Revolving Credit
Commitments by borrowing, prepaying the Revolving Credit Loans in whole or in
part, and reborrowing, all in accordance with the terms and conditions hereof.
The Revolving Credit Loans may from time to time be Eurodollar Loans or ABR
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.05 and 2.11.

(b) The Borrowers shall repay all outstanding Revolving Credit Loans on the
Revolving Credit Maturity Date.

Section 2.05. Procedure for Revolving Credit Borrowing. Each Borrowing, each
conversion of Loans from one Type to the other, and each continuation of
Eurodollar Loans shall be made upon the Borrower’s notice to the Administrative
Agent, which must be given by a Borrowing Notice. Each such Borrowing Notice
must be received by the Administrative Agent not later than 12:00 Noon, New York
City time (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of, Eurodollar Loans or of any conversion of
Eurodollar Loans to ABR Loans, and (ii) on the requested date of any Borrowing
of ABR Loans. Each Borrowing Notice shall specify (1) whether the Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Eurodollar Loans, (ii) the requested Borrowing Date, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the
Class and Type of Loans to be borrowed or to which existing Loans are to be
converted and (v) if applicable, the duration of the Interest Period with
respect thereto. Each Borrowing of or conversion to ABR Loans shall be in an
amount equal to $1,000,000 or a whole multiple of $500,000 in excess thereof
(or, if the then aggregate Available Revolving Credit Commitments are less than
$1,000,000, such lesser amount). Each Borrowing of, conversion to or
continuation of Eurodollar Loans shall be in an amount equal to $1,000,000 or a
whole

 

46



--------------------------------------------------------------------------------

multiple of $500,000 in excess thereof. Upon receipt of any such Borrowing
Notice from the Borrower, the Administrative Agent shall promptly notify each
Revolving Credit Lender thereof. Each Revolving Credit Lender will make its
Revolving Credit Percentage of the amount of each Borrowing of Revolving Credit
Loans available to the Administrative Agent for the account of the Borrower at
the Funding Office prior to 1:00 p.m., New York City time, on the Borrowing Date
requested by the Borrower in funds immediately available to the Administrative
Agent. Such Borrowing will then be made available to the Borrower by the
Administrative Agent in like funds as received by the Administrative Agent.

Section 2.06. Repayment of Loans; Evidence of Debt. (a) The Borrowers hereby
unconditionally, and jointly and severally, promise to pay to the Administrative
Agent for the account of the appropriate Revolving Credit Lender or Term Loan
Lender, as the case may be, (i) the then unpaid principal amount of each
Revolving Credit Loan of such Revolving Credit Lender on the Revolving Credit
Maturity Date (or on such earlier date on which the Loans become due and payable
pursuant to Article 8), (ii) the principal amount of each Initial Term Loan of
such Term Loan Lender made to such Borrower in installments according to the
amortization schedule set forth in Section 2.03 (or on such earlier date on
which the Loans become due and payable pursuant to Article 8) and (iii) the
principal amount of each Incremental Term Loan of such Incremental Term Loan
Lenders made to such Borrower on the Incremental Term Loan Maturity Date (or on
such earlier date on which the Loans become due and payable pursuant to Article
8). Each Borrower hereby further agree to pay interest on the unpaid principal
amount of the Loans made to it from time to time outstanding from the Closing
Date until payment in full thereof at the rates per annum, and on the dates, set
forth in Section 2.13.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of each Borrower to such Lender resulting
from each Loan of such Lender made to such Borrower from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder and any Note evidencing such Loan,
the Type of such Loan and each Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrowers to each Lender hereunder and (iii) both the amount of any sum
received by the Administrative Agent hereunder from any Borrower and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to Section 2.06(c)
above shall, to the extent permitted by applicable law, be prima facie evidence
of the existence and amounts of the obligations of each Borrower therein
recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain such accounts, or any error therein, shall not
in any manner affect the obligation of any Borrower to repay (with applicable
interest) the Loans made to such Borrower by such Lender in accordance with the
terms of this Agreement.

(e) Each Borrower agrees that, upon the request to the Administrative Agent by
any Lender, such Borrower will promptly execute and deliver to such Lender a
Note of such Borrower evidencing any Term Loans or Revolving Credit Loans, as
the case may be, of such Lender, substantially in the forms of Exhibit F-1 or
F-2, respectively (a “Term Note” or “Revolving Credit Note”, respectively), with
appropriate insertions as to date and principal amount.

 

47



--------------------------------------------------------------------------------

Section 2.07. Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Revolving Credit Lender a commitment fee for the period
from and including the Closing Date to the last day of the Revolving Credit
Commitment Period, computed at the Commitment Fee Rate on the average daily
amount of the Available Revolving Credit Commitment of such Lender during the
period for which payment is made, payable quarterly in arrears on each Payment
Date and on the Revolving Credit Maturity Date.

(b) If, on or prior to December 29, 2017, a Repricing Event occurs, the Company
shall pay to the Administrative Agent, for the ratable account of each of the
applicable Term Loan Lenders, (I) in the case of a Repricing Event described in
clause (i) of the definition thereof, a prepayment premium of 1.00% of the
aggregate principal amount of the Term Loans so prepaid or repaid and (II) in
the case of a Repricing Event described in clause (ii) of the definition
thereof, a fee equal to 1.00% of the aggregate principal amount of the
applicable Term Loans outstanding immediately prior to such amendment (without
duplication of any fee paid to such Term Loan Lenders under Section 2.07(b)(I).
Such amounts shall be due and payable on the date of effectiveness of such
Repricing Event.

(c) The Company agrees to pay to the Agents, for their own respective accounts,
the fees in the amounts and on the dates agreed to in writing by the Company and
the Agents.

Section 2.08. Termination or Reduction of Revolving Credit Commitments. The
Company shall have the right, upon not less than three Business Days’ notice to
the Administrative Agent, to terminate the Revolving Credit Commitments or, from
time to time, to reduce the aggregate amount of the Revolving Credit
Commitments; provided that no such termination or reduction of Revolving Credit
Commitments shall be permitted if, immediately after giving effect thereto and
to any prepayments of the Revolving Credit Loans made on the effective date
thereof, the Total Revolving Extensions of Credit would exceed the Total
Revolving Credit Commitments. Any such reduction shall be in an amount equal to
$1,000,000 or a whole multiple of $500,000 in excess thereof, and shall reduce
permanently the Revolving Credit Commitments then in effect. A notice of
termination of the Revolving Credit Commitments delivered by the Company to the
Administrative Agent may be revoked by the Company by written notice to the
Administrative Agent on or prior to the date specified for the termination of
the Revolving Credit Commitments.

Section 2.09. Optional Prepayments. (a) The Borrowers may at any time and from
time to time prepay the Loans, in whole or in part, without premium or penalty
(except as otherwise provided herein), (x) upon irrevocable notice delivered to
the Administrative Agent (i) no later than 12:00 Noon, New York City time, three
Business Days prior thereto in the case of Eurodollar Loans and (ii) no later
than 12:00 Noon, New York City time, one Business Day prior thereto in the case
of ABR Loans, which notice shall specify the date and amount of such prepayment,
whether such prepayment is of Term Loans or Revolving Credit Loans, and whether
such prepayment is of Eurodollar Loans or ABR Loans, and (y) at any time on any
Business Day with no prior notice, in the case of Revolving Credit Loans that
are ABR Loans; provided, that if a Eurodollar Loan is prepaid on any day other
than the last day of the Interest Period applicable

 

48



--------------------------------------------------------------------------------

thereto, the Borrower shall also pay any amounts owing pursuant to Section 2.19,
provided, further, that a notice of prepayment may state that such notice is
conditioned upon the effectiveness of other credit facilities, incurrence of
other Indebtedness or consummation of another transaction (such as a Change of
Control), in which case such notice may be revoked by the Company (by written
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein (unless such notice is revoked as
contemplated above), together with (except in the case of Revolving Credit Loans
that are ABR Loans) accrued interest to such date on the amount prepaid. Partial
prepayments of Term Loans and Revolving Credit Loans shall be in an aggregate
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof.

(b) Each prepayment of Term Loans pursuant to this Section 2.09 shall be applied
to the outstanding Term Loans as the Borrower may elect, and absent an election,
shall be applied first, pro rata to the installments of Term Loans which are
scheduled to mature in the 24-month period immediately following such prepayment
and second, to remaining installments of Term Loans pro rata according to the
outstanding principal amounts thereof.

Section 2.10. Mandatory Prepayments. (a) Unless the Required Prepayment Lenders
shall otherwise agree, if any Indebtedness shall be incurred by the Company or
any of its Restricted Subsidiaries (excluding any Indebtedness permitted under
Section 7.02), then not later than the next Business Day following such
incurrence, the Loans shall be prepaid by an amount equal to the amount of the
Net Cash Proceeds of such incurrence.

(b) Unless the Required Prepayment Lenders shall otherwise agree, if on any date
the Company or any of its Restricted Subsidiaries receive Net Cash Proceeds from
any Asset Sale or Recovery Event then, unless a Reinvestment Notice shall be
delivered in respect thereof, not later than the fifth Business Day following
the receipt by the Company or such Restricted Subsidiary of such Net Cash
Proceeds, on such date, the Loans shall be prepaid by an amount equal to the
amount of such Net Cash Proceeds; provided that (i) notwithstanding the
foregoing, on each Reinvestment Prepayment Date, the Loans shall be prepaid by
an amount equal to the Reinvestment Prepayment Amount (or, in the case of a
Reinvestment Prepayment Date described in clause (b) of the definition thereof
with respect to only a portion of the relevant Reinvestment Deferred Amount, an
amount equal to such portion) with respect to the relevant Reinvestment Event
and (ii) any such prepayment shall only be required with the aggregate amount of
Net Cash Proceeds from any Asset Sale or Recovery Event received in any fiscal
year of the Company in excess of $10,000,000. The provisions of this Section do
not constitute a consent to the consummation of any Disposition not permitted by
Section 7.05.

(c) Unless the Required Prepayment Lenders shall otherwise agree, if, for any
fiscal year of the Company commencing with the fiscal year ending January 31,
2019, there shall be Excess Cash Flow, then, on the relevant Excess Cash Flow
Application Date, the Loans shall be prepaid by an amount equal to (x) the ECF
Percentage of such Excess Cash Flow minus (y) voluntary payments of Term Loans
or Revolving Credit Loans (accompanied by an equal permanent reduction of the
Revolving Credit Commitments) under Section 2.09 during such fiscal year but
only to the extent that such prepayments do not (i) occur pursuant to a
refinancing

 

49



--------------------------------------------------------------------------------

of all or any portion of such Term Loans or Revolving Credit Loans or
(ii) utilize the Available Amount. Each such prepayment shall be made on a date
(an “Excess Cash Flow Application Date”) no later than five Business Days after
the earlier of the date on which the financial statements of the Company
referred to in Section 6.01(a), for the fiscal year with respect to which such
prepayment is made, (i) are required to be delivered to the Lenders and (ii) are
actually delivered.

(d) In the event of any termination of all the Revolving Credit Commitments,
each Borrower shall, on the date of such termination, repay or prepay all its
outstanding Revolving Credit Loans and replace or cause to be canceled (or Cash
Collateralize or make other arrangements reasonably satisfactory to the
Administrative Agent and each applicable Issuing Lender with respect to) all
outstanding Letters of Credit issued by such Issuing Lender. If, after giving
effect to any partial reduction of the Revolving Credit Commitments or at any
other time, the Total Revolving Extensions of Credit would exceed the Total
Revolving Credit Commitment, then the Borrowers shall, on the date of such
reduction or at such other time, repay or prepay Revolving Credit Loans and,
after the Revolving Credit Loans shall have been repaid or prepaid in full,
replace or cause to be canceled (or make other arrangements satisfactory to the
Administrative Agent and each Issuing Lender with respect to) Letters of Credit
issued by such Issuing Lender in an amount sufficient to eliminate such excess.

(e) Notwithstanding any other provisions of this Section 2.10, (i) to the extent
that any or all of the Net Cash Proceeds of any Asset Sale or Recovery Event by
a Foreign Subsidiary or Excess Cash Flow estimated in good faith by the Company
to be attributable to Foreign Subsidiaries are prohibited or delayed by
applicable local law (including financial assistance, corporate benefit
restrictions on upstreaming of cash intra group and the fiduciary duties of
directors and managers of Foreign Subsidiaries) from being repatriated to the
United States or passed on to or used for the benefit of the Company, the
portion of such Net Cash Proceeds or Excess Cash Flow so affected will not be
required to be applied to repay Loans at the times provided in this Section 2.10
but may be retained by the applicable Foreign Subsidiary so long, but only so
long, as applicable local law delays or will not permit repatriation thereof to
the United States (the Company hereby agreeing to cause the applicable Foreign
Subsidiary to use commercially reasonable efforts in compliance with applicable
law to effect such repatriation), and once such repatriation to the United
States of any of such affected Net Cash Proceeds or Excess Cash Flow is
permitted under applicable local law, such repatriation to the United States
will be promptly effected and such repatriated Net Cash Proceeds or Excess Cash
Flow will be promptly (and in any event not later than two Business Days, or
such later date as is acceptable to the Administrative Agent, after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Loans to the extent otherwise required
under this Section 2.10, (ii) to the extent that the Company has determined in
good faith that repatriation to the United States of any of or all the Net Cash
Proceeds of any Disposition by a Foreign Subsidiary or Excess Cash Flow
estimated in good faith by the Company to be attributable to Foreign
Subsidiaries or passing on to or use thereof for the benefit of the Company
could reasonably be expected to cause significant adverse tax consequences to
the Company or any of its Restricted Subsidiaries, such Net Cash Proceeds or
Excess Cash Flow so affected may be retained by the applicable Foreign
Subsidiary; provided that, in the case of this clause (ii), on or before the
date 180 days from the date on which any such Net Cash Proceeds so retained
would otherwise have been required to be applied to prepayments to the extent

 

50



--------------------------------------------------------------------------------

otherwise required under Section 2.10(b) or any such Excess Cash Flow would have
been required to be applied to prepayments pursuant to Section 2.10(c), the
Company applies an amount equal to such Net Cash Proceeds or Excess Cash Flow to
such prepayments as if such Net Cash Proceeds or Excess Cash Flow had been
received by or was attributable to the Company rather than such Foreign
Subsidiary, less the amount of additional taxes that would have been payable or
reserved against if such Net Cash Proceeds or Excess Cash Flow had been
repatriated to the United States (or, if less, the Net Cash Proceeds or Excess
Cash Flow that would be calculated if received by such Foreign Subsidiary) and
(iii) to the extent that any or all of the Net Cash Proceeds of any Asset Sale
or Recovery Event or Excess Cash Flow estimated in good faith by the Company to
be attributable to non-Wholly Owned Restricted Subsidiaries are prohibited or
delayed by organizational document restrictions to the extent not created in
contemplation of such prepayments from being passed on to or used for the
benefit of the Company, the portion of such Net Cash Proceeds or Excess Cash
Flow so affected will not be required to be applied to repay Loans at the times
provided in this Section 2.10 but may be retained by the applicable non-Wholly
Owned Restricted Subsidiary so long, but only so long, as the organizational
documents of such non-Wholly Owned Restricted Subsidiary delays or will not
permit funding such prepayment (the Company hereby agreeing to cause the
applicable non-Wholly Owned Restricted Subsidiary to use commercially reasonable
efforts in compliance with its organizational documents to effect such
prepayment), and once such prepayment of any of such affected Net Cash Proceeds
or Excess Cash Flow is permitted under the non-Wholly Owned Restricted
Subsidiaries organizational documents, such prepayment of the Loans to the
extent otherwise required under this Section 2.10 will be promptly effected (and
in any event not later than two Business Days, or such later date as is
acceptable to the Administrative Agent, after such organizational restrictions
are removed). For the avoidance of doubt, but without limiting the Company’s
obligations under this Section 2.10, in no circumstance shall this Section 2.10
require any Foreign Subsidiary to make any dividend of or otherwise repatriate
for the benefit of the Company any portion of any Net Cash Proceeds received by
such Foreign Subsidiary or Excess Cash Flow attributable to any such Foreign
Subsidiary.

(f) All prepayments made pursuant to this Section 2.10 shall be subject to
Section 2.19, but shall otherwise be without premium or penalty, and shall be
accompanied by accrued interest on the principal amount to be repaid to but
excluding the date of payment.

(g) Each prepayment of Loans pursuant to this Section 2.10 shall be applied
first, pro rata to the installments of Term Loans which are scheduled to mature
in the 24-month period immediately following such prepayment, second, to
remaining installments of Term Loans pro rata according to the outstanding
principal amounts thereof, third, if no Term Loans are outstanding, to prepay
outstanding Revolving Credit Loans to the full extent thereof, and fourth, if no
Term Loans or Revolving Credit Loans are outstanding, to Cash Collateralize any
outstanding Letters of Credit (up to an aggregate amount equal to the aggregate
undrawn face amount of all such Letters of Credit) (it being understood that any
such repayment or Cash Collateralization shall not permanently reduce Revolving
Credit Commitments). Notwithstanding anything in this Section 2.10(g), any Term
Loan Lender may elect not to accept its pro rata portion of any amount prepaid
under this Section 2.10 pursuant to procedures reasonably satisfactory to the
Administrative Agent (each such Term Loan Lender, a “Declining Lender”), and the
Company or applicable Subsidiary Borrower shall retain for its own account such
amount (the “Declined Amount”) declined by a Declining Lender.

 

51



--------------------------------------------------------------------------------

(h) The Company shall deliver to the Administrative Agent, at the time of each
prepayment required under this Section 2.10, (1) a certificate signed by a
Responsible Officer setting forth in reasonable detail the calculation of the
amount of such prepayment and (2) at least one Business Day prior written notice
of such prepayment. Each notice of prepayment shall specify the prepayment date,
the Type of each Loan being prepaid and the principal amount of each Loan (or
portion thereof) to be prepaid.

Section 2.11. Conversion and Continuation Options. (a) The Borrower may elect
from time to time to convert Eurodollar Loans to ABR Loans by giving the
Administrative Agent at least one Business Day prior irrevocable notice of such
election not later than 12:00 Noon, New York City time, provided that any such
conversion of Eurodollar Loans may be made only on the last day of an Interest
Period with respect thereto. The Borrower may elect from time to time to convert
ABR Loans to Eurodollar Loans by giving the Administrative Agent at least three
Business Days’ prior irrevocable notice of such election not later than 12:00
Noon, New York City time (which notice shall specify the length of the initial
Interest Period therefor), provided that no ABR Loan under a particular Facility
may be converted into a Eurodollar Loan (i) when any Event of Default has
occurred and is continuing and the Administrative Agent has, or the Majority
Facility Lenders in respect of such Facility have, determined in its or their
sole discretion not to permit such conversions or (ii) after the date that is
one month prior to the final scheduled termination or maturity date of such
Facility. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

(b) The Borrower may elect to continue any Eurodollar Loan as such upon the
expiration of the then current Interest Period with respect thereto by giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.01,
of the length of the next Interest Period to be applicable to such Loan,
provided, that if the Borrower shall fail to give any such required notice as
described above, or notify the Administrative Agent of an intent to convert any
such Eurodollar Loan to an ABR Loan, at least three Business Days prior to the
expiration of the then current Interest Period, at the end of such Interest
Period, such Loan shall be continued automatically as a Eurodollar Loan with a
three-month Interest Period (unless the then final scheduled termination or
maturity date for the relevant Facility would be prior to the end of such
three-month Interest Period or such continuation is not permitted pursuant to
the following proviso, in which case such Loan shall, absent the consent of the
Administrative Agent to the contrary (which may be given or withheld in its sole
discretion) then be converted automatically to an ABR Loan); and provided,
further, that no Eurodollar Loan under a particular Facility may be continued as
such when any Event of Default has occurred and is continuing and the
Administrative Agent has, or the Majority Facility Lenders in respect of such
Facility have, determined in its or their sole discretion not to permit such
continuations. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

Section 2.12. Minimum Amounts and Maximum Number of Eurodollar Tranches.
Notwithstanding anything to the contrary in this Agreement, all Borrowings,
conversions, continuations and optional prepayments of Eurodollar Loans and all
selections of Interest Periods shall be in such amounts and be made pursuant to
such elections so that, (a) after giving effect thereto, the aggregate principal
amount of the Eurodollar Loans comprising each Eurodollar Tranche shall be equal
to $1,000,000 or a whole multiple of $500,000 in excess thereof and (a) no more
than ten Eurodollar Tranches shall be outstanding at any one time.

 

52



--------------------------------------------------------------------------------

Section 2.13. Interest Rates and Payment Dates. (a) Subject to Section 2.13(c),
each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such day plus the Applicable Margin in effect for such day.

(b) Subject to Section 2.13(c), each ABR Loan shall bear interest for each day
on which it is outstanding at a rate per annum equal to the ABR in effect for
such day plus the Applicable Margin in effect for such day.

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), all outstanding Loans and Reimbursement Obligations
(whether or not overdue) (to the extent legally permitted) shall bear interest
at a rate per annum that is equal to (x) in the case of the Loans, the rate that
would otherwise be applicable thereto pursuant to the foregoing provisions of
this Section 2.13 plus 2.00% or (y) in the case of Reimbursement Obligations,
the rate applicable to ABR Loans under the Revolving Credit Facility plus 2.00%,
and (ii) if all or a portion of any interest payable on any Loan or
Reimbursement Obligation or any commitment fee or other amount payable hereunder
or under any other Loan Document shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum equal to the rate then applicable to ABR Loans
under the relevant Facility plus 2.00% (or, in the case of any such other
amounts that do not relate to a particular Facility, the rate then applicable to
ABR Loans under the Revolving Credit Facility plus 2.00%), in each case, with
respect to clauses (i) and (ii) above, from the date of such nonpayment until
such amount is paid in full (after as well as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section 2.13 shall be
payable from time to time on demand.

Section 2.14. Computation of Interest and Fees. (a) Interest, fees and
commissions payable pursuant hereto shall be calculated on the basis of a
360-day year for the actual days elapsed, except that, with respect to ABR Loans
on which interest is calculated on the basis of the Prime Rate, the interest
thereon shall be calculated on the basis of a 365 (or 366, as the case may be)
day year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Company and the relevant Lenders of each determination of
an Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Statutory Reserve Rate shall become effective as of the
opening of business on the day on which such change becomes effective. The
Administrative Agent shall as soon as practicable notify the Company and the
relevant Lenders of the effective date and the amount of each such change in
interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrowers and the Lenders in the absence of demonstrable error. The
Administrative Agent shall, at the request of the Company, deliver to the
Company a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.13(a).

 

53



--------------------------------------------------------------------------------

Section 2.15. Inability To Determine Interest Rate. If prior to the first day of
any Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon each Borrower absent demonstrable error) either that
Dollar deposits in the principal amounts of the Loans comprising the applicable
Borrowing are not generally available in the London interbank market or that, by
reason of circumstances affecting the relevant market, adequate and reasonable
means do not exist for ascertaining the Eurodollar Rate for such Interest
Period, or

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Company and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans under the relevant Facility that were to have been converted on
the first day of such Interest Period to Eurodollar Loans shall be continued as
ABR Loans and (z) any outstanding Eurodollar Loans under the relevant Facility
shall be converted, on the last day of the then current Interest Period with
respect thereto, to ABR Loans. Until such notice has been withdrawn by the
Administrative Agent (which it agrees to do upon the circumstances giving rise
to the initial notice no longer existing), no further Eurodollar Loans under the
relevant Facility shall be made or continued as such, nor shall any Borrower
have the right to convert Loans under the relevant Facility to Eurodollar Loans.

Section 2.16. Pro Rata Treatment and Payments. (a) Each Borrowing by any
Borrower from the Lenders hereunder, each payment by any Borrower on account of
any commitment fee or Letter of Credit fee, and any reduction of the Commitments
of the Lenders, shall be made pro rata according to the respective Term Loan
Percentages or Revolving Credit Percentages, as the case may be, of the relevant
Lenders. Each payment of interest in respect of the Loans and each payment in
respect of fees payable hereunder shall be applied to the amounts of such
obligations owing to the Lenders pro rata according to the respective amounts
then due and owing to the Lenders.

(b) Each payment on account of principal of the Term Loans outstanding under the
Term Loan Facility shall be allocated among the Term Loan Lenders holding such
Term Loans pro rata based on the principal amount of such Term Loans held by
such Term Loan Lenders. Amounts paid or prepaid in respect of Terms Loans may
not be reborrowed.

(c) Each payment (including each prepayment) by any Borrower on account of
principal of the Revolving Credit Loans shall be made pro rata according to the
respective

 

54



--------------------------------------------------------------------------------

outstanding principal amounts of the Revolving Credit Loans then held by the
Revolving Credit Lenders. Each payment in respect of Reimbursement Obligations
in respect of any Letter of Credit shall be made to the Issuing Lender that
issued such Letter of Credit.

(d) The application of any payment of Loans under any Facility (including
optional and mandatory prepayments) shall be made first, to ABR Loans under such
Facility and second, to Eurodollar Loans under such Facility. Each payment of
the Loans (except in the case of Revolving Credit Loans that are ABR Loans)
shall be accompanied by accrued interest to the date of such payment on the
amount paid.

(e) All payments (including prepayments) to be made by any Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 1:00 P.M., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the relevant Lenders, at the Payment Office, in Dollars and in immediately
available funds. Any payment made by any Borrower after 1:00 P.M., New York City
time, on any Business Day shall be deemed to have been on the next following
Business Day. If any payment hereunder (other than payments on Eurodollar Loans)
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day. If any payment on a Eurodollar
Loan becomes due and payable on a day other than a Business Day, the maturity
thereof shall be extended to the next succeeding Business Day unless the result
of such extension would be to extend such payment into another calendar month,
in which event such payment shall be made on the immediately preceding Business
Day. In the case of any extension of any payment of principal pursuant to the
preceding two sentences, interest thereon shall be payable at the then
applicable rate during such extension.

(f) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a Borrowing that such Lender will not make the amount that would
constitute its share of such Borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the greater of (1) the Federal Funds Effective Rate and (2) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of demonstrable error.
If such Lender’s share of such Borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans under
the relevant Facility, on demand, from the Borrower.

(g) Unless the Administrative Agent shall have been notified in writing by any
Borrower prior to the date of any payment due to be made by any Borrower
hereunder that such Borrower will not make such payment to the Administrative
Agent, the Administrative Agent

 

55



--------------------------------------------------------------------------------

may assume that the Borrower is making such payment, and the Administrative
Agent may, but shall not be required to, in reliance upon such assumption, make
available to the Lenders their respective pro rata shares of a corresponding
amount. If such payment is not made to the Administrative Agent by such Borrower
within three Business Days after such due date, the Administrative Agent shall
be entitled to recover, on demand, from each Lender to which any amount which
was made available pursuant to the preceding sentence, such amount with interest
thereon at the rate per annum equal to the daily average Federal Funds Effective
Rate. Nothing herein shall be deemed to limit the rights of the Administrative
Agent or any Lender against any Borrower.

(h) This Section 2.16 shall not be construed to apply to any payment made by any
Borrower pursuant to and in accordance with the express provisions of this
Agreement, including differing payments to be made to non-Defaulting Lenders as
opposed to Defaulting Lenders and payments made in connection with an assignment
expressly permitted under Section 10.06. This Section 2.16 shall be subject to
the provisions of Section 2.20 and Section 2.22.

(i) Upon receipt by the Administrative Agent of payments on behalf of Lenders,
the Administrative Agent shall promptly distribute such payments to the Lender
or Lenders entitled thereto, in like funds as received by the Administrative
Agent.

Section 2.17. Requirements of Law. (a) If any Change in Law:

(i) shall subject any Lender or Issuing Lender to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any Application or any
Eurodollar Loan made by it, or change the basis of taxation of payments to such
Lender or such Issuing Lender in respect thereof (other than (A) Indemnified
Taxes and (B) taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of any
Lender that is not otherwise included in the determination of the Eurodollar
Rate hereunder or any Issuing Lender; or

(iii) shall impose on any Lender, any Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing is to increase the cost to such Lender or
Issuing Lender, by an amount which such Lender or Issuing Lender reasonably
deems to be material, of making, converting into, continuing or maintaining
Eurodollar Loans or of maintaining its obligation to make any such Loan or
issuing, maintaining or participating in Letters of Credit (or of maintaining
its obligation to participate in or issue Letters of Credit), or to reduce any
amount received or receivable hereunder in respect thereof (whether principal,
interest or any other amount), then, in any such case, the Company shall
promptly pay such Lender or Issuing Lender, as the case may be, upon its demand,
any additional amounts necessary to compensate such

 

56



--------------------------------------------------------------------------------

Lender or Issuing Lender, as the case may be, for such increased cost or reduced
amount receivable; provided that the Company shall not be required to compensate
a Lender or an Issuing Lender pursuant to this paragraph for any amounts
incurred more than six months prior to the date that such Lender or Issuing
Lender, as the case may be, notifies the Company of such Lender’s or Issuing
Lender’s, as the case may be, intention to claim compensation therefor; and
provided further that, if the circumstances giving rise to such claim have a
retroactive effect, then such six-month period shall be extended to include the
period of such retroactive effect. If any Lender or Issuing Lender becomes
entitled to claim any additional amounts pursuant to this Section 2.17, it shall
promptly notify the Company (with a copy to the Administrative Agent) of the
event by reason of which it has become so entitled.

(b) If any Lender or any Issuing Lender shall have reasonably determined that
any Change in Law affecting such Lender or Issuing Lender or any lending office
of such Lender or such Lender’s or Issuing Lender’s holding company, if any,
regarding capital adequacy or liquidity requirements has or shall have the
effect of reducing the rate of return on such Lender’s or Issuing Lender’s
capital or on the capital of such Lender’s or such Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by such
Lender, or the Letters of Credit issued by any Issuing Lender to a level below
that which such Lender, such Issuing Lender or such holding company reasonably
could have expected to achieve but for such Change in Law (taking into
consideration such Lender’s, such Issuing Lender’s or such holding company’s
policies with respect to capital adequacy) by an amount reasonably deemed by
such Lender or such Issuing Lender to be material, then from time to time, after
submission by such Lender or such Issuing Lender to the Company (with a copy to
the Administrative Agent) of a written request therefor, the Company shall pay
to such Lender or such Issuing Lender, as the case may be, such additional
amount or amounts as will compensate such Lender, Issuing Lender or holding
company, as the case may be, for such reduction; provided that the Company shall
not be required to compensate a Lender or an Issuing Lender pursuant to this
paragraph for any amounts incurred more than six months prior to the date that
such Lender or such Issuing Lender notifies the Company of such Lender’s or such
Issuing Lender’s intention to claim compensation therefor; and provided further
that, if the circumstances giving rise to such claim have a retroactive effect,
then such six-month period shall be extended to include the period of such
retroactive effect.

(c) A certificate as to any additional amounts payable pursuant to this
Section 2.17 submitted by any Lender or any Issuing Lender to the Company (with
a copy to the Administrative Agent) shall be conclusive in the absence of
demonstrable error. Absent demonstrable error, the Company shall pay such Lender
or such Issuing Lender the amount due under this Section 2.17 and shown as due
on any such certificate delivered by it within 15 days after its receipt of the
same. The obligations of the Company pursuant to this Section 2.17 shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

Section 2.18. Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party under any Loan Document shall be made free and clear of and
without deduction or withholding for or on account of any taxes, except as
required by applicable law. If any applicable law (as determined in the good
faith discretion of an applicable

 

57



--------------------------------------------------------------------------------

withholding agent) requires the deduction or withholding of any tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such tax is a Non-Excluded Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that, after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.18), the
amounts received with respect to this agreement equal the sum which would have
been received had no such deduction or withholding been made.

(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent will timely reimburse it for such Other Taxes.

(c) Whenever any Non-Excluded Taxes are payable by any Loan Party, as promptly
as practicable thereafter such Loan Party shall send to the Administrative Agent
for the account of the relevant Agent or Lender, as the case may be, a certified
copy of an original official receipt received by such Loan Party showing payment
thereof, a copy of the return reporting such payment, or other evidence of such
payment. The Loan Parties shall jointly and severally indemnify each Agent and
each Lender for (i) the full amount of any Non-Excluded Taxes (including
Non-Excluded Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by such Agent or Lender and (ii) any reasonable
out-of-pocket expenses arising therefrom or with respect thereto, provided such
Agent or Lender, as the case may be, provides the Company with a written
statement thereof setting forth in reasonable detail the basis and calculation
of such amounts.

(d) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such taxes and without limiting the obligation of the
Loan Parties to do so) and (ii) any taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.6(b) relating to the maintenance of
a Participant Register, in either case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent
demonstrable error. Each Lender hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (d).

(e) (i) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent and at the time
or times prescribed by applicable law, such properly completed and executed
documentation reasonably requested by the Company or the Administrative Agent or
prescribed by applicable law as will permit such payments to be made

 

58



--------------------------------------------------------------------------------

without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.18(e)(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Company is a “United States Person” as defined in Section 7701(a)(30) of the
Code,

(A) any Lender that is a “United States Person” as defined in
Section 7701(a)(30) of the Code shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;

(B) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

 

  (1) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

  (2) executed copies of IRS Form W-8ECI;

 

  (3)

in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Non-U.S. Lender
is not a “bank” within the

 

59



--------------------------------------------------------------------------------

  meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of any
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN
or IRS Form W-8BEN-E, as applicable; or

 

  (4) to the extent a Non-U.S. Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Non-U.S. Lender
is a partnership and one or more direct or indirect partners of such Non-U.S.
Lender are claiming the portfolio interest exemption, such Non-U.S. Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
G-4 on behalf of each such direct and indirect partner;

(C) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

 

60



--------------------------------------------------------------------------------

(f) If a Lender determines, in its sole discretion exercised in good faith, that
it has received a refund of taxes as to which it has been indemnified by any
Loan Party, or with respect to which a Loan Party has paid additional amounts
pursuant to this Section 2.18, it shall promptly pay over the amount of such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by such Loan Party under this Section 2.18 with respect to the
Non-Excluded Taxes giving rise to such refund) to such Loan Party, net of all
reasonable out-of-pocket expenses of such Lender (including any taxes imposed
with respect to such refund) as determined by such Lender in good faith and in
its sole discretion, and without interest (other than interest paid by the
relevant Governmental Authority with respect to such refund); provided, however,
that each Loan Party, upon request of such Lender, agrees to repay as soon as
reasonably practicable the amount paid over to such Loan Party (plus applicable
interest imposed by the relevant Governmental Authority) to such Lender if such
Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (f), in no event will
a Lender be required to pay any amount to any Loan Party pursuant to this
paragraph (f) the payment of which would place the Lender in a less favorable
net after-tax position than such Lender would have been in if the tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such tax had never been paid. This paragraph shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns to the Company or any other person.

Section 2.19. Indemnity. The Borrower agrees to indemnify each Lender for, and
to hold each Lender harmless from, any loss (other than for lost profits) or
expense that such Lender sustains or incurs as a consequence of (a) default by
the Borrower in making a Borrowing of, conversion into or continuation of
Eurodollar Loans after the Borrower has given a notice requesting the same in
accordance with the provisions of this Agreement, (b) default by the Borrower in
making any prepayment after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment or conversion of Eurodollar Loans on a day that is not the last day
of an Interest Period with respect thereto. Such indemnification may include an
amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank Eurodollar market. A certificate as to any
amounts payable pursuant to this Section 2.19 submitted to the Company by any
Lender shall be conclusive in the absence of demonstrable error. This covenant
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

 

61



--------------------------------------------------------------------------------

Section 2.20. Illegality. Notwithstanding any other provision herein, if any
Change in Law shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement as notified in writing by
such Lender to the Administrative Agent and the Company, (a) the commitment of
such Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as
such and convert ABR Loans to Eurodollar Loans shall forthwith be canceled and
(b) such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to ABR Loans on the respective last days of the then
current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 2.19.

Section 2.21. Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of any of Sections 2.17,
2.18(a) or 2.20 with respect to such Lender, it will, if requested by the
Company, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event with the object of avoiding the consequences of such event; provided, that
such designation is made on terms that, in the sole judgment of such Lender,
cause such Lender and its lending office(s) to suffer no economic, legal or
regulatory disadvantage, and provided, further, that nothing in this Section
shall affect or postpone any of the obligations of any Borrower or the rights of
any Lender pursuant to Sections 2.17, 2.18 or 2.20.

Section 2.22. Incremental Credit Extensions. (a) The Company may at any time or
from time to time after the Closing Date, by notice to the Administrative Agent,
request (i) the establishment of Incremental Term Loan Commitments and/or
(ii) during the Revolving Credit Commitment Period, the establishment of
Incremental Revolving Credit Commitments; provided that (A) at the time of such
request, no Default or Event of Default shall exist and (B) all fees and
expenses owing in respect of such Incremental Facility shall have been paid to
the Administrative Agent. The aggregate amount of the Incremental Commitments
established under this Section 2.22 together with the aggregate original
principal amount of all Alternative Incremental Indebtedness incurred under
Section 7.02(o) on any date shall not exceed an amount equal to the sum of (x)
$100,000,000 plus (y) an additional amount such that, immediately after giving
effect to the effectiveness of the applicable Incremental Amendment effectuating
such Incremental Term Loans and/or Incremental Revolving Credit Commitments, the
First Lien Leverage Ratio shall not exceed 3.00 to 1.00, determined on a pro
forma basis (excluding the cash proceeds of such incurrence and assuming that
any Incremental Term Loans, Incremental Revolving Credit Commitments and
Alternative Incremental Indebtedness are secured by a Lien on the assets of the
Borrower, whether or not so secured) as of the last day of the most recent
fiscal quarter for which financial statements are required to have been
delivered hereunder, in each case, as if such Incremental Term Loans or
Incremental Revolving Credit Commitments, as applicable, had been outstanding,
and in the case of any Incremental Revolving Credit Commitment, fully drawn, on
the last day of such fiscal quarter for testing compliance therewith.

(b) Each notice from the Company pursuant to this Section 2.22 shall specify
(i) the date on which the Company proposes that the Incremental Term Loan
Commitments or the Incremental Revolving Credit Commitments, as applicable shall
be effective, which shall be a

 

62



--------------------------------------------------------------------------------

date not less than five (5) Business Days (or such shorter period as may be
agreed to by the Administrative Agent) after the date on which such notice is
delivered to the Administrative Agent and (ii) the requested amount and proposed
terms of the relevant Incremental Term Loan Commitments or Incremental Revolving
Credit Commitments, as applicable (it being agreed that (x) any Lender
approached to provide any Incremental Term Loan Commitment or Incremental
Revolving Credit Commitment may elect or decline, in its sole discretion, to
provide such Incremental Term Loan Commitment or Incremental Revolving Credit
Commitment and (y) any Person that the Company proposes to become an Incremental
Lender, (1) if such Person is not then a Lender, must be an Eligible Assignee
and (2) in the case of an Incremental Revolving Credit Commitment, must be
consented to (such consent not to be unreasonably withheld, delayed or
conditioned) by the Administrative Agent and each Issuing Lender if such consent
would be required under Section 10.06 for an assignment of Loans or Commitments,
as applicable to such Lender or Incremental Lender.

(c) The terms and conditions of any Incremental Revolving Credit Facility shall
be, except as otherwise set forth herein, identical to those of the Revolving
Credit Commitments and Revolving Credit Loans then outstanding, and shall be
treated as a single Class with such Revolving Credit Commitments and Revolving
Credit Loans; provided that the upfront fees applicable to any Incremental
Revolving Credit Facility shall be as determined by the Company and the
Incremental Revolving Credit Lenders providing such Incremental Revolving Credit
Facility. The terms and conditions of any Incremental Term Loan Facility and the
Incremental Term Loans to be made thereunder shall be, except as otherwise set
forth herein or in the applicable Incremental Amendment, identical to those of
the Term Loans then outstanding. The Incremental Term Loan Facility (i) shall
rank pari passu in right of payment and security with the Revolving Credit Loans
and the Term Loans, (ii) shall not have, except in the case of an Incremental
Term Loan Facility effected as an increase to an existing Class of Term Loans, a
Weighted Average Life to Maturity shorter than the remaining Weighted Average
Life to Maturity of the Terms Loans with the latest Maturity Date, (iii) shall
not mature earlier than the Term Loan Maturity Date, (iv) may contain terms and
conditions materially different from those of the Term Loans to the extent
(A) such differences are reasonably acceptable to the Administrative Agent and
(B) such terms and conditions (including but not limited to excess cash flow
sweep in the case of an Incremental Term Loan B Facility, covenants and
defaults) (w) may, solely in the case of an Incremental Term Loan A Facility,
consist of a financial maintenance covenant applicable to such Incremental
Term Loan A Facility that is not more onerous or restrictive than the Financial
Covenant at such time and (x) except as set forth in the foregoing clause (w),
shall not be, taken as a whole, materially more restrictive or burdensome to the
Loan Parties than the terms and conditions applicable to the Term Loan Facility,
as reasonably determined by the Company unless the Company enters into an
amendment to this Agreement with the Administrative Agent (which amendment shall
not require the consent of any other Lender) to add such more restrictive terms
for the benefit of the Lenders, (y) shall be added by way of an amendment (which
shall not require the consent of any Lender) to this Agreement to incorporate
such restrictive or burdensome terms to be applicable to the Term Loan Facility
or (z) shall be applicable only to periods after the latest Term Loan Maturity
Date of the Term Loan Facility existing at the time of incurrence of such
Incremental Term Loan Facility. The interest rates and amortization schedule
applicable to the Incremental Term Loans shall be determined by the Company and
the lenders thereof; provided that (i) in the case of an Incremental Term Loan
Facility, if the Effective Yield for such Incremental Term Loans as of

 

63



--------------------------------------------------------------------------------

the date of incurrence of such Incremental Term Loans exceeds the sum of the
Effective Yield then applicable to any tranche of outstanding Term Loans under
the Term Loan Facility by more than 0.50% (the amount of such excess being
referred to herein as the “Term Loan Yield Differential”), then the Applicable
Margin then in effect for such Term Loans under the Term Loan Facility shall
automatically be increased by the Term Loan Yield Differential (at each level in
the pricing grid) less 0.50%, effective upon the making of the Incremental Term
Loans. Any Incremental Term Loan Commitments established pursuant to an
Incremental Amendment that have identical terms and conditions, and any
Incremental Term Loans made thereunder, shall be designated as a separate series
(each a “Series”) of Incremental Term Loan Commitments and Incremental Term
Loans for all purposes of this Agreement.

(d) Incremental Commitments in respect of Incremental Loans shall become
Commitments under this Agreement pursuant to an amendment (an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed (in the case of such amendment to this Agreement) by the Company, each
Lender agreeing to provide such Commitment, if any, each Incremental Term Loan
Lender (if any) or Incremental Revolving Credit Lender (if any), as applicable,
and the Administrative Agent.

(e) Any Incremental Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Company, to effect the provisions of this Section. The effectiveness of
any Incremental Amendment shall be subject to the satisfaction on the date
thereof and determined after giving effect to any extension of credit thereunder
of each of the conditions set forth in Section 5.02 (it being understood that
all references to “the date of such extension of credit” or similar language in
such Section 5.02 shall be deemed to refer to the effective date of such
Incremental Amendment), of the payment of any fees payable in connection
therewith and such other conditions as the parties thereto shall agree; provided
that if the proceeds of such Incremental Loans are being used to finance a
Limited Condition Acquisition, (x)(i) the reference in Section 5.02(a) to the
accuracy of the representations and warranties shall solely refer to the
accuracy of the representations and warranties that constitute Specified
Representations and (ii) the reference to “Material Adverse Effect” in the
Specified Representations shall be understood for this purpose to refer to
“Material Adverse Effect” or similar definition as defined in the definitive
acquisition agreement governing such Limited Condition Acquisition and (y) the
reference in Section 5.02(b) to no Default or Event of Default shall solely
refer to an Event of Default under clause (a) or (f) of Article 8. The Borrowers
may use the proceeds of the Incremental Loans for any purpose not prohibited by
this Agreement.

(f) Upon each increase in the Revolving Credit Commitments pursuant to this
Section 2.22, (i) each Lender with a Revolving Credit Commitment immediately
prior to such increase will automatically and without further act be deemed to
have assigned to each Incremental Revolving Credit Lender in respect of such
increase, and each Incremental Revolving Credit Lender will automatically and
without further act be deemed to have assumed, a portion of such Lender’s
participations hereunder in outstanding Letters of Credit such that, immediately
after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding participations
hereunder in Letters of Credit held by each Lender with a Revolving Credit
Commitment (including each Incremental

 

64



--------------------------------------------------------------------------------

Revolving Credit Lender) will equal the percentage of the aggregate Revolving
Credit Commitments of all Lenders with Revolving Credit Commitments represented
by such Lender’s Revolving Credit Commitment and (ii) if, on the date of such
increase, there are any Revolving Credit Loans outstanding, such Revolving
Credit Loans shall on or prior to the effectiveness of such increase in the
Revolving Credit Commitments be prepaid from the proceeds of additional
Revolving Credit Loans made hereunder (reflecting such increase in Revolving
Credit Commitments), which prepayment shall be accompanied by accrued interest
on the Revolving Credit Loans being prepaid and any costs incurred by any Lender
in accordance with Section 2.19. The Administrative Agent and the Lenders hereby
agree that the minimum Borrowing, pro rata Borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.

(g) This Section 2.22 shall supersede any provisions in Section 10.01 to the
contrary.

Section 2.23. Additional Loan Parties.

(a) Restricted Subsidiary Borrowers. (i) The Company may at any time, upon not
less than 15 Business Days’ notice from the Company to the Administrative Agent
(or such shorter period as may be agreed by the Administrative Agent in its sole
discretion), designate any Restricted Subsidiary Guarantor that is a Domestic
Subsidiary (an “Applicant Borrower”) as a Restricted Subsidiary Borrower to
receive Loans hereunder by delivering to the Administrative Agent a duly
executed notice and agreement in substantially the form of Exhibit K (a
“Restricted Subsidiary Borrower Request and Assumption Agreement”). The parties
hereto acknowledge and agree that prior to any Applicant Borrower becoming a
Restricted Subsidiary Borrower the Administrative Agent shall have received such
supporting resolutions, incumbency certificates, opinions of counsel, all
documentation and other information reasonably requested by any Lender in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act and
other documents or information, in form and substance reasonably satisfactory to
the Administrative Agent and, in the case of opinions of counsel, from counsel
reasonably satisfactory to the Administrative Agent, as may be required by the
Administrative Agent in its sole discretion and Notes signed by such new
Borrowers to the extent any Lenders so require. If the Administrative Agent
consents to an Applicant Borrower becoming a Restricted Subsidiary Borrower
(such consent not to be unreasonably withheld, delayed or conditioned), then
promptly following receipt of all such requested resolutions, incumbency
certificates, opinions of counsel and other documents or information, the
Administrative Agent shall send a notice in substantially the form of Exhibit J
(a “Restricted Subsidiary Borrower Notice”) to the Company and the Lenders
specifying the effective date upon which the Applicant Borrower shall constitute
a Restricted Subsidiary Borrower for purposes hereof, whereupon each of the
Lenders agrees to permit such Restricted Subsidiary Borrower to receive Loans
hereunder, on the terms and conditions set forth herein, and each of the parties
agrees that such Restricted Subsidiary Borrower otherwise shall be a Borrower
for all purposes of this Agreement.

(ii) The Obligations of the Company and each Restricted Subsidiary Borrower
shall be joint and several in nature.

 

65



--------------------------------------------------------------------------------

(iii) Each Restricted Subsidiary of the Company that becomes a “Restricted
Subsidiary Borrower” pursuant to this Section 2.23 hereby irrevocably appoints
the Company as its agent for all purposes relevant to this Agreement and each of
the other Loan Documents, including (a) the giving and receipt of notices,
(b) the execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto, and (c) if the Company so
elects, the receipt of the proceeds of any Loans made by the Lenders to any such
Restricted Subsidiary Borrower hereunder. Any acknowledgment, consent,
direction, certification or other action which might otherwise be valid or
effective only if given or taken by all Borrowers, or by each Borrower acting
singly, shall be valid and effective if given or taken only by the Company,
whether or not any such other Borrower joins therein. Any notice, demand,
consent, acknowledgement, direction, certification or other communication
delivered to the Company in accordance with the terms of this Agreement shall be
deemed to have been delivered to each Restricted Subsidiary Borrower.

(iv) The Company may from time to time, upon not less than 15 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Restricted Subsidiary Borrower’s status as such, provided that there are no
outstanding Loans payable by such Restricted Subsidiary Borrower or outstanding
Letters of Credit issued for the account of such Restricted Subsidiary Borrower,
or other amounts payable by such Restricted Subsidiary Borrower on account of
any Loans made to it or Letters of Credit issued for its account, as of the
effective date of such termination. The Administrative Agent will promptly
notify the Lenders of any such termination of a Restricted Subsidiary Borrower’s
status as such. For the avoidance of doubt, the termination of a Restricted
Subsidiary Borrower’s status as such shall not affect its status as a Restricted
Subsidiary Guarantor.

(b) This Section 2.23 shall supersede any provisions in Section 10.01 to the
contrary.

Section 2.24. Cash Collateral. At any time that there shall exist a Defaulting
Lender, within three Business Days following the written request of the
Administrative Agent or any Issuing Lender (with a copy to the Administrative
Agent) the Company shall Cash Collateralize the Issuing Lenders’ Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.25(a)(iv) and any Cash Collateral provided by such Defaulting
Lender) in an amount reasonably satisfactory to each Issuing Lender (but in no
event greater than the applicable Fronting Exposure).

(a) Grant of Security Interest. The Company, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Collateral
Agent, for the benefit of the Issuing Lenders, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of L/C
Obligations, to be applied pursuant to clause (b) below.

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, Cash Collateral provided under this
Section 2.24 or Section 2.25 in respect of Letters of Credit shall be applied to
the satisfaction of the

 

66



--------------------------------------------------------------------------------

Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein or in any other Loan Document.

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Lender’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 2.24
and shall promptly be returned to the Person providing such Cash Collateral
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(ii) the determination by the Administrative Agent and each Issuing Lender that
there exists excess Cash Collateral; provided that, subject to Section 2.25, the
Person providing Cash Collateral and each Issuing Lender may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations; and provided, further that to the extent that such Cash
Collateral was provided by the Company, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

Section 2.25. Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent or the Collateral Agent for
the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article 8 or otherwise) or received by the Administrative
Agent or the Collateral Agent from a Defaulting Lender pursuant to
Section 10.07(b) shall be applied at such time or times as reasonably determined
by the Administrative Agent as follows: first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent and the Collateral
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Lender hereunder; third, to Cash
Collateralize the Issuing Lenders’ Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.24; fourth, as the Company may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof; fifth, if so determined by the Administrative Agent and the
Company, to be held in a deposit account and released pro rata to (x) satisfy
such Defaulting Lender’s potential future funding obligations with respect to
Loans under this Agreement and (y) Cash Collateralize the Issuing Lenders’
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in accordance with
Section 2.24; sixth, to the payment of any amounts owing to the Lenders or the
Issuing Lenders as a result of any judgment of a court of competent jurisdiction

 

67



--------------------------------------------------------------------------------

obtained by any Lender or Issuing Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Event of Default exists, to the payment of any
amounts owing to the Company as a result of any judgment of a court of competent
jurisdiction obtained by the Company against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Disbursements in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 5.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations are
held by the Lenders pro rata in accordance with the Revolving Credit Percentages
under the applicable Facility without giving effect to Section 2.25(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.25(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
fee otherwise required by Section 2.07 for any period during which that Lender
is a Defaulting Lender (and no Borrower shall be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(B) Each Defaulting Lender shall be entitled to receive L/C Fees for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its Revolving Credit Percentage of the stated amount of Letters of Credit for
which it has provided Cash Collateral pursuant to Section 2.24.

(C) With respect to any commitment fee or L/C Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Company or the
relevant Borrower shall (x) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations that has been reallocated
to such Non-Defaulting Lender pursuant to Section 2.25(a)(iv), (y) pay to each
Issuing Lender the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Lender’s Fronting Exposure to
such Defaulting Lender, and (z) not be required to pay the remaining amount of
any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Revolving Credit Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 5.02 are satisfied at the time

 

68



--------------------------------------------------------------------------------

of such reallocation (provided, however, that notwithstanding anything herein to
the contrary, the Company shall not be deemed to have represented and warranted
that such conditions are satisfied at such time), and (y) such reallocation does
not cause the aggregate Revolving Extensions of Credit of any Non-Defaulting
Lender to exceed such Non-Defaulting Lender’s Revolving Credit Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v) Cash Collateral. If the reallocation described in Section 2.25(a)(iv)
cannot, or can only partially, be effected, the Company shall, without prejudice
to any right or remedy available to it hereunder or under law, Cash
Collateralize the Issuing Lenders’ Fronting Exposure in accordance with the
procedures set forth in Section 2.24.

(b) Defaulting Lender Cure. If the Company, the Administrative Agent and each
Issuing Lender agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the Commitments under the applicable Facility
(without giving effect to Section 2.25(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
any Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.

(c) New Letters of Credit. So long as any Lender is a Defaulting Lender, no
Issuing Lender shall be required to issue, extend, renew or increase any Letter
of Credit unless it is reasonably satisfied that it will have no Fronting
Exposure immediately after giving effect thereto.

Section 2.26. Refinancing Facilities. (a) The Company may, by written notice to
the Administrative Agent from time to time, request (i) Refinancing Debt or
(ii) Refinancing Revolving Credit Commitments to refinance all or a portion of
any existing Class of Term Loans or Revolving Credit Commitments (the
“Refinanced Loans and Commitments”) in an aggregate principal amount not to
exceed the aggregate principal amount of the Refinanced Loans and Commitments
plus any accrued interest plus the amount of any reasonable tender or redemption
premium paid in connection therewith or any penalty or premium required to be
paid under the Refinanced Loans and Commitments and any reasonable costs, fees
and expenses incurred in connection with the issuance of such new Indebtedness
and the refinancing of such Refinanced Loans and Commitments. Such notice shall
set forth (i) the amount of the applicable Refinanced Loans and Commitments
(which shall be in minimum increments of $1,000,000 and

 

69



--------------------------------------------------------------------------------

a minimum amount of $5,000,000 or such other amount as is reasonably acceptable
to the Administrative Agent) and (ii) the date on which the applicable
Refinancing Amendment is to become effective (which shall not be less than 10
Business Days nor more than 60 days after the date of such notice (or such
longer or shorter periods as the Administrative Agent shall agree)). Refinancing
Debt and Refinancing Revolving Credit Commitments may be made by any existing
Lender or by any other bank or other financial institution (any such other bank
or other financial institution being called an “Additional Refinancing Lender”),
provided that the Administrative Agent shall have consented (such consent not to
be unreasonably withheld, delayed or conditioned) to such Lender’s or Additional
Refinancing Lender’s making such Refinancing Debt or Refinancing Revolving
Credit Commitments if such consent would be required under Section 10.06 for an
assignment of Loans to such Lender or Additional Refinancing Lender.

(b) The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof (each, a “Refinancing Facility Closing Date”)
of each of the conditions set forth in Section 5.02 (it being understood that
all references to “the date of such extension of credit” or similar language in
such Section 5.02 shall be deemed to refer to the effective date of such
Refinancing Amendment), of the payment of any fees payable in connection
therewith and such other conditions as the parties thereto shall agree. The
terms of the Refinancing Debt and Refinancing Revolving Credit Commitments shall
comply with Section 2.26(c). Substantially concurrently with the incurrence of
any such Refinancing Debt or Refinancing Revolving Credit Commitments, 100% of
the Net Cash Proceeds thereof shall be applied to repay the Refinanced Loans and
Commitments (including accrued interest, fees and premiums (if any) payable in
connection therewith).

(c) The Refinancing Debt and Refinancing Revolving Credit Commitments (i) shall
rank pari passu or junior in right of payment and of security with the Term
Loans and Revolving Credit Loans or be unsecured and none of the obligors or
guarantors with respect thereto shall be a Person that is not a Loan Party,
(ii) shall not be secured by any assets other than Collateral, (iii) with
respect to any Refinancing Debt, shall not mature earlier than the Term Loan
Maturity Date of the Class of Term Loans so refinanced or have a Weighted
Average Life to Maturity shorter than the remaining Weighted Average Life to
Maturity of the Class of Term Loans so refinanced, (iv) with respect to the
Refinancing Revolving Credit Commitments, shall not mature earlier than the
Revolving Credit Maturity Date, and (v) shall have terms and conditions, taken
as a whole, no more favorable (as reasonably determined by the Borrower) to the
lenders or investors providing the Refinancing Debt or Refinancing Revolving
Credit Commitments, as applicable, to the relevant Refinanced Loans and
Commitments (in each case, excluding with respect to the interest rate margin,
premiums and other pricing terms and voluntary prepayments) unless the Company
enters into an amendment to this Agreement with the Administrative Agent (which
amendment shall not require the consent of any other Lender) to add such more
favorable terms for the benefit of the Lenders; provided that this clause
(v) shall not apply to covenants or other provisions applicable only to periods
after the Term Loan Maturity Date, Incremental Term Loan Maturity Date and
Revolving Credit Maturity Date. The interest rate margin, rate floors, fees,
original issue discount and premiums applicable to the Refinancing Debt and
Refinancing Revolving Credit Commitments shall be determined by the Company and
the applicable lenders or investors providing such Refinancing Debt and
Refinancing Revolving Credit Commitments. To the extent the terms of the
Refinancing Amendment are inconsistent with the terms set forth herein (except
as set forth in this paragraph (c)), such terms shall be reasonably satisfactory
to the Administrative Agent.

 

70



--------------------------------------------------------------------------------

(d) In connection with any Refinancing Debt and Refinancing Revolving Credit
Commitments incurred pursuant to this Section 2.26, the Company, the
Administrative Agent and each applicable Lender or Additional Refinancing Lender
shall execute and deliver to the Administrative Agent a Refinancing Amendment
and such other documentation as the Administrative Agent shall reasonably
specify to evidence such Refinancing Debt or Refinancing Revolving Credit
Commitments. The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Refinancing Amendment. Any Refinancing Amendment may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Company, to effect
the provisions of this Section 2.26, including any amendments necessary to
establish the applicable Refinancing Debt as a new class or tranche of Term
Loans, or, if contemplated by such Refinancing Amendment and not inconsistent
with the provisions hereof, an increase in any existing class of Term Loans or
Revolving Credit Commitments, and such other technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Company in connection with the establishment of, or increases in, such
classes or tranches (including to preserve the pro rata treatment of the
refinanced and non-refinanced tranches), in each case on terms consistent with
this Section 2.26. The Administrative Agent and the Lenders hereby agree that
the minimum Borrowing, pro rata Borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

ARTICLE 3

LETTERS OF CREDIT

Section 3.01. L/C Commitment. (a) Subject to the terms and conditions hereof,
each Issuing Lender, in reliance on the agreements of the other Revolving Credit
Lenders set forth in Section 3.04(a), agrees to issue letters of credit
(“Letters of Credit”) for the account of the Borrowers and other Restricted
Subsidiaries on any Business Day, during the period from and including the
Closing Date to the earlier of (v) the date that is 10 days prior to the
Revolving Credit Maturity Date and (w) the termination of the Revolving Credit
Commitments in accordance with the terms hereof, in such form as may be approved
from time to time by such Issuing Lender; provided, that no Issuing Lender shall
have any obligation to issue any Letter of Credit if, immediately after giving
effect to such issuance, (i) the L/C Obligations would exceed the L/C
Commitment, (ii) the aggregate amount of the Available Revolving Credit
Commitments would be less than zero or (iii) the Revolving Extensions of Credit
of any Lender would exceed such Lender’s Revolving Credit Commitment. Each
Letter of Credit shall (i) be denominated in Dollars or any Designated
Alternative Currency and (ii) unless the applicable Issuing Lender otherwise
agree in its sole discretion, expire no later than the earlier of (x) the first
anniversary of its date of issuance and (y) the date which is five Business Days
prior to the Revolving Credit Maturity Date; provided that any Letter of Credit
with a one-year term may provide for the renewal thereof for additional one-year
periods (which shall not (absent the consent of the applicable Issuing Lender to
the contrary) extend beyond the date referred to in clause (y) above). Letters
of Credit may be standby Letters of Credit or trade Letters of Credit, as
specified in the applicable Application.

 

71



--------------------------------------------------------------------------------

(b) No Issuing Lender shall at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause such Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

Section 3.02. Procedure for Issuance of Letter of Credit. The Borrower may from
time to time request that an Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender at its address for notices specified herein an
Application therefor, completed to the satisfaction of such Issuing Lender, and
such other certificates, documents and other papers and information as such
Issuing Lender may request. Concurrently with the delivery of an Application to
an Issuing Lender, the Borrower shall deliver a copy thereof to the
Administrative Agent. Upon receipt of any Application, an Issuing Lender will
process such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby by issuing the original of such Letter of Credit to the beneficiary
thereof or as otherwise may be agreed to by such Issuing Lender and the Borrower
(but in no event shall any Issuing Lender be required to issue any Letter of
Credit earlier than three Business Days after its receipt of the Application
therefor and all such other certificates, documents and other papers and
information relating thereto). Promptly after issuance by an Issuing Lender of a
Letter of Credit, such Issuing Lender shall furnish a copy of such Letter of
Credit to the Company. Each Issuing Lender shall promptly give notice to the
Administrative Agent of the issuance of each Letter of Credit issued by such
Issuing Lender (including the face amount thereof), and shall provide a copy of
such Letter of Credit to the Administrative Agent as soon as possible after the
date of issuance.

Section 3.03. Fees and Other Charges. (a) The Company will pay a fee (an “L/C
Fee”) on the aggregate drawable amount of all outstanding Letters of Credit at a
per annum rate equal to the Applicable Margin then in effect with respect to
Eurodollar Loans under the Revolving Credit Facility, shared ratably among the
Revolving Credit Lenders in accordance with their respective Revolving Credit
Percentages and payable quarterly in arrears on each L/C Fee Payment Date after
the issuance date. In addition, the Company shall pay to the relevant Issuing
Lender for its own account a fronting fee on the aggregate drawable amount of
all outstanding Letters of Credit issued by it of 0.125% per annum, payable
quarterly in arrears on each L/C Fee Payment Date after the issuance date.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse each
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by such Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

Section 3.04. L/C Participations. (a) Each Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce each Issuing
Lender to issue Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from each Issuing
Lender, on the terms and conditions hereinafter stated, for such L/C
Participant’s own account and risk, an undivided interest equal to

 

72



--------------------------------------------------------------------------------

such L/C Participant’s Revolving Credit Percentage in each Issuing Lender’s
obligations and rights under each Letter of Credit issued by such Issuing Lender
hereunder and each L/C Disbursement made by such Issuing Lender thereunder. Each
L/C Participant unconditionally and irrevocably agrees with each Issuing Lender
that, if such Issuing Lender makes any L/C Disbursement in respect of a Letter
of Credit issued by such Issuing Lender for which such Issuing Lender is not
reimbursed in full by the Borrower in accordance with the terms of this
Agreement, such L/C Participant shall pay to the Administrative Agent for the
account of such Issuing Lender upon demand at such Issuing Lender’s address for
notices specified herein (and thereafter the Administrative Agent shall promptly
pay to such Issuing Lender) an amount equal to such L/C Participant’s Revolving
Credit Percentage of such L/C Disbursement, or any part thereof, that is not so
reimbursed. Each L/C Participant’s obligation to pay such amount shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, abatement, withholding,
reduction, defense or other right that such L/C Participant may have against the
Issuing Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Article 5, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower,
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Loan Party or any other L/C Participant or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

(b)     If any amount (a “Participation Amount”) required to be paid by any L/C
Participant to an Issuing Lender pursuant to Section 3.04(a) in respect of any
unreimbursed portion of any L/C Disbursement made by such Issuing Lender under
any Letter of Credit is not paid to such Issuing Lender within three Business
Days after the date such payment is due, such Issuing Lender shall so notify the
Administrative Agent, which shall promptly notify the L/C Participants, and each
L/C Participant shall pay to the Administrative Agent, for the account of such
Issuing Lender, on demand (and thereafter the Administrative Agent shall
promptly pay to such Issuing Lender) an amount equal to the product of (i) such
Participation Amount, times (ii) the daily average Federal Funds Effective Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to such Issuing Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360. If any Participation
Amount required to be paid by any L/C Participant pursuant to Section 3.04(a) is
not made available to the Administrative Agent for the account of the relevant
Issuing Lender by such L/C Participant within three Business Days after the date
such payment is due, the Administrative Agent on behalf of such Issuing Lender
shall be entitled to recover from such L/C Participant, on demand, such
Participation Amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans under the Revolving Credit Facility. A
certificate of the Administrative Agent submitted on behalf of an Issuing Lender
to any L/C Participant with respect to any amounts owing under this Section
shall be conclusive in the absence of demonstrable error.

(c) Whenever, at any time after an Issuing Lender has made any L/C Disbursement
in respect of a Letter of Credit issued by such Issuing Lender and has received
from the Administrative Agent any L/C Participant’s pro rata share of such
payment in accordance with Section 3.04(a), such Issuing Lender receives any
payment related to such Letter of Credit

 

73



--------------------------------------------------------------------------------

(whether directly from the Company or otherwise, including proceeds of
collateral applied thereto by such Issuing Lender), or any payment of interest
on account thereof, such Issuing Lender will distribute to the Administrative
Agent for the account of such L/C Participant (and thereafter the Administrative
Agent will promptly distribute to such L/C Participant) its pro rata share
thereof; provided, however, that if any such payment received by such Issuing
Lender shall be required to be returned by such Issuing Lender, such L/C
Participant shall return to the Administrative Agent for the account of such
Issuing Lender (and thereafter the Administrative Agent shall promptly return to
such Issuing Lender) the portion thereof previously distributed by such Issuing
Lender.

Section 3.05. Reimbursement Obligation of the Borrowers. The Borrowers agree to
reimburse each Issuing Lender, by the next Business Day following the date on
which such Issuing Lender notifies the Borrower of the date and amount of an L/C
Disbursement made by such Issuing Lender, for the amount of (a) such L/C
Disbursement and (b) any taxes, fees, charges or other costs or expenses
incurred by such Issuing Lender in connection with such L/C Disbursement (the
amounts described in the foregoing clauses (a) and (b) in respect of any
drawing, collectively, the “Payment Amount”). Each such payment shall be made to
such Issuing Lender at its address for notices specified herein in lawful money
of the United States of America and in immediately available funds. Interest
shall be payable on each Payment Amount from the date of the applicable drawing
until payment in full at the rate set forth in (i) until the second Business Day
following the date of the applicable drawing, Section 2.13(b) and (ii)
thereafter, Section 2.13(c). If any Borrower fails to so reimburse such Issuing
Lender, (i) such Borrower shall be deemed to have requested a Borrowing pursuant
to Section 2.05 of ABR Loans in the amount of such L/C Disbursement without
regard to the minimum and multiples specified in Section 3.05 for the principal
amount of ABR Loans, but subject to the unutilized portion of the Revolving
Credit Commitments, the making of any such Borrowing to be subject to the
conditions set forth in Section 1.01(a) (other than Section 5.02(a) and (c));
provided that if such conditions are not satisfied, the procedures specified in
Section 3.04 for funding by L/C Participants shall apply and (ii) the Lenders
under the Revolving Credit Facility (other than with respect to any draws on any
Letters of Credit after the fifth Business Day prior to the Revolving Credit
Maturity Date) shall be irrevocably obligated to reimburse such Issuing Lender
pro rata based upon the Lenders’ respective Revolving Credit Commitments. The
Borrowing Date with respect to such Borrowing shall be the first date on which a
Borrowing of Revolving Credit Loans could be made, pursuant to Section 2.05, if
the Administrative Agent had received a notice of such Borrowing at the time the
Administrative Agent receives notice from the relevant Issuing Lender of such
drawing under such Letter of Credit.

Section 3.06. Obligations Absolute. The Borrowers’ obligations under this
Article 3 shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement, under any and
all circumstances whatsoever, and irrespective of:

(a) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;

(b) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;

 

74



--------------------------------------------------------------------------------

(c) the existence of any claim, setoff, defense or other right that any
Borrower, any other party guaranteeing, or otherwise obligated with, any
Borrower, any Restricted Subsidiary or other Affiliate thereof or any other
Person may at any time have against the beneficiary under any Letter of Credit,
the applicable Issuing Lender, the Administrative Agent or any Lender or any
other Person, whether in connection with this Agreement, any other Loan Document
or any other related or unrelated agreement or transaction;

(d) any draft or other document presented under a Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

(e) payment by the applicable Issuing Lender under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; and

(f) any other act or omission to act or delay of any kind of the applicable
Issuing Lender, the Lenders, the Administrative Agent or any other Person or any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of the Borrowers’ obligations hereunder.

Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrowers under
this Article 3 will not be excused by the gross negligence or willful misconduct
of the applicable Issuing Lender. However, the foregoing shall not be construed
to excuse the applicable Issuing Lender from liability to the Borrowers to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrowers to the extent permitted by
applicable law) suffered by the Borrowers that are caused by such Issuing
Lender’s gross negligence or willful misconduct in determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof. It is further understood and agreed that the applicable Issuing Lender
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary and, in making any payment under any Letter of
Credit issued by such Issuing Lender (i) such Issuing Lender’s exclusive
reliance on the documents presented to it under such Letter of Credit as to any
and all matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever and (ii) any noncompliance
in any immaterial respect of the documents presented under such Letter of Credit
with the terms thereof shall, in each case, be deemed not to constitute gross
negligence or willful misconduct of such Issuing Lender.

Section 3.07. Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the relevant Issuing Lender shall promptly
notify the

 

75



--------------------------------------------------------------------------------

Company and the Administrative Agent of the date and amount thereof. The
responsibility of the relevant Issuing Lender to the Company in connection with
any draft presented for payment under any Letter of Credit, in addition to any
payment obligation expressly provided for in such Letter of Credit issued by
such Issuing Lender, shall be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment appear on their face to be in conformity with such Letter of
Credit.

Section 3.08. Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Article 3, the provisions of this Article 3 shall apply.

Section 3.09. Resignation. Any Issuing Lender may resign at any time by giving
30 days’ prior written notice to the Administrative Agent, the Lenders and the
Company, and may be removed at any time by the Company by notice to such Issuing
Lender, the Administrative Agent and the Lenders. Upon the acceptance of any
appointment as an Issuing Lender hereunder by a Lender that shall agree to serve
as a successor Issuing Lender, such successor shall succeed to and become vested
with all the interests, rights and obligations of such retiring Issuing Lender.
At the time such removal or resignation shall become effective, the Company
shall pay all accrued and unpaid fees owing to the retiring Issuing Lender
pursuant to Section 3.03(b). The acceptance of any appointment as an Issuing
Lender hereunder by a successor Lender shall be evidenced by an agreement
entered into by such successor, in a form satisfactory to the Company and the
Administrative Agent, and, from and after the effective date of such agreement,
(1) such successor Lender shall have all the rights and obligations of such
previous Issuing Lender under this Agreement and the other Loan Documents and
(2) references herein and in the other Loan Documents to the term “Issuing
Lender” shall be deemed to refer to such successor or to any previous Issuing
Lender, or to such successor and all previous Issuing Lenders, as the context
shall require. After the resignation or removal of an Issuing Lender hereunder,
the retiring Issuing Lender shall remain a party hereto and shall continue to
have all the rights and obligations of an Issuing Lender under this Agreement
and the other Loan Documents with respect to Letters of Credit issued by it
prior to such resignation or removal, but shall not be required to issue
additional Letters of Credit.

Section 3.10. Additional Issuing Lenders. The Company may, at any time and from
time to time with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld or delayed) and such Lender, designate one or more
additional Lenders to act as an issuing lender under the terms of this
Agreement, subject to reporting requirements reasonably satisfactory to the
Administrative Agent with respect to issuances, amendments, extensions and
terminations of Letters of Credit by such additional issuing lender. Any Lender
designated as an issuing lender pursuant to this Section 3.10 shall be deemed to
be an “Issuing Lender” (in addition to being a Lender) in respect of Letters of
Credit issued or to be issued by such Lender, and, with respect to such Letters
of Credit, such term shall thereafter apply to the other Issuing Lender and such
Lender.

 

76



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, the Company hereby
represents and warrants to each Agent and each Lender that:

Section 4.01. Financial Condition. (a) The Company has heretofore furnished to
Administrative Agent and Lenders (i) the audited consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of the Company
and its Subsidiaries as of and for the fiscal years ended January 31, 2015, 2016
and 2017, setting forth in each case in comparative form the corresponding
figures for the immediately preceding fiscal year (except that, in the case of
such balance sheet, such comparison shall be to the last day of the prior fiscal
year), reported on by and accompanied by an unqualified report from Deloitte &
Touche LLP and (ii) the unaudited consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows of the Company as of
and for the fiscal quarter ended April 30, 2017, setting forth in comparative
form the corresponding figures for the equivalent period of the immediately
preceding fiscal year (except that, in the case of such balance sheet, such
comparison shall be to the last day of such period).

(b) All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the respective periods involved.

Section 4.02. No Change. Since January 31, 2017 there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect.

Section 4.03. Corporate Existence; Compliance with Law. Each of the Company and
its Restricted Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization (to the extent
such concepts are applicable under the law of such jurisdiction), except with
respect to the good standing of its Foreign Subsidiaries that do not constitute
a material portion of the business of the Company and its Restricted
Subsidiaries, taken as a whole, and where such failure to be in good standing
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect, (b) has the corporate power and authority, and the legal right, to own
and operate its Property, to lease the Property it operates as lessee and to
conduct the business in which it is currently engaged, (c) is duly qualified as
a foreign corporation or other organization and in good standing under the laws
of each jurisdiction (to the extent such concepts are applicable under the law
of such jurisdiction) where its ownership, lease or operation of Property or the
conduct of its business requires such qualification, except to the extent that
the failure to be so qualified could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect, and (d) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

Section 4.04. Corporate Power; Authorization; Enforceable Obligations. Each Loan
Party has the corporate power and authority, and the legal right, to make,
deliver and

 

77



--------------------------------------------------------------------------------

perform the Loan Documents to which it is a party and, in the case of the
Borrowers, to borrow hereunder in accordance with the terms and conditions
hereof. Each Loan Party has taken all necessary corporate action to authorize
the execution, delivery and performance of the Loan Documents to which it is a
party and, in the case of the Borrowers, to authorize the Borrowings on the
terms and conditions of this Agreement. No consent or authorization of, filing
with, notice to or other act by or in respect of, any Governmental Authority or
any other Person is required in connection with the Borrowings hereunder or the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the other Loan Documents, except (i) consents, authorizations, filings
and notices described in Schedule 4.04, which consents, authorizations, filings
and notices have been obtained or made and are in full force and effect,
(ii) the filings referred to in Section 4.18 and filings required under the
Exchange Act in respect of the transactions contemplated hereby, and
(iii) consents, authorizations, filings and notices required under the laws of
the jurisdiction of organization of any Foreign Subsidiary in respect of the
grant of a security interest in respect of its Capital Stock pursuant to the
Guarantee and Collateral Agreement or any other Security Document. Each Loan
Document has been duly executed and delivered on behalf of each Loan Party that
is a party thereto. This Agreement constitutes, and each other Loan Document
upon execution will constitute (in each case, assuming due execution by the
parties other than the Loan Parties party thereto), a legal, valid and binding
obligation of each Loan Party that is a party thereto, enforceable against each
such Loan Party in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

Section 4.05. No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
Borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any material Contractual Obligation of the Company or any
of its Restricted Subsidiaries and will not result in, or require, the creation
or imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such material Contractual Obligation
(other than the Liens created by the Security Documents).

Section 4.06. No Material Litigation. Except as described on Schedule 4.06, no
litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Company,
threatened in writing by or against the Company or any of its Restricted
Subsidiaries or against any of their respective properties or revenues (a) with
respect to any of the Loan Documents or any of the transactions contemplated
hereby or thereby, or (b) that could reasonably be expected to have a Material
Adverse Effect.

Section 4.07. No Default. Neither the Company nor any of its Restricted
Subsidiaries is in default under or with respect to any of its Contractual
Obligations in any respect that could reasonably be expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing.

Section 4.08. Ownership of Property; Liens. Each of the Company and its
Restricted Subsidiaries has title in fee simple to, or a valid leasehold
interest in, all its material real property, and good title to, or a valid
leasehold interest in, all its other material tangible Property, and none of
such Property is subject to any Lien except as permitted by Section 7.03.

 

78



--------------------------------------------------------------------------------

Section 4.09. Intellectual Property. Except as described on Schedule 4.09, the
Company and each of its Restricted Subsidiaries owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted in all material respects. Except as described on Schedule 4.09, no
claim has been asserted in writing to the Company or any of its Restricted
Subsidiaries and is pending by any Person challenging or questioning the use of
any such Intellectual Property or the validity or effectiveness of any such
Intellectual Property, nor does the Company know of any valid basis for any such
claim, in each case, that could reasonably be expected to have a Material
Adverse Effect. Except as described on Schedule 4.09, the use of Intellectual
Property by the Company and its Restricted Subsidiaries does not infringe on the
Intellectual Property rights of any Person in any manner that, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

Section 4.10. Taxes. Each of the Company and its Restricted Subsidiaries has
filed or caused to be filed all Federal and state income tax returns and other
material tax returns that are required to be filed and has paid all taxes shown
to be due and payable on said returns or on any material assessments made
against it or any of its Property and all other material taxes, fees or other
charges imposed on it or any of its Property by any Governmental Authority,
except (i) any amount the validity of which is currently being contested in good
faith and with respect to which reserves in conformity with GAAP have been
provided on the books of the Company or its Restricted Subsidiaries, as the case
may be or (ii) where the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.

Section 4.11. Federal Regulations. No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U as now and from time to time
hereafter in effect or for any purpose that violates Regulation U.

Section 4.12. Labor Matters. There are no strikes or other labor disputes
against the Company or any of its Restricted Subsidiaries pending or, to the
knowledge of the Company, threatened in writing that (individually or in the
aggregate) could reasonably be expected to have a Material Adverse Effect. Hours
worked by and payment made to employees of the Company and its Restricted
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters that (individually
or in the aggregate) could reasonably be expected to have a Material Adverse
Effect. All payments due from the Company or any of its Restricted Subsidiaries
on account of employee health and welfare insurance that (individually or in the
aggregate) could reasonably be expected to have a Material Adverse Effect if not
paid have been paid or accrued as a liability on the books of the Company or the
relevant Restricted Subsidiary.

Section 4.13. ERISA. Neither a Reportable Event nor an ERISA Event has occurred
during the five year period prior to the date on which this representation is
made or deemed made with respect to any applicable Plan that is not a
Multiemployer Plan, and each Plan has complied in all material respects with the
applicable provisions of ERISA and the Code,

 

79



--------------------------------------------------------------------------------

except for a Reportable Event or ERISA Event or an instance of non-compliance
that could not reasonably be expected to have a Material Adverse Effect. No
termination of a Single Employer Plan has occurred other than pursuant to a
standard termination under Title IV of ERISA, and no Lien in favor of the PBGC
or a Plan has arisen on the assets of the Company and remains in force, during
such five-year period. The present value of all accrued benefits under each
Single Employer Plan (based on those assumptions used to fund such Plans) did
not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits by an amount that could reasonably be
expected to have a Material Adverse Effect. Neither the Company nor any Commonly
Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect, and neither the Company nor any Commonly
Controlled Entity would become subject to any liability under ERISA that could
reasonably be expected to have a Material Adverse Effect if the Company or any
such Commonly Controlled Entity were to withdraw completely from all
Multiemployer Plans as of the valuation date most closely preceding the date on
which this representation is made or deemed made. No such Multiemployer Plan is
Insolvent.

Section 4.14. Investment Company Act. No Loan Party is an “investment company”,
or a company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

Section 4.15. Restricted Subsidiaries. (a) The Restricted Subsidiaries listed on
Schedule 4.15(a) constitute all the Restricted Subsidiaries of the Company as of
the Closing Date. Schedule 4.15(a) sets forth as of the Closing Date the name
and jurisdiction of formation of each Restricted Subsidiary and, as to each
Restricted Subsidiary, the percentage of each class of Capital Stock owned by
each Loan Party.

(b) As of the Closing Date there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than warrants,
options, restricted stock units, restricted stock, phantom stock units, stock
appreciation rights or other similar securities or rights granted to current or
former employees, officers, consultants or directors and directors’ qualifying
shares) of any nature relating to (i) any Capital Stock of any Wholly-Owned
Restricted Subsidiary and (ii) in the case of a non-Wholly Owned Restricted
Subsidiary, any Capital Stock of any non-Wholly Owned Restricted Subsidiary
solely with respect to the Capital Stock owned, directly or indirectly, by the
Company, in each case, except as disclosed on Schedule 4.15(b).

Section 4.16. Environmental Matters. Other than exceptions to any of the
following that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect:

(a) The Company and its Restricted Subsidiaries: (i) are, and within the period
of all applicable statutes of limitation have been, in compliance with all
applicable Environmental Laws; (ii) hold all Environmental Permits (each of
which is in full force and effect) required for any of their current or intended
operations or for any property owned, leased, or otherwise operated by any of
them; (iii) are, and within the period of all applicable statutes of limitation
have been, in compliance with all of their Environmental Permits and
(iv) reasonably believe

 

80



--------------------------------------------------------------------------------

that: each of their required Environmental Permits will be timely renewed and
complied with, without material expense; any additional Environmental Permits
that may be required of any of them will be timely obtained and complied with,
without material expense; and compliance with any Environmental Law that is or
is expected to become applicable to any of them will be timely attained and
maintained, without material expense;

(b) Materials of Environmental Concern are not present at, on, under, in, from
or about any real property now or formerly owned, leased or operated by the
Company or any of its Restricted Subsidiaries, or at any other location
(including, without limitation, any location to which Materials of Environmental
Concern have been sent for re-use or recycling or for treatment, storage, or
disposal) which could reasonably be expected to (i) give rise to liability of
the Company or any of its Restricted Subsidiaries under any applicable
Environmental Law or otherwise result in costs to the Company or any of its
Restricted Subsidiaries, or (ii) interfere with the Company’s or any of its
Restricted Subsidiaries’ continued operations, or (iii) impair the fair saleable
value of any real property owned or leased by the Company or any of its
Restricted Subsidiaries;

(c) There is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under or relating to any Environmental
Law to which the Company or any of its Restricted Subsidiaries is, or to the
knowledge of the Company or any of its Restricted Subsidiaries will be, named as
a party that is pending or, to the knowledge of the Company or any of its
Restricted Subsidiaries, threatened;

(d) Neither the Company nor any of its Restricted Subsidiaries has received any
written request for information, or been notified that it is a potentially
responsible party under or relating to the federal Comprehensive Environmental
Response, Compensation, and Liability Act or any similar Environmental Law, or
with respect to any Materials of Environmental Concern;

(e) Neither the Company nor any of its Restricted Subsidiaries has entered into
or agreed to any consent decree, order, or settlement or other agreement, or is
subject to any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum for dispute resolution, relating to
compliance with or liability under any Environmental Law; and

(f) Neither the Company nor any of its Restricted Subsidiaries has assumed or
retained, by contract or operation of law, any liabilities of any kind, fixed or
contingent, known or unknown, under any Environmental Law or with respect to any
Material of Environmental Concern.

Section 4.17. Accuracy of Information, Etc. No statement or information
contained in this Agreement, any other Loan Document, the Lender Presentation or
any other document, certificate or statement furnished to the Administrative
Agent or the Lenders or any of them, all taken as a whole, by or on behalf of
any Loan Party for use in connection with the negotiation of this Agreement or
the other Loan Documents (as modified or supplemented by other information so
furnished), contained as of the date such statement, information, document or
certificate was so furnished (or, in the case of the Lender Presentation, as of
the Closing Date), any untrue statement of a material fact or omitted to state a
material fact necessary to make the

 

81



--------------------------------------------------------------------------------

statements contained herein or therein not misleading in any material respect,
when taken as a whole; provided, however, that with respect to projected
financial information and information of a general or industry specific nature,
the Company represents only that such information has been prepared in good
faith based on assumptions believed by the Company to be reasonable at the time
made (it being recognized that such information as it relates to future events
is not to be viewed as fact and that actual results during the period or periods
covered by such information may differ from the projected results set forth
therein by a material amount).

Section 4.18. Security Documents. (a) The Guarantee and Collateral Agreement is
effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof. Subject to Section 4.02(b) of
the Guarantee and Collateral Agreement, in the case of the Pledged Stock
represented by certificates described in the Guarantee and Collateral Agreement,
when any stock certificates representing such Pledged Stock are delivered to the
Collateral Agent, and in the case of the other Collateral described in the
Guarantee and Collateral Agreement (other than Intellectual Property (as defined
in the Guarantee and Collateral Agreement)), when financing statements in
appropriate form are duly completed and filed in the offices specified on
Schedule 4.18(a) and such other filings as are specified on Schedule 3 to the
Guarantee and Collateral Agreement have been completed, the Guarantee and
Collateral Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties party to the
Guarantee and Collateral Agreement in such Collateral and the proceeds thereof,
as security for the Obligations (as defined in the Guarantee and Collateral
Agreement), in each case prior and superior in right to any other Person
(except, in the case of Collateral other than Pledged Stock, Liens permitted by
Section 7.03), in each case to the extent security interests in such Collateral
may be perfected by delivery of such certificates representing Pledged Stock or
such filings.

(b) Upon the recordation of the Guarantee and Collateral Agreement (or a
short-form security agreement in form and substance reasonably satisfactory to
the Company and the Collateral Agent) with the United States Patent and
Trademark Office and the United States Copyright Office, together with the
financing statements in appropriate form filed in the offices specified on
Schedule 4.18(a), the Lien created under the Guarantee and Collateral Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties party to the Guarantee and Collateral
Agreement in the Recordable Intellectual Property in which a security interest
may be perfected by filing in the United States and its territories and
possessions, in each case prior and superior in right to any other Person, other
than with respect to Liens expressly permitted by Section 7.03.

(c) Each Mortgage (when duly executed and delivered) shall be effective to
create in favor of the Collateral Agent, for the benefit of the Secured Parties,
a legal, valid and enforceable Lien on, and security interest in, all right,
title and interest of the Loan Parties in and to the Mortgaged Property
described therein and proceeds thereof; and when such Mortgage is filed in the
recording office designated by the Company, such Mortgage shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in and to the Mortgaged Property described therein and the
proceeds thereof, as security for the Obligations (as defined in such Mortgage),
in each case prior and superior in right to any other Person (other than Persons
holding Liens or other encumbrances or rights permitted by such Mortgage

 

82



--------------------------------------------------------------------------------

or Section 7.03). Schedule 4.18(c) lists, as of the Closing Date, each parcel of
owned real property located in the United States and held by the Company or any
of its Domestic Subsidiaries that has a value, in the reasonable opinion of the
Company, in excess of $10,000,000.

Section 4.19. Solvency. As of the Closing Date, the Loan Parties, taken as a
whole on a consolidated basis, are, and immediately after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith, will be, Solvent.

Section 4.20. Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures intended to ensure compliance by
the Company, its Subsidiaries and their respective directors, officers,
employees and agents (in their respective capacities as such) with
Anti-Corruption Laws and applicable Sanctions, and the Company, its Subsidiaries
and their respective directors and officers (in their respective capacities as
such) and to the knowledge of the Company, its employees and agents (in their
respective capacities as such), are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of (a) the Company, any
Subsidiary or to the knowledge of the Company or such Subsidiary any of their
respective directors, officers or employees (in their respective capacities as
such), or (b) to the knowledge of the Company, any agent of the Company or any
Subsidiary (in such agent’s capacity as such) that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person described in clause (a) of the definition thereof (or a Person
owned or controlled by any Person described in such clause (a)), or a Sanctioned
Person as described in clause (b) of the definition thereof, in either case, in
violation in any material respect of Sanctions. No Borrowing or Letter of Credit
or use of proceeds therefrom will violate Anti-Corruption Laws or applicable
Sanctions.

Section 4.21. EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

Section 4.22. Insurance. The Company and its Restricted Subsidiaries have
insurance in such amounts and covering such risks and liabilities as are in the
Company’s judgment in accordance with normal industry practice, and, as of the
Closing Date, such insurance is in full force and effect and all premiums then
due in respect thereof have been paid.

Section 4.23. Use of Proceeds. The Borrowers will use the proceeds of the Loans
and will request the issuance of Letters of Credit only for purposes not
inconsistent with Section 6.10.

Section 4.24. Subordination of Permitted Convertible Indebtedness. The
Obligations hereunder constitute “Designated Senior Indebtedness” (or any
comparable term) for all purposes of any subordinated Permitted Convertible
Indebtedness, any other subordinated Indebtedness of the Company or any
Restricted Subsidiary Guarantor and any Permitted Refinancing thereof.

 

83



--------------------------------------------------------------------------------

ARTICLE 5

CONDITIONS PRECEDENT

Section 5.01. Conditions to Initial Extension of Credit. The agreement of each
Lender to make extensions of credit on the Closing Date requested to be made by
it is subject to the satisfaction or waiver, prior to or concurrently with the
making of such extension of credit on the Closing Date, of the following
conditions precedent:

(a) Agreement; Guarantee and Collateral Agreement. The Administrative Agent
shall have received (i) this Agreement, executed and delivered by the Loan
Parties party hereto, the Administrative Agent and each Lender listed on
Schedule 1.01A and (ii) the Guarantee and Collateral Agreement, executed and
delivered by the Loan Parties party thereto.

(b) Authority Documents. The Administrative Agent shall have received the
following:

(i) Certificate of Incorporation or Formation. A certificate of each Loan Party,
dated the Closing Date, substantially in the form of Exhibit C, with appropriate
insertions and attachments, including the certificate of incorporation or
certificate of formation of each Loan Party that is a corporation or a limited
liability company certified by the relevant authority of the jurisdiction of
organization of such Loan Party.

(ii) Resolutions. Copies of resolutions of the board of directors or other
comparable managing body of each Loan Party approving and adopting the Loan
Documents, the transactions contemplated therein and authorizing execution and
delivery thereof, certified by an officer, manager, member or managing member of
such Loan Party as of the Closing Date to be true and correct and in force and
effect as of such date.

(iii) Bylaws. A copy of the bylaws and/or operating agreement of each Loan Party
certified by an officer, manager, member or managing member of such Loan Party
as of the Closing Date to be true and correct and in force and effect as of such
date.

(iv) Good Standing Certificates. A long form (if applicable) good standing
certificate for each Loan Party from its jurisdiction of organization.

(v) Incumbency Certificate. An incumbency certificate of each Loan Party
certified by a secretary or assistant secretary to be true and correct as of the
Closing Date.

(c) Security Interests.

(i) The Administrative Agent shall have received the results of a recent Lien
search with respect to each Loan Party, and such search shall reveal no Liens on
any of the assets of the Loan Parties except for Liens permitted by Section 7.03
or discharged on or prior to the Closing Date (or provision for such discharge
made) pursuant to documentation satisfactory to the Administrative Agent.

(ii) The Administrative Agent shall have received a completed Perfection
Certificate in form and substance reasonably satisfactory to the Administrative
Agent, dated the Closing Date and signed by a Responsible Officer of the
Company, together with all attachments contemplated thereby.

 

84



--------------------------------------------------------------------------------

(iii) The Administrative Agent shall have received (A) copies of financing
statements, filed or duly prepared for filing under, the UCC in all domestic
jurisdictions necessary to perfect and protect the Liens created under the
Security Documents, covering the Collateral described in the Security Documents
and (B) copies of the patent, trademark and copyright security agreements,
executed and delivered by each party thereto, filed or duly prepared for filing
in the United States Patent and Trademark Office, or the United States Copyright
Office, as applicable, in each case covering the applicable Collateral described
therein.

(d) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 6.05.

(e) Legal Opinions of Counsel. The Administrative Agent shall have received an
opinion (or opinions) of counsel for the Loan Parties dated the Closing Date and
addressed to the Administrative Agent and the Lenders in form and substance
reasonably satisfactory to the Administrative Agent.

(f) Fees. The Administrative Agent and the Lenders shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), at least two
Business Days before the Closing Date. All such amounts have been paid or will
be paid with proceeds of Loans made on the Closing Date and will be reflected in
the funding instructions given by the Borrower to the Administrative Agent on or
before the Closing Date.

(g) Financial Statements. The Administrative Agent shall have received copies of
the financial statements referred to in Section 4.01 hereof.

(h) KYC Requirements. Before the end of the third Business Day prior to the
Closing Date, the Administrative Agent shall have received all documentation and
other information, which has been requested by the Administrative Agent of the
Company in writing at least ten (10) days prior to the Closing Date, required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act.

(i) Solvency Certificate. The Administrative Agent shall have received a
certificate from an Responsible Officer of the Company to the effect that
immediately after giving effect to the consummation of the transactions
contemplated in the Loan Documents, the Company, on a consolidated basis with
its Subsidiaries is Solvent.

 

85



--------------------------------------------------------------------------------

Section 5.02. Conditions to each Extension of Credit. The agreement of each
Lender to make any extension of credit (other than pursuant to Section 3.05 or a
continuation or conversion of a Loan in accordance with the terms of this
Agreement) requested to be made by it hereunder on any date (including, without
limitation, its initial extension of credit) is subject to the satisfaction of
the following conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects (except that any representation and warranty
that is qualified by materiality shall be true and correct in all respects) on
and as of such date as if made on and as of such date (except to the extent such
representations and warranties are specifically made as of a particular date, in
which case such representations and warranties shall be true and correct in all
material respects (except that any representation and warranty that is qualified
by materiality shall be true and correct in all respects) as of such date).

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(c) Notice. The Administrative Agent shall have received a notice requesting
such extension of credit to the extent required hereunder.

Each Borrowing (other than pursuant to Section 3.05 or a continuation or
conversion of a Loan in accordance with the terms of this Agreement) by and
issuance of a Letter of Credit on behalf of any Borrower hereunder shall
constitute a representation and warranty by the Company as of the date of such
extension of credit that the conditions contained in paragraphs (a) and (b) of
this Section 5.02 have been satisfied. Notwithstanding the foregoing, for the
avoidance of doubt, in the case of an extension of credit pursuant to an
Incremental Loan in connection with a Limited Condition Acquisition, the
foregoing provisions shall be superseded by the provisions of Section 2.22 and
the relevant Borrowing by any Borrower hereunder shall constitute a
representation and warranty by the Company as of the date of such extension of
credit that the conditions contained in Section 2.22(e) have been satisfied.

ARTICLE 6

AFFIRMATIVE COVENANTS

The Company hereby agrees that, so long as the Commitments remain in effect, any
Letter of Credit remains outstanding (and has not been Cash Collateralized) or
any Loan is owing to any Lender or any Agent hereunder or under any other Loan
Document, the Company shall and shall cause its Restricted Subsidiaries to:

Section 6.01. Financial Statements. Furnish to the Administrative Agent (on
behalf of the Lenders):

(a) within 90 days after the end of each fiscal year of the Company, a copy of
the audited consolidated balance sheet of the Company and its consolidated
Subsidiaries as at the end of such year and the related audited consolidated
statements of income and of cash flows for such year, setting forth in each case
in comparative form the figures as of the end of and for the previous year,
reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit (except for qualifications
resulting from any pending maturity of Indebtedness under the Existing
Convertible Notes (including any Permitted Refinancings thereof), any pending
maturity of Indebtedness under this Agreement or any actual or potential
non-compliance with financial covenants herein or therein), by Deloitte & Touche
LLP or other independent certified public accountants of nationally recognized
standing;

 

86



--------------------------------------------------------------------------------

(b) not later than 45 days after the end of each of the first three fiscal
quarterly periods of each fiscal year of the Company, the unaudited consolidated
(i) balance sheet of the Company and its consolidated Subsidiaries as at the end
of such quarter, (ii) statements of income for such quarter and the portion of
the fiscal year through the end of such quarter and (iii) statements of cash
flows for the portion of the fiscal year through the end of such quarter,
setting forth in the case of clause (i) in comparative form the figures as of
the end of the previous fiscal year and in the case of clauses (ii) and (iii) in
comparative form the figures for the corresponding periods in the previous
fiscal year, certified by a Responsible Officer as being fairly stated in all
material respects (subject to normal year-end and audit adjustments and the
absence of footnotes); and

(c) if any Restricted Subsidiary has been designated as an Unrestricted
Subsidiary, concurrently with the delivery of financial statements under clause
(a) or (b) above, financial statements (in substantially the same form as the
financial statements delivered pursuant to clauses (a) and (b) above) prepared
on the basis of consolidating the accounts of the Company and its Subsidiaries
and treating any Unrestricted Subsidiaries as if they were not consolidated with
the Company or accounted for on the basis of the equity method but rather
account for an investment and otherwise eliminating all accounts of Unrestricted
Subsidiaries, together with an explanation of reconciliation adjustments in
reasonable detail;

all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

Section 6.02. Certificates; Other Information. Furnish to the Administrative
Agent (on behalf of the Lenders):

(a) [Reserved];

(b) (i) concurrently with the delivery of any financial statements pursuant to
Section 6.01, (x) a certificate of a Responsible Officer stating that, to such
Responsible Officer’s knowledge, each Loan Party during such period has observed
or performed all of its covenants and other agreements, and satisfied every
condition, contained in this Agreement and the other Loan Documents to which it
is a party to be observed, performed or satisfied by it, and that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate and (y) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by the Company and its Restricted Subsidiaries with the Financial Covenant as of
the last day of the fiscal quarter or fiscal year of the Company, as the case
may be and setting forth in reasonable detail the amount of (and the
calculations required to establish the amount of) the Available Amount at the
end of such fiscal quarter or year, as the case may be (which calculations also
include the amount of transactions effected pursuant to Section 7.05(e),
Section 7.06(h), Section 7.07(o) or 7.08(a) (in each case, to the extent
utilizing the Available Amount), (ii) concurrently with the delivery of any
financial

 

87



--------------------------------------------------------------------------------

statement pursuant to Section 6.01(a) or such later date as is acceptable to the
Administrative Agent in its sole discretion, to the extent not previously
disclosed to the Administrative Agent, a listing of any Recordable Intellectual
Property acquired by any Loan Party since the date of the most recent list
delivered pursuant to this clause (ii) (or, in the case of the first such list
so delivered, since the Closing Date) (and concurrently with or promptly after
delivery of such certificate or such later date as is acceptable to the
Administrative Agent in its sole discretion, the Company shall deliver or cause
to be delivered signed Intellectual Property Security Agreements with respect to
any Recordable Intellectual Property listed thereon) and (iii) in the case of a
certificate delivered concurrently with the delivery of the financial statements
referred to in Section 6.01(a), beginning with the fiscal year ending
January 31, 2019, such certificate shall also set forth the Company’s
calculation of Excess Cash Flow;

(c) no later than 90 days after the end of each fiscal year of the Company (or
such later date as is acceptable to the Administrative Agent in its sole
discretion), a reasonably detailed consolidated budget for the following fiscal
year (including a projected consolidated balance sheet of the Company and its
Restricted Subsidiaries as of the end of the following fiscal year, and the
related consolidated statements of projected cash flow, projected changes in
financial position and projected income and a description of material underlying
assumptions applicable thereto) with respect to such fiscal year (collectively,
the “Projections”), which Projections shall in each case be accompanied by a
certificate of a Responsible Officer stating that such Projections are based on
estimates, information and assumptions believed by the Company to be reasonable
at the time of preparation thereof;

(d) within 45 days (or, in the case of the fourth fiscal quarter of any fiscal
year, 90 days) after the end of each fiscal quarter of the Company, a narrative
discussion and analysis of the financial condition and results of operations of
the Company and its Restricted Subsidiaries for such fiscal quarter and for the
period from the beginning of the then current fiscal year to the end of such
fiscal quarter, as compared to the comparable periods of the previous fiscal
year;

(e) within five Business Days after the same (or such later date as is
acceptable to the Administrative Agent in its sole discretion) are sent, copies
of all financial statements and reports that the Company generally sends to the
holders of any class of its debt securities or public equity securities and,
within five Business Days (or such later date as is acceptable to the
Administrative Agent in its sole discretion) are sent after the same are filed,
copies of all financial statements and reports that the Company may make to, or
file with, the SEC;

(f) promptly after the request by any Lender through the Administrative Agent,
all documentation and other information that such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act;

(g) to the extent required under Section 6.05, annual renewals of any flood
insurance policy or force-placed flood insurance policy; and

(h) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Company or any
Restricted Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender

 

88



--------------------------------------------------------------------------------

through the Administrative Agent may reasonably request; provided that neither
the Company nor any of its Restricted Subsidiaries shall be required to furnish
information that the Company in its good faith judgment believes (i) constitutes
non-financial trade secrets or non-financial proprietary information,
(ii) disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by a Requirement of Law or a
Contractual Obligation or (iii) is subject to attorney client or similar
privilege or constitutes attorney work product (it being understood and agreed
that this Section 6.02(h) shall not be applied to augment the periodic reporting
obligations of the Company under this Agreement).

As to any information contained in materials furnished pursuant to
Section 6.02(e), the Company shall not be separately required to furnish such
information under paragraph (b) or (d) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in paragraphs (b) and (d) above at the times specified
therein. Documents required to be delivered pursuant to Section 6.01(a) or
(b) or Section 6.02(b), (d) or (e) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and shall be deemed to have been delivered on the date (i) on
which the Company posts such documents, or provides a link thereto, on the
Company’s website on the Internet; or (ii) on which such documents are posted on
a United States government website or on the Company’s behalf on an Internet or
intranet website, if any, in each case, to which the Administrative Agent has
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent).

Section 6.03. Payment of Taxes. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations and liabilities in respect of taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or in respect of
its property, except (i) where the amount or validity thereof is currently being
contested in good faith and reserves in conformity with GAAP with respect
thereto have been provided on the books of the Company or its Restricted
Subsidiaries, as the case may be or (ii) where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

Section 6.04. Conduct of Business and Maintenance of Existence; Compliance.
(a) Preserve, renew and keep in full force and effect its organizational
existence and take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business, except,
in each case, (i) as otherwise permitted by Section 7.04 or (ii) to the extent
that failure to do so, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect; and (b) comply with all Contractual Obligations
and Requirements of Law (including, without limitation ERISA, the USA PATRIOT
Act, Anti-Corruption Laws and all applicable Environmental Laws) (i) in the case
of the USA PATRIOT Act and Anti-Corruption Laws, in all material respects and
(ii) in the case of all Contractual Obligations and all other Requirements of
Law (other than the USA PATRIOT Act or applicable Anti-Corruption Laws), except
to the extent that failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 6.05. Maintenance of Property; Insurance. (a) Keep all material Property
and systems necessary in its business in good working order and condition,
ordinary wear and tear excepted and except to the extent that failure to do so
could not, in the aggregate,

 

89



--------------------------------------------------------------------------------

reasonably be expected to have a Material Adverse Effect, (b) maintain with
financially sound and reputable insurance companies insurance in at least such
amounts and against at least such risks as are usually insured against in the
same general area by companies engaged in the same or a similar business
(including the use of self-insurance) and (c) notwithstanding anything herein to
the contrary, with respect to each Mortgaged Property, if at any time the area
in which the buildings and other improvements (as described in the applicable
Mortgage) are located is designated a “flood hazard area” in any Flood Insurance
Rate Map published by the Federal Emergency Management Agency (or any successor
agency), obtain flood insurance in such reasonable total amount as the
Collateral Agent may from time to time reasonably require, and otherwise to
ensure compliance with the NFIP as set forth in the Flood Laws.

Section 6.06. Inspection of Property; Books and Records; Discussions;
Maintenance of Ratings. (a) (i) Keep proper books of records and account in
which true and correct entries in conformity with GAAP and all Requirements of
Law shall be made of all dealings and transactions in relation to its business
and activities and (ii) subject to the limitations set forth in Section 6.02(h),
permit, upon reasonable prior notice, the Administrative Agent or any
representatives thereof and, after the occurrence and during the continuance of
an Event of Default, the Administrative Agent and representatives of the
Administrative Agent or any Lender (through the Administrative Agent), to visit
and inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time and as often as may reasonably be
desired and to discuss the business, operations, properties and financial and
other condition of the Company and its Restricted Subsidiaries with officers and
employees of the Company and its Restricted Subsidiaries; provided that unless
an Event of Default shall have occurred and be continuing, (x) the
Administrative Agent and its representatives shall not have the right to make
visits or inspections on more than one occasion during any fiscal year and
(y) no more than one visit by the Administrative Agent or its representatives or
the representative of any Lender in any fiscal year shall be at the expense of
the Company. The Administrative Agent and the Lenders agree to use reasonable
efforts to coordinate and manage the exercise of their rights under this
Section 6.06 so as to minimize any disruption to the business of the Company and
its Restricted Subsidiaries resulting therefrom.

(b) Use commercially reasonable efforts to cause the Facilities to be
continuously rated by S&P and Moody’s on a public basis, and use commercially
reasonable efforts to maintain a public corporate rating from S&P and a public
corporate family rating from Moody’s, in each case in respect of the Company,
but, in each case, not any specific rating.

Section 6.07. Notices. Promptly give notice to the Administrative Agent (on
behalf of the Lenders) of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default by the Company or any Restricted
Subsidiary under any Contractual Obligation thereof or (ii) litigation or
proceeding existing between the Company or any of its Restricted Subsidiaries
and any Governmental Authority, that in the case of either (i) or (ii) of this
clause (b) could reasonably be expected to have a Material Adverse Effect;

 

90



--------------------------------------------------------------------------------

(c) [Reserved];

(d) the following events, as soon as possible and in any event within 30 days
after the Company knows or has reason to know thereof: (i) the occurrence of any
Reportable Event with respect to any Plan that is a Single Employer Plan, a
failure to make any required contribution to a Plan, the creation of any Lien in
favor of the PBGC or a Plan on the assets of the Company or any withdrawal by
the Company or any Commonly Controlled Entity from, or the termination,
reorganization or Insolvency of, any Multiemployer Plan or (ii) the institution
of proceedings or the taking of any other action by the PBGC or the Company or
any Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the termination, reorganization or Insolvency of, any Plan
or Multiemployer Plan, that in the case of either (i) or (ii) of this clause
(d) could reasonably be expected to have a Material Adverse Effect;

(e) any litigation or proceeding to which the Company or any of its Restricted
Subsidiaries is a party and which relates to any Loan Document; and

(f) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 6.07 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action, if any, the Company or the relevant Restricted
Subsidiary then proposes to take with respect thereto.

Section 6.08. Additional Collateral, Etc. (a) With respect to any Property
acquired after the Closing Date by the Company or any of its Restricted
Subsidiaries (other than (1) any interest in real property or any Property
described in paragraph (2) of this Section 6.08, (3) any Property subject to a
Lien permitted by Section 7.03(g), (4) Property acquired by an Excluded Domestic
Subsidiary, (5) Property acquired by a Foreign Subsidiary, (6) any Excluded
Asset and (7) Capital Stock in a Foreign Subsidiary or Immaterial Restricted
Subsidiary) as to which the Collateral Agent, for the benefit of the Secured
Parties, does not have a perfected Lien, promptly (i) execute and deliver to the
Collateral Agent such amendments to the Guarantee and Collateral Agreement and
such other documents (including intellectual property security agreements) as
the Collateral Agent reasonably deems necessary or advisable to grant to the
Collateral Agent, for the benefit of the Secured Parties, a security interest in
such Property (to the extent such Property is of a type that would constitute
Collateral as described in the Guarantee and Collateral Agreement) and (ii) take
all actions necessary or advisable to grant to the Collateral Agent, for the
benefit of the Secured Parties, a perfected first priority security interest
(subject, except in the case of the pledge of any Restricted Subsidiary Capital
Stock, to Liens permitted by Section 7.03) in such Property (to the extent
required by the Guarantee and Collateral Agreement), including without
limitation, the filing of Uniform Commercial Code financing statements and
equivalent filings in other jurisdictions and/or intellectual property security
agreements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be reasonably requested by the
Collateral Agent.

(b) With respect to any fee simple interest in any real property having a value
(together with improvements thereof) of at least $10,000,000 acquired after the
Closing Date by the Company or any of its Restricted Subsidiaries (other than
any such real property owned by an

 

91



--------------------------------------------------------------------------------

Excluded Domestic Subsidiary, a Foreign Subsidiary or subject to a Lien
permitted by Section 7.03(g)), promptly (i) execute and deliver a first priority
Mortgage in favor of the Collateral Agent, for the benefit of the Secured
Parties, covering such real property, (ii) if requested by the Collateral Agent,
provide the Lenders with (x) title and extended coverage insurance covering such
real property in an amount at least equal to the purchase price of such real
property (or such other amount as shall be reasonably specified by the
Collateral Agent) as well as if then requested by the Collateral Agent a recent
or current ALTA survey thereof, together with a surveyor’s certificate and
(y) any consents or estoppels reasonably deemed necessary or advisable by the
Collateral Agent in connection with such Mortgage, each of the foregoing in form
and substance reasonably satisfactory to the Collateral Agent and (iii) if
requested by the Collateral Agent, deliver to the Collateral Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the Collateral
Agent. No later than three Business Days prior to the date on which a Mortgage
is executed and delivered pursuant to this Section 6.08(a), in order to comply
with the Flood Laws, the Collateral Agent shall have received the following
documents (collectively, the “Flood Documents”): (A) a completed standard “life
of loan” flood hazard determination form (a “Flood Determination Form”), (B) if
the improvement(s) to the applicable improved real property is located in a
special flood hazard area, a notification to the Company (“Company Notice”) and
(if applicable) notification to the Company that flood insurance coverage under
the National Flood Insurance Program (“NFIP”) is not available because the
community does not participate in the NFIP, (C) documentation evidencing the
Company’s receipt of the Company Notice (e.g. countersigned Company Notice,
return receipt of certified U.S. Mail, or overnight delivery), and (D) if the
Company Notice is required to be given and flood insurance is available in the
community in which the property is located, a copy of one of the following: the
flood insurance policy, the Company’s application for a flood insurance policy
plus proof of premium payment, a declaration page confirming that flood
insurance has been issued, or such other evidence of flood insurance
satisfactory to the Collateral Agent (any of the foregoing being “Evidence of
Flood Insurance”).

(c) With respect to any new Restricted Subsidiary (other than a Foreign
Subsidiary or an Immaterial Restricted Subsidiary) created or acquired after the
Closing Date (which, for the purposes of this paragraph, shall include any
existing Restricted Subsidiary that ceases to be either a Foreign Subsidiary or
Immaterial Restricted Subsidiary), by the Company or any of its Restricted
Subsidiaries (other than by an Excluded Domestic Subsidiary), promptly
(i) execute and deliver to the Collateral Agent such amendments to the Guarantee
and Collateral Agreement as the Collateral Agent deems necessary or advisable to
grant to the Collateral Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in the Capital Stock of such new
Restricted Subsidiary that is owned by the Company or any of its Restricted
Subsidiaries, (ii) deliver to the Collateral Agent the certificates representing
such Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the Company or such Restricted
Subsidiary, as the case may be, (iii) cause such new Restricted Subsidiary,
unless an Excluded Domestic Subsidiary (A) to become a party to the Guarantee
and Collateral Agreement and (B) to take such actions necessary or advisable to
grant to the Collateral Agent for the benefit of the Secured Parties a perfected
first priority security interest (subject, except in the case of the pledge of
any Restricted Subsidiary Capital Stock, to Liens permitted by Section 7.03) in
the Collateral described in the Guarantee and Collateral Agreement of such new
Restricted Subsidiary to the extent required by the Guarantee and

 

92



--------------------------------------------------------------------------------

Collateral Agreement, including, without limitation, the filing of Uniform
Commercial Code financing statements and equivalent filings in other relevant
jurisdictions and intellectual property security agreements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement, or
by law or as may be requested by the Collateral Agent, and (iv) if requested by
the Collateral Agent, deliver to the Collateral Agent legal opinions relating to
the matters described above, which opinions shall be in form and substance, and
from counsel, reasonably satisfactory to the Collateral Agent.

(d) With respect to any new Foreign Subsidiary (other than any Immaterial
Restricted Subsidiary) created or acquired after the Closing Date by the Company
or any Restricted Subsidiary (which, for the purposes of this paragraph, shall
include any existing Foreign Subsidiary that ceases to be an Immaterial
Restricted Subsidiary) other than any Foreign Subsidiary or Excluded Domestic
Subsidiary, promptly (i) execute and deliver to the Collateral Agent such
amendments to the Guarantee and Collateral Agreement or such other documents as
the Collateral Agent reasonably deems necessary or advisable to grant to the
Collateral Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in the Capital Stock of such new Restricted
Subsidiary that is owned by the Company or any of its Restricted Subsidiaries
(provided that in no event shall more than 65% of the total outstanding voting
Capital Stock of any such new Foreign Subsidiary or CFC Holding Company be
required to be so pledged), (ii) deliver to the Collateral Agent the
certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
Company or such Restricted Subsidiary, as the case may be, and take such other
action as may be necessary or advisable to perfect the Lien of the Collateral
Agent thereon, and (iii) if requested by the Collateral Agent, deliver to the
Collateral Agent legal opinions relating to the matters described above, which
opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Collateral Agent.

(e) Notwithstanding the foregoing or anything to the contrary herein or in any
other Loan Document, no Loan Party shall be required to (i) obtain any control
agreements or take any other steps requiring perfection by “control” (except to
the extent perfected through the filing of a UCC financing statement or delivery
of stock certificates/pledged notes and powers/allonges) or (ii) take any action
under the law of any non-United States jurisdiction to create or perfect a
security interest in any assets, including any intellectual property registered
in any non-United States jurisdiction (and no security agreement or pledge
agreements governed under the laws of any non-United States jurisdiction shall
be required).

Section 6.09. Further Assurances. From time to time execute and deliver, or
cause to be executed and delivered, such additional instruments, certificates or
documents, and take such actions, as the Administrative Agent or the Collateral
Agent may reasonably request for the purposes of implementing or effectuating
the provisions of this Agreement and the other Loan Documents, or of more fully
perfecting or renewing the rights of the Collateral Agent and the Lenders with
respect to the Collateral (or with respect to any additions thereto or
replacements or proceeds thereof or with respect to any other property or assets
hereafter acquired by the Company or any Restricted Subsidiary which is deemed
to be part of the Collateral) pursuant hereto or thereto. Upon the exercise by
the Administrative Agent, the Collateral Agent or any Lender of any power,
right, privilege or remedy pursuant to and in accordance with the terms of this
Agreement or the other Loan Documents which requires any

 

93



--------------------------------------------------------------------------------

consent, approval, recording, qualification or authorization of any Governmental
Authority, the Company will execute and deliver, or will cause the execution and
delivery of, all applications, certifications, instruments and other documents
and papers that the Administrative Agent, the Collateral Agent or such Lender
may be required to obtain from the Company or any of its Restricted Subsidiaries
for such governmental consent, approval, recording, qualification or
authorization.

Section 6.10. Use of Proceeds. The proceeds of the Initial Term Loans and
Revolving Credit Loans shall be used for working capital and general corporate
purposes of the Company and its Restricted Subsidiaries (including refinancing
the Company’s Existing Credit Agreement, Permitted Acquisitions and permitted
stock repurchases). The proceeds of the Letters of Credit shall be used to
support obligations of the Company and its Restricted Subsidiaries.

Section 6.11. Environmental Compliance. Except, in each case, to the extent that
the failure to do so would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect (a) comply in all material respects
with, and ensure compliance by all tenants and subtenants, if any, with, all
applicable Environmental Laws, and obtain and comply with and maintain, and
ensure that all tenants and subtenants obtain and comply and maintain, any and
all Environmental Permits and (b) conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws and promptly comply with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws.

Section 6.12. Compliance with Anti-Corruption Laws and Sanctions. Maintain in
effect and enforce policies and procedures intended to ensure compliance by the
Company, its Subsidiaries and their respective directors, officers, employees
and agents (in each case in their respective capacities as such) with
Anti-Corruption Laws and applicable Sanctions.

Section 6.13. Designation of Restricted Subsidiaries. The Company may at any
time designate any Restricted Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary by delivering to the
Administrative Agent a certificate of an Responsible Office of the Company
specifying such designation and certifying that the conditions to such
designation set forth in this Section 6.13 are satisfied; provided that:

(a) both immediately before and immediately after any such designation, no Event
of Default shall have occurred and be continuing;

(b) if the Financial Covenant is then in effect, the Company shall be in
compliance with the Financial Covenant, as of the last day of the most recently
ended Test Period for which financial statements have been delivered pursuant to
Section 6.01(a) or 6.01(b);

(c) in the case of a designation of a Restricted Subsidiary as an Unrestricted
Subsidiary, each subsidiary of such Restricted Subsidiary has been, or
concurrently therewith will be, designated as an Unrestricted Subsidiary in
accordance with this Section 6.13; and

 

94



--------------------------------------------------------------------------------

(d) in the case of a designation of an Unrestricted Subsidiary as a Restricted
Subsidiary, each subsidiary of such Unrestricted Subsidiary has been, or
concurrently therewith will be, designated as a Restricted Subsidiary in
accordance with this Section 6.13.

The designation of any Restricted Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment by the Company in such Restricted Subsidiary on the
date of designation in an amount equal to the fair market value of the Company’s
Investment therein (as determined reasonably and in good faith by the Company).
The designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Restricted Subsidiary existing at such time.

ARTICLE 7

NEGATIVE COVENANTS

The Company hereby agrees that, so long as the Commitments remain in effect, any
Letter of Credit remains outstanding (and has not been Cash Collateralized) or
any Loan is owing to any Lender or any Agent hereunder or under any other Loan
Document, the Company shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly:

Section 7.01. Financial Condition Covenants. Prior to the Revolving Credit
Maturity Date, solely with respect to the Revolving Credit Facility, beginning
with the Test Period ending October 31, 2017, permit the Consolidated Net
Leverage Ratio as of the last day of any Test Period to exceed 4.50 to 1.00.

Section 7.02. Limitation on Indebtedness. Create, incur, assume or suffer to
exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) Indebtedness of the Company to any Restricted Subsidiary and of any
Restricted Subsidiary Guarantor to the Company or any other Restricted
Subsidiary;

(c) Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets (whether or not constituting purchase
money Indebtedness), including Capital Lease Obligations and any Indebtedness
assumed in connection with the acquisition of any such assets or secured by a
Lien on any such assets prior to the acquisition thereof, and any Permitted
Refinancing thereof, in an aggregate principal amount not to exceed at any one
time outstanding the greater of (x) $25,000,000 and (y) 1.2% of the Consolidated
Total Assets of the Company as determined as of the last day of the most recent
fiscal period for which financial statements have been delivered hereunder prior
to such incurrence;

(d) Indebtedness outstanding on the Closing Date and listed on Schedule 7.02(d)
and any Permitted Refinancing thereof;

(e) Guarantee Obligations of the Company or any of its Restricted Subsidiaries
in respect of Indebtedness permitted under this Section 7.02 and of other
obligations permitted hereunder;

 

95



--------------------------------------------------------------------------------

(f) Indebtedness of any Restricted Subsidiary which is not a Restricted
Subsidiary Guarantor to any other Restricted Subsidiary which is not a
Restricted Subsidiary Guarantor;

(g) Indebtedness of any Restricted Subsidiary which is not a Restricted
Subsidiary Guarantor to the Company or any Restricted Subsidiary Guarantor to
the extent constituting Investments in such Restricted Subsidiary permitted
under Section 7.07(i), (n) or (o);

(h) Indebtedness consisting of unpaid insurance premiums owing to insurance
companies and insurance brokers incurred in connection with the financing of
insurance premiums in the ordinary course of business;

(i) Indebtedness of any Restricted Subsidiary that is not a Restricted
Subsidiary Guarantor; provided that the aggregate principal amount of
Indebtedness outstanding at any one time pursuant to this clause shall not
exceed the greater of (x) $65,000,000 and (y) 2.75% of the Consolidated Total
Assets of the Company as determined as of the last day of the most recent fiscal
period for which financial statements have been delivered hereunder prior to
such incurrence;

(j) unsecured or subordinated Indebtedness of the Company and any Permitted
Refinancing thereof, so long as (i) such Indebtedness and any Permitted
Refinancing thereof has no scheduled principal payments, prepayments or
maturity, or any mandatory prepayment, redemption or repurchase provisions or
sinking fund obligations (except (x) customary ones, including in the context of
asset sales, casualty events or a change of control or (y) those included with
respect to Permitted Convertible Indebtedness if the Net Cash Proceeds from the
issuance and sale of such Permitted Convertible Indebtedness (unless such
Indebtedness is a Permitted Refinancing of Permitted Convertible Indebtedness
incurred under this clause (y)) are applied by the Company to prepay Loans
pursuant to Section 2.09 by not later than the third Business Day following
incurrence thereof), in each case prior to the date that is 90 days following
the later of the Term Loan Maturity Date and the latest Incremental Term Loan
Maturity Date; and (ii) the other terms and conditions of such Indebtedness and
any Permitted Refinancing thereof (excluding pricing, premiums and optional
prepayment or optional redemption provisions), when taken as a whole, are not,
in the good faith judgment of the Company, materially more restrictive on the
Company and the Restricted Subsidiaries than the terms and conditions applicable
hereunder unless the Company enters into an amendment to this Agreement with the
Administrative Agent (which amendment shall not require the consent of any other
Lender) to add such more restrictive terms for the benefit of the Lenders;
provided that at the time of the incurrence of such Indebtedness (x) no Default
or Event of Default exists or will exist immediately after giving effect to
incurrence of such Indebtedness or the use of proceeds thereof and (y) the
Company would at the time of incurrence thereof be in compliance with the
Financial Covenant, determined on a pro forma basis as of the last day of the
most recently ended fiscal quarter for which the Company’s consolidated
financial statements have been delivered hereunder; provided further that
(A) notwithstanding anything herein to the contrary, such Indebtedness shall not
at any time benefit from any guarantee other than an unsecured or subordinated
guarantee by one or more Restricted Subsidiary Guarantors and (B) if
subordinated, such Indebtedness and each such guarantee shall be subordinated in
right of payment to the Obligations on terms and pursuant to documentation
reasonably satisfactory to the Administrative Agent;

 

96



--------------------------------------------------------------------------------

(k) Permitted Acquisition Indebtedness; provided that at the time of, and giving
pro forma effect, to the applicable Permitted Acquisition, the Company would be
in compliance with the Financial Covenant, determined on a pro forma basis as of
the last day of the most recently ended fiscal quarter for which the Company’s
consolidated financial statements have been delivered hereunder prior to, in the
case of a Limited Condition Acquisition, the date the definitive acquisition
agreement for such Limited Condition Acquisition is entered into, and, in the
case of any other Permitted Acquisition, the date thereof, and any Permitted
Refinancing thereof;

(l) Indebtedness under Hedge Agreements permitted under Section 7.15;

(m) Indebtedness (i) arising under workers’ compensation claims, property
casualty or liability insurance, take-or-pay obligations in supply arrangements,
self-insurance obligations, performance, bid and surety bonds and completion
guaranties and similar arrangements or arising under any indemnity agreement
relating thereto or (ii) in respect of any bank guarantees or letters of credit
(other than Letters of Credit) issued for the account of any Foreign Subsidiary
to secure such Foreign Subsidiary’s obligations (any such bank guarantee or
letter of credit, a “Vendor Contract Letter of Credit”), in each case incurred
or entered into in the ordinary course of business;

(n) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn by the
Company or any Restricted Subsidiary in the ordinary course of business against
insufficient funds, so long as such Indebtedness is promptly repaid;

(o) Alternative Incremental Indebtedness and any Permitted Refinancing thereof;
additional Indebtedness of the Company or any of its Restricted Subsidiaries in
an aggregate principal amount (for the Company and all Restricted Subsidiaries)
not to exceed at any one time outstanding the greater of (x) $36,000,000 and (y)
1.5% of the Consolidated Total Assets of the Company as determined as of the
last day of the most recent fiscal period for which financial statements have
been delivered hereunder prior to such incurrence;

(p) to the extent constituting Indebtedness, indemnification and non-compete
obligations or adjustments in respect of the purchase price (including earn-outs
and other contingent deferred payments) in connection with any Permitted
Acquisition or sale or disposition permitted by Section 7.05;

(q) Indebtedness representing deferred compensation to employees of the Company
and its Restricted Subsidiaries incurred in the ordinary course of business; and

(r) Indebtedness incurred in the ordinary course of business in connection with
cash pooling arrangements and cash management incurred in the ordinary course of
business in respect of netting services and similar arrangements in each case in
connection with cash management and deposit accounts, but only to the extent,
with respect to any such arrangements, that the total amount of deposits subject
to such arrangements equals or exceeds the total amount of overdrafts or similar
obligations subject thereto.

 

97



--------------------------------------------------------------------------------

The accrual of interest, the accretion of accreted value, the payment of
interest in the form of additional Indebtedness, the payment of dividends on
Disqualified Capital Stock in the form of additional shares of Disqualified
Capital Stock, accretion or amortization of original issue discount or
liquidation preferences and increases in the amount of Indebtedness outstanding
solely as a result of fluctuations in the Exchange Rate or currencies will not
be deemed to be an incurrence of Indebtedness for purposes of this Section 7.02.
The principal amount of any non-interest bearing Indebtedness or other discount
security constituting Indebtedness at any date shall be the principal amount
thereof that would be shown on a consolidated balance sheet of the Company dated
such date prepared in accordance with GAAP.

This Agreement will not treat (1) unsecured Indebtedness as subordinated or
junior in right of payment to secured Indebtedness merely because it is
unsecured or (2) senior Indebtedness as subordinated or junior in right of
payment to any other senior Indebtedness merely because it has a junior priority
with respect to the same collateral.

Further, for purposes of determining compliance with this Section 7.02, if an
item of Indebtedness (or any portion thereof) meets the criteria of one or more
of the categories of Indebtedness (or any portion thereof) permitted by this
Section 7.02, the Company may, in its sole discretion, classify or divide such
item of Indebtedness (or any portion thereof) in any manner that complies with
this Section 7.02 and will be entitled to only include the amount and type of
such item of Indebtedness (or any portion thereof) in one of the above clauses
(or any portion thereof) and such item of Indebtedness (or any portion thereof)
shall be treated as having been incurred or existing pursuant to only such
clause or clauses (or any portion thereof); provided, that all Indebtedness
outstanding under this Agreement shall at all times be deemed to have been
incurred pursuant to clause (a) of this Section 7.02.

Section 7.03. Limitation on Liens. Create, incur, assume or suffer to exist any
Lien upon any of its Property, whether now owned or hereafter acquired, except
for:

(a) Liens for taxes not yet due or that are being contested in good faith,
provided that adequate reserves with respect thereto are maintained on the books
of the Company or its Restricted Subsidiaries, as the case may be, in conformity
with GAAP;

(b) Liens of landlords arising by statute, inchoate, statutory or construction
liens and liens of suppliers, mechanics, carriers, materialmen, warehousemen,
producers, operators or workmen and other Liens imposed by law, in each case
created in the ordinary course of business for amounts not more than 60 days
past due or that are being contested in good faith;

(c) Liens in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other social security legislation;

(d) Liens to secure (i) obligations in respect of Vendor Contract Letters of
Credit (as defined in Section 7.02(m)) (which pledges or deposits shall be
limited to property of Foreign Subsidiaries) or (ii) the performance of or in
connection with bids, contracts (other than for borrowed money), sales, leases
(other than in respect of Capital Lease Obligations), statutory obligations,
surety, appeal and customs bonds, performance bonds and other obligations of a
like nature, in each case incurred in the ordinary course of business;

 

98



--------------------------------------------------------------------------------

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, do not
materially interfere with the ordinary conduct of the business of the Company or
any of its Restricted Subsidiaries;

(f) Liens in existence on the Closing Date listed on Schedule 7.03(f), securing
Indebtedness permitted by Section 7.02(d), provided that no such Lien is spread
to cover any additional Property after the Closing Date and that the principal
amount of Indebtedness secured thereby is not increased;

(g) Liens securing Indebtedness of the Company or any Restricted Subsidiary
permitted by Section 7.02(c), provided that (i) such Liens are created within
180 days of the acquisition of such fixed or capital assets, (ii) such Liens do
not encumber any Property other than the Property financed by such Indebtedness,
and (iii) except in the case of any Permitted Refinancing thereof, the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and the financing thereof;

(h) Liens securing Indebtedness permitted pursuant to Section 7.02(k) and Liens
existing on any property or asset of an Unrestricted Subsidiary immediately
before its designation as a Restricted Subsidiary under Section 6.13(d);
provided that (i) any such Lien may not extend to any other Property of the
Company or any Restricted Subsidiary other than the applicable Permitted
Acquisition Target and Restricted Subsidiaries thereof or the applicable
Unrestricted Subsidiary and Restricted Subsidiaries thereof immediately before
its designation as a Restricted Subsidiary under Section 6.13(d), as applicable
and (ii) any such Lien was not created in anticipation of or in connection with
the Permitted Acquisition pursuant to which such Person became a Restricted
Subsidiary of the Company or the designation of an Unrestricted Subsidiary as a
Restricted Subsidiary;

(i) Liens securing subordinated Indebtedness of the Company incurred pursuant to
Section 7.02(j) and subject to intercreditor arrangements satisfactory to the
Administrative Agent;

(j) any Liens (i) created pursuant to the Security Documents or (ii) granted in
favor of an Issuing Lender pursuant to arrangements designed to eliminate such
Issuing Lender’s risk with respect to any Defaulting Lender’s or Defaulting
Lenders’ participation in the Letters of Credit, as contemplated by
Section 2.24;

(k) any interest or title of a lessor under any operating lease entered into by
the Company or any Restricted Subsidiary in the ordinary course of its business
and covering only the assets so leased and improvements thereon;

(l) any Lien securing Alternative Incremental Indebtedness subject to the
limitations described in the definition of “Alternative Incremental
Indebtedness” or Permitted Refinancing of Indebtedness secured by any Lien
permitted by paragraph (f), (g), (h) or (i) above;

(m) Liens arising out of judgments or awards not constituting an Event of
Default under paragraph (h) of Article 8;

 

99



--------------------------------------------------------------------------------

(n) Liens securing Indebtedness incurred to finance deferred insurance premiums
incurred pursuant to Section 7.02(h), provided that such Liens shall be
permitted only with respect to unearned premiums and dividends which may become
payable under the relevant insurance policies and loss payments which reduce the
unearned premiums under such insurance policies;

(o) any Lien that is customary in the banking industry and constituting a right
of set-off, revocation, refund or chargeback under a deposit agreement or under
the Uniform Commercial Code of a bank or other financial institution where
deposits are maintained by the Company or any Restricted Subsidiary;

(p) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(q) Liens securing Indebtedness incurred pursuant to Section 7.02(i); provided
no assets of the Company or any Restricted Subsidiary Guarantor are subject
thereto;

(r) Liens not otherwise permitted by this Section 7.03 so long as neither
(i) the aggregate outstanding principal amount of the obligations secured
thereby nor (ii) the aggregate fair market value (determined, in the case of
each such Lien, as of the date such Lien is incurred) of the assets subject
thereto exceeds (as to the Company and all Restricted Subsidiaries) the greater
of (x) $20,000,000 and (y) 1.0% of the Consolidated Total Assets of the Company
as determined as of the last day of the most recent fiscal period for which
financial statements have been delivered hereunder prior to the grant of such
Lien at any one time;

(s) Liens granted by Foreign Subsidiaries in connection with banking
relationships entered into by them in the ordinary course of business;

(t) minor imperfections in title that do not materially detract from the value
of the affected property or materially interfere with the ordinary conduct of
business of the Company or any Restricted Subsidiary;

(u) with respect to any Foreign Subsidiary, other Liens arising mandatorily by
Requirement of Law under the laws of the jurisdiction under which such Foreign
Subsidiary is organized;

(v) Liens upon Capital Stock of Unrestricted Subsidiaries;

(w) protective Uniform Commercial Code filings with respect to personal property
leased by, or consigned to, any of the Company or its Restricted Subsidiaries;

(x) Liens of sellers of goods to the Company or its Restricted Subsidiaries
arising under Article 2 of the UCC or similar provisions of applicable law in
the ordinary course of business, covering only the goods sold and securing only
the unpaid purchase price for such goods and related expenses;

(y) leases, licenses, subleases or sublicenses on the property covered thereby;

 

100



--------------------------------------------------------------------------------

(z) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Company or any
Restricted Subsidiary in the ordinary course of business permitted by this
Agreement;

(aa) Liens consisting of an agreement to dispose of any property in a
Disposition permitted hereunder, to the extent that such Disposition would have
been permitted on the date of the creation of such Lien;

(bb) Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;

(cc) Liens on property subject to any sale and leaseback transaction permitted
hereunder and general intangibles related thereto; and

(dd) transfer restrictions, purchase options, calls or similar rights of
third-party joint venture partners with respect to Capital Stock of non-Wholly
Owned Restricted Subsidiaries.

For purposes of determining compliance with this Section 7.03, if a Lien meets,
in whole or in part, the criteria of one or more of the categories of Liens (or
any portion thereof) permitted in this Section 7.03, the Company may, in its
sole discretion, classify or divide such Lien (or any portion thereof) in any
manner that complies with this Section 7.03 and will be entitled to only include
the amount and type of such Lien or liability secured by such Lien (or any
portion thereof) in one of the above clauses and such Lien will be treated as
being incurred or existing pursuant to only such clause or clauses (or any
portion thereof).

Section 7.04. Limitation on Fundamental Changes. Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its Property or business (in one transaction or in a series of related
transactions), except that:

(a) (i) any Restricted Subsidiary of the Company may be merged or consolidated
with or into the Company (provided that the Company shall be the continuing or
surviving entity) or any other Loan Party (provided that the continuing or
surviving entity is (x) a Loan Party or (y) organized in the United States and
shall be or become a Loan Party, and the Company shall comply with Section 6.08
in connection therewith promptly after the consummation of such transaction
(provided that in the case of a merger or consolidation involving a Restricted
Subsidiary Borrower, the surviving entity shall be a Borrower)) and (ii) any
Restricted Subsidiary that is not a Restricted Subsidiary Guarantor may be
merged or consolidated with or into any other Restricted Subsidiary which is not
a Restricted Subsidiary Guarantor;

(b) the Company or any Restricted Subsidiary of the Company may Dispose of any
or all of its assets (upon voluntary liquidation, winding up, dissolution or
otherwise; provided that the Company may not liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution)) to any Loan Party or, in the
case of any Restricted Subsidiary that is not a Restricted Subsidiary Guarantor,
to any other Restricted Subsidiary (and, in any such case, other than in the
case of the Company, liquidate, wind up or dissolve in connection therewith);

 

101



--------------------------------------------------------------------------------

(c) any Permitted Acquisition may be structured as a merger with or into the
Company (provided that the Company shall be the continuing or surviving
corporation), with or into any other Loan Party (provided that the continuing or
surviving corporation of any such merger shall be (x) a Loan Party or
(y) organized in the United States and shall be or shall promptly become a Loan
Party, and the Company shall comply with Section 6.08 in connection therewith
(provided that if any merging entity is a Restricted Subsidiary Borrower the
surviving entity of any such merger shall be a Borrower) or with or into any
other Restricted Subsidiary; and

(d) any Disposition of a Restricted Subsidiary permitted by Section 7.05 may be
made in the form of a merger.

Section 7.05. Limitation on Disposition of Property. Dispose of any of its
Property (including, without limitation, receivables and leasehold interests),
whether now owned or hereafter acquired, or, in the case of any Wholly Owned
Restricted Subsidiary, sell any shares of such Restricted Subsidiary’s Capital
Stock to any Person, except:

(a) the Disposition of property that the Company (or any Restricted Subsidiary
of the Company) reasonably determines is no longer useful in its business, has
become obsolete, damaged or surplus or is replaced in the ordinary course of
business, including the lease or sublease of excess or unneeded real property
not constituting a sale and leaseback;

(b) the sale of inventory in the ordinary course of business;

(c) Dispositions permitted by Section 7.04(b); provided that promptly after any
such Disposition of any Property to a Loan Party, all actions reasonably
required by the Administrative Agent shall be taken to insure the perfection of
the Liens created by the Security Documents on such Property;

(d) the transfer or issuance of any Restricted Subsidiary’s Capital Stock (other
than any Loan Party) to any Restricted Subsidiary or the transfer or issuance of
any Loan Party’s Capital Stock to any other Loan Party;

(e) the sale, lease or transfer of Property or assets from (i) a Loan Party to
another Loan Party; provided that promptly after any such sale, lease or
transfer, all actions reasonably required by the Administrative Agent shall be
taken to insure the continued perfection of the Liens created by the Security
Documents on such Property and assets, (ii) a Restricted Subsidiary that is not
a Loan Party to the Company or any other Restricted Subsidiary or (iii) a Loan
Party to a Restricted Subsidiary that is not a Loan Party; provided, for the
purposes of subclause (iii) of this clause (e), the aggregate amount of such
sales, leases or transfers shall not exceed the sum of (1) $50,000,000 in any
fiscal year (the “Permitted Disposition Amount”), plus (2) all of the unused
Permitted Disposition Amount from the immediately preceding fiscal year (it
being agreed that any such carried over amount shall be deemed used first in
such immediately subsequent fiscal year), plus (3) all of the Permitted
Disposition Amount from the immediately subsequent fiscal year (it being agreed
that any such allocated amount shall be deemed used last in such immediately
preceding fiscal year) plus (4) the Available Amount at such time (as determined
immediately before giving effect to the making of such Disposition);

 

102



--------------------------------------------------------------------------------

(f) discounts, adjustments or forgiveness of accounts receivable and other
contract claims in the ordinary course of business or in connection with
collection or compromise thereof;

(g) the Disposition of assets in any fiscal year having an aggregate fair market
value (as determined in good faith by the Company) not to exceed 12.5% of the
Consolidated Total Assets of the Company as determined as of the end of the
immediately preceding fiscal year; provided that at least 75% of the
consideration for such Disposition is in the form of cash or Cash Equivalents
(it being understood that for purposes of this clause (g) the following shall be
deemed to be cash and Cash Equivalents (x) any liabilities relating to any asset
or of any Restricted Subsidiary that is subject to such Disposition (other than
liabilities that are expressly subordinated to the Obligations) to the extent
that the Company and its Restricted Subsidiaries are released from any liability
thereunder, (y) any note or security that is sold for cash and Cash Equivalents
by the Company or the applicable Restricted Subsidiary within 180 days following
the date of receipt thereof and (z) Designated Non-Cash Consideration in an
aggregate amount for all such Dispositions not to exceed $20,000,000 at any time
outstanding (without giving effect to any write-down or write–off thereof));

(h) Dispositions constituting Liens permitted by Section 7.03, Dispositions
constituting Restricted Payments permitted by Section 7.06 and Dispositions
constituting Investments permitted by Section 7.07;

(i) any Recovery Event;

(j) Dispositions resulting from any taking or condemnation of any property of
the Company or any of its Restricted Subsidiaries; and

(k) assignments and licenses of intellectual property of the Company and its
Restricted Subsidiaries in the ordinary course of business and abandonment or
lapse of intellectual property that is, in the reasonable business judgment of
the Company or its Restricted Subsidiary, no longer used in or useful in the
conduct of their respective businesses.

Section 7.06. Limitation on Restricted Payments. Declare or pay any dividend on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement,
termination or other acquisition of, any Capital Stock of the Company or any
Restricted Subsidiary, whether now or hereafter outstanding, or make any other
distribution in respect thereof, in each case either directly or indirectly,
whether in cash or property or in obligations of the Company or any Restricted
Subsidiary (collectively, “Restricted Payments”), except that:

(a) (i) any Restricted Subsidiary may make Restricted Payments to any Loan Party
and (ii) any Restricted Subsidiary that is not a Loan Party may make Restricted
Payments to any other Restricted Subsidiary;

(b) the Company may make Restricted Payments in the form of Qualified Capital
Stock of the Company;

 

103



--------------------------------------------------------------------------------

(c) the Company may purchase the Company’s Qualified Capital Stock, Qualified
Capital Stock options, restricted stock, restricted stock units and similar
securities from present or former officers, directors or employees (or their
estates, heirs, trusts, spouses or former spouses) of the Company or any
Restricted Subsidiary upon the death, disability, retirement or termination of
employment of such officer, director or employee or otherwise, provided that the
aggregate amount of payments made pursuant to this paragraph (c) (net of any
proceeds received by the Company in connection with resales of any Qualified
Capital Stock, Qualified Capital Stock options, restricted stock, restricted
stock units and similar securities) shall not exceed $8,250,000 after the
Closing Date plus the net cash proceeds of any “key-man” life insurance policies
of the Company or any Restricted Subsidiary that have not been used to make any
repurchases, redemptions or payments under this Section 7.06(c);

(d) the Company may make Restricted Payments in connection with the redemption,
repurchase, retirement or other acquisition of any Capital Stock of the Company
upon or in connection with the exercise or vesting of warrants, options,
restricted stock units or similar rights if such Capital Stock constitutes all
or a portion of the exercise price or is surrendered (or deemed surrendered) in
connection with satisfying any income tax obligation incurred in connection with
such exercise or vesting;

(e) the Company may make cash payments (i) solely in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options,
restricted stock units or other securities convertible into or exchangeable for
Capital Stock of the Company; provided that any such cash payment shall not be
for the purpose of evading the limitations of this Section 7.06 and (ii) to
officers, directors, employees and consultants in respect of phantom stock, to
the extent considered a Restricted Payment;

(f) any non-Wholly Owned Restricted Subsidiary may make Restricted Payments, to
the extent a Restricted Payment is made, ratably (or on a more favorable basis
from the perspective of the Company) to other Persons that own the applicable
class of Common Stock in such non-Wholly Owned Restricted Subsidiary;

(g) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Company may make Restricted Payments
in connection with the redemption, repurchase, retirement or other acquisition
of any Capital Stock of the Company; provided that the aggregate amount of
payments made pursuant to this Section 7.06(g) in any fiscal year shall not
exceed the sum of (x) $20,000,000 and (y) the aggregate amount of cash paid to
the Company for its account in such fiscal year upon the exercise or vesting of
warrants, options, restricted stock units or similar rights by officers,
directors or employees of the Company or its Restricted Subsidiaries in such
fiscal year (it being agreed that if any portion of such permitted amount is not
used in any fiscal year, then 50% of such unused portion may be used in any
subsequent fiscal year and any such carried over amount shall be deemed used
first in such subsequent fiscal year);

(h) the Company may make additional cash Restricted Payments pursuant to this
clause (h) in an aggregate amount not to exceed the Available Amount at such
time (as determined immediately before giving effect to the making of such
Restricted Payment) so long as (A) no Default or Event of Default then exists or
would result therefrom and (B) the Company

 

104



--------------------------------------------------------------------------------

would at the time of and immediately after giving effect to such Restricted
Payment be in compliance with the Financial Covenant, determined on a pro forma
basis giving effect to such Restricted Payment as of the last day of the most
recently ended fiscal quarter for which the Company’s consolidated financial
statements have been delivered hereunder;

(i) the Company may enter into any Permitted Bond Hedge Transaction;

(j) the Company may deliver Qualified Capital Stock of the Company to holders
upon conversion or exchange of any convertible preferred stock of the Company;

(k) the Company may make Restricted Payments to the extent constituting
Investments permitted by Section 7.07;

(l) the Company may purchase fractional shares of its Common Stock arising out
of stock dividends, splits, combinations or business combinations (provided such
transaction shall not be for the purpose of evading this limitation); and

(m) the Company and its Restricted Subsidiaries may make other Restricted
Payments using the proceeds of a substantially concurrent offering of Capital
Stock (other than Disqualified Capital Stock) of the Company; provided that such
proceeds shall not be included in the Available Amount.

Notwithstanding anything herein to the contrary, the foregoing provisions of
Section 7.06 will not prohibit the payment of any Restricted Payment or the
consummation of any redemption, purchase, defeasance or other payment within 60
days after the date of declaration thereof or the giving of notice, as
applicable, if at the date of declaration or the giving of such notice such
payment would have complied with the provisions of this Section 7.06 (it being
understood that such Restricted Payment shall be deemed to have been made on the
date of declaration or notice for purposes of such provision).

Section 7.07. Limitation on Investments. Make or hold any advance, loan,
extension of credit (by way of guaranty or otherwise) or capital contribution
to, or purchase or hold any Capital Stock, bonds, notes, debentures or other
debt securities of, or any assets constituting an ongoing business from, or make
or permit to exist any other investment by the Company or any of its Restricted
Subsidiaries in, any other Person (all of the foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

(b) Investments in cash and Cash Equivalents;

(c) Investments arising in connection with the incurrence of Indebtedness
permitted by Section 7.02(b), (e), (f), (g) or (i);

(d) loans and advances to employees of the Company or any Restricted
Subsidiaries of the Company in the ordinary course of business (including,
without limitation, for travel, entertainment and relocation expenses) in an
aggregate amount for the Company and Restricted Subsidiaries of the Company not
to exceed $2,200,000 at any one time outstanding;

 

105



--------------------------------------------------------------------------------

(e) Hedge Agreements permitted under Section 7.15;

(f) Investments in the business of the Company and its Restricted Subsidiaries
made by the Company or any of its Restricted Subsidiaries with the proceeds of
any Reinvestment Deferred Amount;

(g) Investments (other than those relating to the incurrence of Indebtedness
permitted by Section 7.07(c)) by (i) any Loan Party in any other Loan Party or
(ii) any Restricted Subsidiary that is not a Loan Party in any Loan Party or
other Restricted Subsidiary;

(h) Investments in connection with Permitted Acquisitions (including the
formation of Subsidiaries in connection therewith);

(i) Investments by the Company and its Restricted Subsidiaries in Restricted
Subsidiaries that are not Loan Parties in an aggregate amount (valued at cost)
not to exceed, after the Closing Date, the greater of (x) $96,000,000 and (y)
4.00% of Consolidated Total Assets of the Company as determined as of the last
day of the most recent fiscal period for which financial statements have been
delivered hereunder prior to the making thereof;

(j) any Investment resulting from receipt of non-cash consideration for a
Disposition that was made pursuant to and in compliance with Section 7.05;

(k) Investments received as part of the settlement of litigation or in
satisfaction of extensions of credit to any financially troubled Person or other
disputes with customers or suppliers and investments consisting of the
prepayment of suppliers and service providers on customary terms in the ordinary
course of business;

(l) Investments received in settlement of amounts due to the Company or any
Restricted Subsidiary of the Company effected in the ordinary course of
business;

(m) Investments in accounts, contract rights and chattel paper (each as defined
in the UCC), notes receivable and similar items arising or acquired from the
sale of Inventory in the ordinary course of business consistent with the past
practice of the Company and its Restricted Subsidiaries;

(n) Investments by the Company or any of its Restricted Subsidiaries in an
aggregate amount (valued at cost) not to exceed, after the Closing Date, the
greater of (x) $96,000,000 and (y) 4.00% of Consolidated Total Assets of the
Company as determined as of the last day of the most recent fiscal period for
which financial statements have been delivered hereunder prior thereto;

(o) Investments in an aggregate amount not to exceed at any time outstanding
(determined without regard to any write-downs or write-offs of such Investments)
the Available Amount at such time (as determined immediately before giving
effect to the making of such Investment) so long as (A) no Default or Event of
Default then exists or would result therefrom and (B) the Company would at the
time of and immediately after giving effect to such Investment be in compliance
with the Financial Covenant, determined on a pro forma basis giving effect to
such Investment as of the last day of the most recently ended fiscal quarter for
which the Company’s consolidated financial statements have been delivered
hereunder prior to such Investment;

 

106



--------------------------------------------------------------------------------

(p) Investments in Verint Systems GMBH in an aggregate amount (valued at cost)
not to exceed the greater of (x) $31,000,000 and (y) 1.3% of Consolidated Total
Assets of the Company as determined as of the last day of the most recent fiscal
period for which financial statements have been delivered hereunder after the
Closing Date prior to such Investment;

(q) cash contributions by the Company and its Restricted Subsidiaries to Verint
Technology UK Limited (“VTUK”) to the extent that (x) VTUK reasonably promptly
after receipt of such cash applies such cash to pay accrued interest on (i) that
certain Unsecured Loan Stock 2016 dated October 31, 2011, issued by VTUK with
the Tranche A original principal amount of $120,000,000 and the Tranche B
original principal amount of $30,000,000, (ii) that certain Series 1 Unsecured
Loan Stock 2016 dated October 31, 2011 issued by VTUK in the original principal
amount of $50,000,000 or (iii) any permitted refinancings, refundings, renewals
or extensions of the foregoing (collectively, the “Loan Stock”) and (y) the
Restricted Subsidiary that is the recipient of such interest reasonably promptly
after receipt of any accrued interest on the Loan Stock from VTUK pursuant to
clause (x), distributes or dividends such amounts to a Loan Party (it being
agreed that any such distribution or dividend of cash shall be made no later
than 14 days after the date on which the applicable contribution was made to
VTUK); and

(r) additional Investments by any Loan Party in any Restricted Subsidiary that
is not a Loan Party; provided that (w) the aggregate amount of such Investments
shall not exceed $100,000,000 at any time outstanding (without giving effect to
any write-off thereof), (x) no Default or Event of Default shall have occurred
and be continuing at the time of such Investment or shall result therefrom,
(y) any such Investment shall be returned to a Loan Party no later than 14 days
after the date on which the applicable Investment was made and (z) such
Investment shall be for the primary purpose of bona fide tax planning or bona
fide cash management and shall not be for the purpose of circumventing any
covenant set forth in this Agreement;

(s) Investments by the Company in any Permitted Bond Hedge Transaction;

(t) guarantees of Indebtedness permitted under Section 7.02 and other
obligations (other than Indebtedness) of the Borrower and its Restricted
Subsidiaries so long as such obligations are not otherwise prohibited hereunder;

(u) Investments in non-Wholly Owned Restricted Subsidiaries and other joint
ventures in an aggregate amount not to exceed the greater of (x) $96,000,000 and
(y) 4.00% of Consolidated Total Assets of the Company as determined as of the
last day of the most recent fiscal period for which financial statements have
been delivered hereunder prior to such Investment;

(v) operating deposit accounts with depository institutions and other ordinary
course cash management;

(w) purchases of inventory and other assets to be sold or used in the ordinary
course of business;

 

107



--------------------------------------------------------------------------------

(x) deposits to secure bids, tenders, utilities, vendors, leases, licenses,
statutory obligations, surety and appeal bonds, performance bonds and other
deposits of like nature arising in the ordinary course of business;

(y) Investments in prepaid expenses, utility and workers’ compensation,
performance and other similar deposits, each as entered into in the ordinary
course of business;

(z) Investments consisting of the licensing, sublicensing or contribution of
intellectual property pursuant to joint marketing arrangements with other
Persons;

(aa) Investments to the extent made with (i) Qualified Capital Stock of the
Company or (ii) the cash proceeds of any Permitted Equity Issuance by the
Company so long as such investment is consummated within 90 days of such
Permitted Equity Issuance (provided that such cash proceeds shall not be
included in the Available Amount);

(bb) Investments existing on the Closing Date and reflected on Schedule 4.15(a);
and

(cc) Investments constituting Dispositions permitted by Section 7.05.

Notwithstanding the foregoing, at the option of the Company by written notice to
the Administrative Agent, any Investment that is or is in connection with a
Limited Condition Acquisition shall be deemed to have been incurred on the date
the definitive acquisition agreement relating to such Limited Condition
Acquisition was entered into (and not at the time such Limited Condition
Acquisition is consummated) and any applicable financial ratio tests and no
Default or Event of Default tests shall be tested in connection with such
incurrence, as of the date the definitive acquisition agreement relating to such
Limited Condition Acquisition was entered into, giving pro forma effect to such
Limited Condition Acquisition, to any Investment, and to all transactions in
connection therewith. If such election is made, any further transactions
undertaken in reliance on complying with a particular financial ratio after the
date the definitive acquisition agreement relating to such Limited Condition
Acquisition was entered into and prior to the earlier of the consummation of
such Limited Condition Acquisition or the termination of such definitive
agreement prior to the incurrence, such financial ratio test must be satisfied
both (i) assuming such Limited Condition Acquisition has occurred, on a pro
forma basis and (ii) without giving effect to such Limited Condition Acquisition
or any Investment, incurrence of Indebtedness or the other transactions in
connection therewith.

Any Investment in any Person other than a Loan Party that is otherwise permitted
by this Section 7.07 may be made through intermediate Investments in Restricted
Subsidiaries that are not Loan Parties and such intermediate Investments shall
be disregarded for purposes of determining the outstanding amount of Investments
pursuant to any clause set forth above. The amount of any Investment made other
than in the form of cash or Cash Equivalents shall be the fair market value
thereof valued at the time of the making thereof, and without giving effect to
any subsequent write-downs or write-offs thereof.

For purposes of determining compliance with this Section 7.07, (x), the amount
of any Investment shall be the amount actually invested (with respect to any
Investment made other than in the form of cash or Cash Equivalents, valued at
the fair market value thereof (as

 

108



--------------------------------------------------------------------------------

reasonably determined by the Company in good faith) at the time of the making
thereof), without adjustment for subsequent increases or decreases in the value
of such Investment, less any amount repaid, returned, distributed or otherwise
received, directly or indirectly, in respect of any Investment, in each case, in
cash, and the amount of any Investment constituting a guarantee of Indebtedness
shall (subject to any limitations set forth therein) be deemed to be an amount
equal to the outstanding principal amount (or maximum principal amount, if
larger) of the Indebtedness in respect of which such guarantee is made or, if
not stated or readily determinable, the maximum reasonably anticipated liability
in respect thereof as determined by the Company in good faith and (y) if an
Investment meets, in whole or in part, the criteria of one or more of the
categories of Investments (or any portion thereof) permitted in this
Section 7.07, the Company may, in its sole discretion, classify or divide such
Investment (or any portion thereof) in any manner that complies with this
Section 7.07 and will be entitled to only include the amount and type of such
Investment (or any portion thereof) in one of the above clauses and such
Investment will be treated as being incurred or existing pursuant to only such
clause or clauses (or any portion thereof).

Section 7.08. Limitation on Payments and Modifications of Certain Debt
Instruments. (a) Make any payment (it being agreed that any payment in cash or
other property, other than Qualified Capital Stock of the Company or cash in
lieu of any fractional share of Qualified Capital Stock of the Company, in
conversion or exchange of any Indebtedness shall be deemed to be a payment on
such Indebtedness for purposes hereof), exchange, repayment, prepayment,
repurchase or redemption of, or otherwise defease, or make any payment in
violation of any subordination terms of, any Indebtedness incurred pursuant to
Section 7.02(j) or any Indebtedness under the Existing Convertible Notes (any of
the foregoing, a “Payment”) other than (1) pursuant to any Permitted
Refinancing, (2) Payments of such Indebtedness in an aggregate amount not to
exceed the Available Amount at such time (as determined immediately before
giving effect to the making of such Payment) so long as (A) no Default or Event
of Default then exists or would result therefrom and (B) the Company would at
the time of and immediately after giving effect to such Payment be in compliance
with the Financial Covenant, determined on a pro forma basis as of the last day
of the most recently ended fiscal quarter for which the Company’s consolidated
financial statement have been delivered hereunder prior thereto, (3) Payments of
such Indebtedness in exchange for or from the proceeds of Qualified Capital
Stock (provided that such proceeds or reduction in Indebtedness shall not
increase the Available Amount) and (4) Payments of such Indebtedness so long as
(A) no Default or Event of Default then exists or would result therefrom,
(B) the First Lien Net Leverage Ratio at the time of and immediately after
giving effect to such Payment shall not exceed 3.60 to 1.00, determined on a pro
forma basis as of the last day of the most recently ended fiscal quarter for
which the Company’s consolidated financial statement shall have been delivered
hereunder prior thereto and (C) the Consolidated Net Leverage Ratio at the time
of and immediately after giving effect to such Payment shall not exceed 5.00 to
1.00, determined on a pro forma basis as of the last day of the most recently
ended fiscal quarter for which the Company’s consolidated financial statement
shall have been delivered hereunder; provided that nothing herein shall restrict
the Company or any of its Restricted Subsidiaries from making required payments
of fees and regularly scheduled payments of interest (including, for the
avoidance of doubt, default rate interest) on any Indebtedness incurred pursuant
to Section 7.02(j) or Indebtedness under the Existing Convertible Notes
(provided that the payment of such

 

109



--------------------------------------------------------------------------------

fees and interest with respect to subordinated Indebtedness shall be subject to
the subordination provisions governing such Indebtedness), or (b) amend, modify
or otherwise change, or consent or agree to any amendment, modification, waiver
or other change to, any of the terms of the Existing Convertible Notes or any
Indebtedness incurred pursuant to Section 7.02(j) if such Indebtedness
immediately after giving effect to such amendment, modification or other change
could not have been incurred under Section 7.02(j).

If any Payment meets, in whole or in part, the criteria of one or more of the
categories of Payments (or any portion thereof) permitted in this Section 7.08,
the Company may, in its sole discretion, classify or divide such Payment (or any
portion thereof) in any manner that complies with this Section 7.08 and will be
entitled to only include the amount and type of such Payment (or any portion
thereof) in one of the above clauses and such Payment will be treated as being
made pursuant to only such clause or clauses (or any portion thereof).

Section 7.09. Limitation on Transactions with Affiliates. Enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with any Affiliate (other than
transactions between or among the Company and/or one or more Restricted
Subsidiaries) unless such transaction is (a) a Restricted Payment permitted
under Section 7.06, (b) an Investment permitted under Section 7.07 or (c)(i)
otherwise permitted under this Agreement and (ii) upon fair and reasonable terms
no less favorable to the Borrower or such Restricted Subsidiary, as the case may
be, than it would obtain in a comparable arm’s length transaction with a Person
that is not an Affiliate; provided that, for the avoidance of doubt, this
Section 7.09 shall not prohibit (w) any transaction with an Affiliate that, as
such, has been expressly approved by either a majority of the Company’s
independent directors or a committee of the Company’s directors consisting
solely of independent directors, in each case in accordance with such
independent directors’ fiduciary duties in their capacity as such and upon
advice from independent counsel, (x) employment, compensation, indemnification,
reimbursement and severance arrangements for officers and directors of the
Company and its Restricted Subsidiaries in the ordinary course of business or
that are approved by the board of directors of the Company, (y) transactions
with any Person (other than an Unrestricted Subsidiary) that is an Affiliate of
the Company solely as a result of the Company or a Restricted Subsidiary having
Control over such Person and (z) ordinary course transactions with any Person
that is an Affiliate solely as a result of the fact that a member of the
Company’s or any Restricted Subsidiary’s board of directors is a director,
officer or employee of such Person.

Section 7.10. Limitation on Sales and Leasebacks. Enter into any arrangement
with any Person providing for the leasing by the Company or any Restricted
Subsidiary of real or personal property which has been or is to be sold or
transferred by the Company or such Restricted Subsidiary to such Person or to
any other Person to whom funds have been or are to be advanced by such Person on
the security of such property or rental obligations of the Company or such
Restricted Subsidiary except for any such transactions consummated within 180
days of the acquisition by the Company or any Restricted Subsidiary of the asset
subject to such sale and leaseback.

 

110



--------------------------------------------------------------------------------

Section 7.11. Limitation on Changes in Fiscal Periods. Permit the fiscal year of
the Company to end on a day other than January 31 or change the Company’s method
of determining fiscal quarters.

Section 7.12. Limitation on Negative Pledge Clauses. Enter into or suffer to
exist or become effective any agreement that prohibits or limits the ability of
any Loan Party to create, incur, assume or suffer to exist any Lien upon any of
its material Property or revenues, whether now owned or hereafter acquired, to
secure the Obligations or, in the case of any Restricted Subsidiary Guarantor,
its obligations under the Guarantee and Collateral Agreement or other Security
Document, other than pursuant to (i) this Agreement and the other Loan Documents
(ii) any agreements governing Capital Lease Obligations or Permitted Acquisition
Indebtedness otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby and
improvements thereon and in the case of any Permitted Refinancing of purchase
money Indebtedness or Permitted Acquisition Indebtedness shall not be materially
more restrictive in the good faith judgment of the Company, taken as a whole,
than in the relevant refinancing agreement), (iii) customary restrictions and
conditions contained in agreements relating to the sale of a Restricted
Subsidiary or assets pending such sale; provided that such restrictions and
conditions apply only to the Restricted Subsidiary or assets that are to be sold
and such sale is permitted hereunder, (iv) restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions or conditions apply only to the assets and improvements
thereon securing such Indebtedness, (v) customary provisions in leases and other
contracts restricting the assignment thereof, (vi) restrictions in any document
or instrument governing any Lien permitted hereunder; provided that any such
restriction contained therein relates only to the asset or assets subject to
such Lien, (vii) software and other intellectual property licenses pursuant to
which the Company or any Restricted Subsidiary is the licensee of the relevant
software or intellectual property, as the case may be (in which case, any
prohibition or limitation shall relate only to the assets subject of the
applicable license), (viii) customary provisions in joint venture agreements and
other similar agreements applicable to joint ventures permitted under
Section 7.07(u) and applicable solely to such joint venture and/or Common Stock
therein, (ix) replacements, renewals, amendments and refinancings of any
agreements described above so long as such replacement, renewals, amendments and
refinancings are not materially more restrictive in the good faith judgment of
the Company, taken as a whole, than in the relevant refinancing agreement,
(x) applicable law and (xi) restrictions in respect of assets that, taken as a
whole, are immaterial, provided that in good faith judgment of the Company, such
conditions would not have a Material Adverse Effect on the ability of the Loan
Parties, taken as a whole, to satisfy their Obligations hereunder.

Section 7.13. Limitation on Restrictions on Restricted Subsidiary Distributions.
Enter into or suffer to exist or become effective any consensual contractual
encumbrance or restriction on the ability of any Restricted Subsidiary to
(a) make Restricted Payments in respect of any Capital Stock of such Restricted
Subsidiary held by, or pay any Indebtedness owed to, the Company or any
Restricted Subsidiary Guarantor, (b) make Investments in the Company or any
Restricted Subsidiary Guarantor or (c) transfer any of its assets to the Company
or any Restricted Subsidiary Guarantor, except for such encumbrances or
restrictions existing under or by reason of (x) any restrictions existing under
the Loan Documents and (y) any restrictions with respect to a Restricted
Subsidiary imposed pursuant to an agreement

 

111



--------------------------------------------------------------------------------

that has been entered into in connection with the Disposition of all or
substantially all of the Capital Stock or assets of such Restricted Subsidiary,
provided such Disposition is permitted hereunder; provided further that this
Section 7.13 shall not apply to encumbrances or restrictions existing under or
by reason of (i) customary non-assignment or no-subletting clauses in leases or
other contracts entered into in the ordinary course of business and consistent
with past practices, (ii) agreements governing any purchase money Liens, Capital
Lease Obligations, Permitted Acquisition Indebtedness or Alternative Incremental
Indebtedness otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby and
improvements thereon), (iii) Indebtedness of a Restricted Subsidiary which is
not a Loan Party which is permitted by Section 7.02, so long such restrictions
do not materially impair the ability of the Loan Parties in the good faith
judgment of the Company, taken as a whole, to perform their obligations under
this Agreement, (iv) any restrictions regarding licenses or sublicenses by
Company or its Restricted Subsidiaries of intellectual property in the ordinary
course of business (in which case such restriction shall relate only to such
intellectual property), (v) restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the assets securing such Indebtedness
and improvements thereon, (vi) any Lien permitted hereunder or any document or
instrument governing any such Lien; provided that any such restriction contained
therein relates only to the asset or assets subject to such Lien and
improvements thereon, (vii) any indenture agreement, instrument or other
arrangement relating to the assets or business of any Restricted Subsidiary and
existing prior to the consummation of the Permitted Acquisition in which such
Subsidiary was acquired, (viii) customary provisions in joint venture agreements
and other similar agreements applicable to joint ventures permitted under
Section 7.07(u) and applicable solely to such joint venture and/or Common Stock
therein, (ix) restrictions contained in subordination provisions relating to
intercompany Indebtedness, (x) restrictions applicable to any Person at the time
such Person becomes a Restricted Subsidiary so long as such restriction applies
on to such Person and its Subsidiaries and was not entered into in contemplation
of such Person becoming a Restricted Subsidiary, (xi) replacements, renewals,
amendments and refinancings of any agreements described above so long as such
replacement, renewals, amendments and refinancings are not materially more
restrictive, taken as a whole, in the good faith judgment of the Company than
the terms of the agreement being replaced, renewed, amended or refinanced,
(xii) applicable law and (xiii) restrictions in respect of assets that, taken as
a whole, are immaterial, provided that in good faith judgment of the Company,
such conditions would not have a Material Adverse Effect on the ability of the
Loan Parties, taken as a whole, to satisfy their Obligations hereunder.

Section 7.14. Limitation on Lines of Business. Engage to any substantial extent
in any business other than businesses of the type conducted by the Company and
its Subsidiaries on the Closing Date and businesses ancillary, complementary,
synergistic with or reasonably related thereto.

Section 7.15. Limitation on Hedge Agreements. Enter into any Hedge Agreement for
purposes of financial speculation.

 

112



--------------------------------------------------------------------------------

ARTICLE 8

EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) any Borrower shall fail to pay (i) any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or any
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation,
or (ii) any fee or other amount payable hereunder or under any other Loan
Document (other than an amount described in clause (i) of this clause (a)),
within five days after any such interest or other amount becomes due in
accordance with the terms hereof or thereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been incorrect in any material respect on or as of the date made or deemed
made; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in Section 6.04(a) (with respect to any Borrower only),
Section 6.07(a), Section 6.10 or Article 7; provided, that, any Financial
Covenant Default shall not constitute an Event of Default with respect to the
Term Loans until the date on which (i) any Revolving Credit Loans have been
declared to be due and payable or the Revolving Credit Commitments have been
terminated by the Revolving Credit Lenders pursuant to this Article 8 on account
of a Financial Covenant Default or (ii) such Financial Covenant Default results
in a cross-default to other material Indebtedness, and such acceleration would
otherwise cause a default with respect to the Term Loans; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after written notice thereof to the
Company from the Administrative Agent; or

(e) the Company or any of its Significant Subsidiaries shall (i) default in
making any payment of any principal of any Indebtedness (including, without
limitation, any Guarantee Obligation with respect to principal of any
Indebtedness, but excluding the Loans and Reimbursement Obligations) on the
scheduled or original due date with respect thereto; or (ii) default in making
any payment of any interest on any such Indebtedness beyond the period of grace,
if any, provided in the instrument or agreement under which such Indebtedness
was created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist (excluding (x) in the case of any Permitted
Convertible Indebtedness, any event or condition that would permit the holder or
beneficiary of such Permitted Convertible Indebtedness to convert such Permitted
Convertible Indebtedness into cash, Qualified Capital Stock of the Company’s or
a combination thereof, in each case to the extent permitted hereunder, (y) any
required prepayment of Indebtedness secured by a Lien permitted by Section 7.03
that becomes due as the result of the

 

113



--------------------------------------------------------------------------------

disposition of the assets subject to such Lien so long as such disposition is
permitted by this Agreement or (z) any required repurchase, repayment or
redemption of (or offer to repurchase, repay or redeem any Indebtedness that was
incurred for the specified purpose of financing all or a portion of the
consideration for a merger or acquisition provided that (1) such repurchase,
repayment or redemption (or offer to repurchase, repay or redeem) results solely
from the failure of such merger or acquisition to be consummated, (2) such
Indebtedness is repurchased, repaid or redeemed in accordance with its terms and
(3) no proceeds of Borrowings are used to make such repayment, repurchase or
redemption), the effect of which default or other event or condition is to
cause, or to permit the holder or beneficiary of such Indebtedness (or a trustee
or agent on behalf of such holder or beneficiary) to cause, with the giving of
notice if required, such Indebtedness to become due prior to its stated maturity
or to become subject to a mandatory offer to purchase by the obligor thereunder
or (in the case of any such Indebtedness constituting a Guarantee Obligation) to
become payable; provided, that a default, event or condition described in clause
(i), (ii) or (iii) of this paragraph (e) shall not at any time constitute an
Event of Default unless, at such time, one or more defaults, events or
conditions of the type described in clauses (i), (ii) or (iii) of this paragraph
(e) shall have occurred and be continuing with respect to Indebtedness the
outstanding principal amount of which exceeds in the aggregate the Threshold
Amount; or

(f) (i) any Borrower or any of its Significant Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Borrower or any of its Significant Subsidiaries shall make a general assignment
for the benefit of its creditors; or (ii) there shall be commenced against any
Borrower or any of its Restricted Subsidiaries any case, proceeding or other
action of a nature referred to in clause (i) that (A) results in the entry of an
order for relief or order or decree approving any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 consecutive days; or (iii) there shall be commenced against any Borrower or
any of its Significant Subsidiaries any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 consecutive days from the entry
thereof; or (iv) any Borrower or any of its Significant Subsidiaries shall take
any material formal corporate action for the purpose of effectuating any of the
acts set forth in clause (i), (ii), or (iii) above; or (v) any Borrower or any
of its Significant Subsidiaries shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due; or

(g) (i) any Person shall engage in any non-exempt “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any ERISA Event, whether or not waived, shall exist with respect to any
Plan, or any Lien in favor of the PBGC or a Plan shall arise on the assets of
the Company or any Commonly Controlled Entity, (iii) a Reportable Event shall
occur with respect to, or proceedings under Title IV of ERISA shall commence to
have a trustee appointed under Title IV of ERISA, or a trustee shall

 

114



--------------------------------------------------------------------------------

be appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, (iv) any Single Employer Plan shall terminate for purposes of Title IV of
ERISA, (v) the Company or any Commonly Controlled Entity shall, or in the
reasonable opinion of the Required Lenders shall be likely to, incur any
liability in connection with a withdrawal from, or the Insolvency of, a
Multiemployer Plan or (vi) any other event or condition shall occur or exist
with respect to a Plan; and in each case in clauses (i) through (vi) above, such
event or condition, together with all other such events or conditions, if any,
could reasonably be expected to have a Material Adverse Effect; or

(h) one or more judgments or decrees shall be entered against the Company or any
of its Restricted Subsidiaries involving for the Company and its Restricted
Subsidiaries taken as a whole a liability (to the extent not paid or covered by
insurance or other creditworthy indemnitor or indemnity or security or any
combination thereof) equal to or greater than the Threshold Amount, and all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 60 consecutive days from the entry thereof; or

(i) any of the Security Documents shall cease, for any reason (other than by
reason of the release thereof pursuant to Section 10.16), to be in full force
and effect, or any Loan Party or any controlled Affiliate of the Company shall
so assert, or any Lien created or purported to be created by any of the Security
Documents shall cease to be enforceable and of the same effect and priority
purported to be created thereby with respect to Collateral with an aggregate
fair market value in excess of $5,000,000; or

(j) any guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason (other than by reason of the release
thereof pursuant to Section 10.16), to be in full force and effect or any Loan
Party or any controlled Affiliate of the Company shall so assert; or

(k) any Change of Control shall occur;

then, and in any such event, (i) if such event is an Event of Default specified
in paragraph (f) above with respect to any Borrower, the Commitments shall
automatically and immediately terminate and the Loans hereunder (with accrued
interest thereon) and all other amounts owing or accrued under this Agreement
and the other Loan Documents (including, without limitation, all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall
automatically and immediately become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrowers, anything contained herein or in any other
Loan Document to the contrary notwithstanding, and (ii) if such event is any
other Event of Default, any or all of the following actions may be taken:
(i) with the consent of the Majority Revolving Credit Facility Lenders, the
Administrative Agent may, or upon the request of the Majority Revolving Credit
Facility Lenders, the Administrative Agent shall, by notice to the Company
declare the Revolving Credit Commitments to be terminated forthwith, whereupon
the Revolving Credit Commitments shall immediately terminate; (ii) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Company, declare the Loans hereunder

 

115



--------------------------------------------------------------------------------

(with accrued interest thereon) and all other amounts accrued or owing under
this Agreement and the other Loan Documents (including, without limitation, all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived by the
Borrowers, anything contained herein or in any other Loan Document to the
contrary notwithstanding; and (iii) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, exercise on behalf of itself, the Lenders and any
Issuing Lender all other rights and remedies available to it, the Lenders and
any Issuing Lender under the Loan Documents. In the case of all Letters of
Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the Borrowers shall at
such time deposit in a cash collateral account opened by the Administrative
Agent an amount equal to the aggregate then undrawn and unexpired face amount of
such Letters of Credit. Amounts held in such cash collateral account shall be
applied by the Administrative Agent to the payment of drafts drawn under such
Letters of Credit, and the unused portion thereof after all such Letters of
Credit shall have expired or been fully drawn upon, if any, shall be applied to
repay other obligations of the Borrowers hereunder and under the other Loan
Documents. After all such Letters of Credit shall have expired or been fully
drawn upon, all Reimbursement Obligations shall have been satisfied and all
other Obligations of the Borrowers hereunder and under the other Loan Documents
shall have been paid in full, the balance, if any, in such cash collateral
account shall be returned to the Company (or such other Person as may be
lawfully entitled thereto).

ARTICLE 9

THE ADMINISTRATIVE AGENT

Section 9.01. General. Each of the Lenders and each Issuing Lender hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Restricted Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.01), and (c) except as expressly set

 

116



--------------------------------------------------------------------------------

forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Company or any of its Restricted Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall not be liable to the Lenders for
any action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 10.01) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Company or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or in connection herewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document, or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article 5 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken in
good faith by it in accordance with the advice of any such counsel, accountants
or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Lenders and the Company. Upon any such
resignation, the Required Lenders shall have the right, subject to the prior
written approval of the Company (which approval shall not be unreasonably
withheld, delayed or conditioned and shall not be required upon the occurrence
and continuance of an Event of Default), to appoint a successor. If no successor
shall have been so appointed by the Required Lenders with, absent the occurrence
and continuance of an Event of Default, the consent of the Company, and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its

 

117



--------------------------------------------------------------------------------

resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Lenders, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank capable of performing the duties of the Administrative Agent. If no
successor Administrative Agent has been appointed pursuant to the immediately
preceding sentence by the 30th day after the date such notice of resignation was
given by the Administrative Agent, the Administrative Agent’s resignation shall
become effective and the Required Lenders shall thereafter perform all the
duties of the Administrative Agent hereunder and/or under any other Loan
Document until such time, if any, as the Required Lenders (subject to the prior
written approval of the Company to the extent such approval would have been
required under the second sentence of this paragraph) appoint a successor
Administrative Agent. Any such resignation by the Administrative Agent hereunder
shall also constitute, to the extent applicable, its resignation as an Issuing
Lender, in which case the resigning Administrative Agent (x) shall not be
required to issue any further Letters of Credit and (y) shall maintain all of
its rights as Issuing Lender with respect to any Letters of Credit issued by it
prior to the date of such resignation. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Company to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Company and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.05 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent, any arranger of this credit facility or any amendment thereto or any
other Lender and their respective Related Parties and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender shall, independently and without reliance upon the
Administrative Agent, any arranger of this credit facility or any amendment
thereto or any other Lender and their respective Related Parties and based on
such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
the Company and its Affiliates) as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder and in deciding whether or to the extent to which it will continue
as a Lender or assign or otherwise transfer its rights, interests and
obligations hereunder.

Anything herein to the contrary notwithstanding, none of the Lead Arranger,
Joint Bookrunners or Co-Documentation Agents listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, the Collateral Agent, a Lender or an Issuing Lender
hereunder.

 

118



--------------------------------------------------------------------------------

Section 9.02. Credit Bidding. Except with respect to the exercise of setoff
rights of any Lender in accordance with Section 10.07 or with respect to a
Lender’s right to file a proof of claim in an insolvency proceeding, no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce any Guarantee of the Obligations, it being understood and agreed that
all powers, rights and remedies under the Loan Documents may be exercised solely
by the Administrative Agent on behalf of the Secured Parties in accordance with
the terms thereof. In the event of a foreclosure by the Administrative Agent on
any of the Collateral pursuant to a public or private sale or other disposition,
the Administrative Agent or any Lender may be the purchaser or licensor of any
or all of such Collateral at any such sale or other disposition, and the Secured
Parties hereby irrevocably authorize the Administrative, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities unless the Required Lenders shall
otherwise agree in writing), at the direction of the Required Lenders, to credit
bid all or any portion of the Obligations (including by accepting some or all of
the Collateral in satisfaction of some or all of the Obligations pursuant to a
deed in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions, or (b) at any other sale,
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable law. In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be credit bid by the Administrative Agent at the direction
of the Required Lenders on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that shall vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) for the asset or assets so
purchased (or for the equity interests or debt instruments of the acquisition
vehicle or vehicles that are issued in connection with such purchase). In
connection with any such bid (i) the Administrative Agent shall be authorized to
form one or more acquisition vehicles and to assign any successful credit bid to
such acquisition vehicle or vehicles (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 10.01 of this Agreement), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Secured Parties, ratably on account of the
relevant Obligations which were

 

119



--------------------------------------------------------------------------------

credit bid, interests, whether as equity, partnership, limited partnership
interests or membership interests, in any such acquisition vehicle and/or debt
instruments issued by such acquisition vehicle, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (v) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of Obligations credit bid by the acquisition vehicle or
otherwise), such Obligations shall automatically be reassigned to the Secured
Parties pro rata and the equity interests and/or debt instruments issued by any
acquisition vehicle on account of such Obligations shall automatically be
cancelled, without the need for any Secured Party or any acquisition vehicle to
take any further action. Notwithstanding that the ratable portion of the
Obligations of each Secured Party are deemed assigned to the acquisition vehicle
or vehicles as set forth in clause (ii) above, each Secured Party shall execute
such documents and provide such information regarding the Secured Party (and/or
any designee of the Secured Party which will receive interests in or debt
instruments issued by such acquisition vehicle) as the Administrative Agent may
reasonably request in connection with the formation of any acquisition vehicle,
the formulation or submission of any credit bid or the consummation of the
transactions contemplated by such credit bid.

ARTICLE 10

MISCELLANEOUS

Section 10.01. Amendments and Waivers. Neither this Agreement or any other Loan
Document, nor any terms hereof or thereof, may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.01. The
Administrative Agent, the Required Lenders and each Loan Party to the relevant
Loan Document may, or (with the written consent of the Required Lenders) the
Administrative Agent or the Collateral Agent, as the case may be, and each Loan
Party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents (including amendments and restatements hereof or thereof) for the
purpose of adding any provisions to this Agreement or the other Loan Documents
or changing in any manner the rights of the Lenders or of the Loan Parties
hereunder or thereunder or (b) waive, on such terms and conditions as may be
specified in the instrument of waiver, any of the requirements of this Agreement
or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that (i) no such agreement shall (A) increase
the Commitment of any Lender without the written consent of such Lender,
(B) reduce the principal amount of any Loan or L/C Disbursement or reduce the
rate of interest thereon (except in connection with the waiver of applicability
of any post-default increase in interest rates (which waiver shall be effective
with the consent of the Majority Facility Lenders of each adversely affected
Class)), or reduce any fees payable hereunder, in each case, other than as a
result of any change in the definition, or in any components thereof, of the
term “Consolidated Net Leverage Ratio”, without the written consent of each
Lender directly and adversely affected thereby (in which case the separate
consent of the Required Lenders shall not be required) and (C) postpone the
scheduled maturity date of any Loan, or the date of any scheduled payment (but
not, for the avoidance of doubt, prepayments) of the principal amount of any
Loan under this Agreement or the applicable Incremental Amendment or Refinancing
Agreement, or the required date of reimbursement of any L/C Disbursement, or any
date for the payment of any interest or fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the

 

120



--------------------------------------------------------------------------------

scheduled date of expiration of any Commitment, without the written consent of
each Lender directly and adversely affected thereby (in which case the separate
consent of the Required Lenders shall not be required), (ii) no such agreement
shall by its terms adversely affect the rights of such Class in respect of
payments or Collateral in a manner different than such an agreement affects the
rights of another Class in respect of payments or Collateral without the written
consent of the Majority Facility Lenders, (iii) without the consent of each
Lender, no such agreement shall (A) change any of the provisions of this 10.01
or the percentage set forth in the definition of the term “Required Lenders,”
“Majority Facility Lenders” or “Majority Revolving Credit Facility Lenders” or
any other provision of this Agreement or any other Loan Document specifying the
number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or otherwise modify any rights thereunder or make any determination or
grant any consent thereunder, (B) release all or substantially all of the
Collateral (other than pursuant to Section 10.16), (C) release all or
substantially all of the value of the guarantees provided by the Restricted
Subsidiary Guarantors, (D) change Section 2.16(b) in a manner that would alter
the pro rata sharing of payments required thereby, or (E) assign or transfer the
rights and Obligations of the Company, and (iv) without the consent of Majority
Revolving Credit Facility Lenders, no such agreement shall change any provision
with respect to the Financial Covenant.

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Agents and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Agents shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon. Any such waiver,
amendment, supplement or modification shall be effected by a written instrument
signed by the parties required to sign pursuant to the foregoing provisions of
this Section; provided, that delivery of an executed signature page of any such
instrument by facsimile or electronic transmission (e.g. .PDF or .TIF email
file) shall be effective as delivery of a manually executed counterpart thereof.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than the other affected Lenders shall require
the consent of such Defaulting Lender.

Notwithstanding anything to the contrary set forth herein or in any other Loan
Document but subject to the proviso in clause (c) of Article 8, (i) no Term Loan
Lender shall have any right to exercise, or direct the Administrative Agent to
exercise or refrain from exercising, any right or remedy arising or available
hereunder or under any other Loan Document upon the occurrence or during the
continuance of a Default or an Event of Default if the only such Default or
Event of Default that shall have occurred and be continuing is a Financial
Covenant Default, (ii) no Term Loan Lender shall have any right to approve or
disapprove (X) any amendment or modification

 

121



--------------------------------------------------------------------------------

to Section 7.01, (Y) any waiver of a Financial Covenant Default or (Z) any
amendment, waiver, consent or approval referred to in the proviso to the
definition of “Required Lenders” and (iii) it is understood and agreed that any
Term Loans held by any Term Loan Lender shall be excluded from any vote of the
Lenders (and shall be deemed to not be outstanding) for the purposes described
in clause (i) above and clause (ii) above, including in determining whether the
“Required Lenders” have directed the Administrative Agent to exercise or refrain
from exercising any such rights or remedies or to approve or disapprove any such
amendment, modification or waiver. For the avoidance of doubt, nothing in this
paragraph shall in any way limit or restrict the rights or remedies of the Term
Loan Lenders in connection with any Default or Event of Default other than a
Financial Covenant Default (whether arising before or after the occurrence of
the Financial Covenant Default) or the right of any Term Loan Lenders to approve
or disapprove any amendment or modification to any other provision hereof or of
any other Loan Document or to waive any Default or Event of Default other than a
Financial Covenant Default.

For the avoidance of doubt, this Agreement and any other Loan Document may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party to each relevant Loan
Document (x) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Term Loans and
Revolving Extensions of Credit and the accrued interest and fees in respect
thereof, (y) to include appropriately the Lenders holding such credit facilities
in any determination of the Required Lenders, Required Prepayment Lenders,
Majority Facility Lenders and Majority Revolving Credit Facility Lenders and
(z) to permit any such additional credit facilities which are term facilities to
share ratably with the Term Loans in the application of prepayments and to
permit any such credit facilities which are revolving credit facilities to share
ratably with the Revolving Credit Facility in the application of prepayments and
commitment reductions; provided that no such consent of the Required Lenders
shall be required to make any changes contemplated by Section 2.22.

If the Administrative Agent and the Company shall have jointly identified an
ambiguity, obvious error or any error or omission of a technical or immaterial
nature in any provision of the Loan Documents, then the Administrative Agent and
the Company shall be permitted to amend such provision and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document if the same is not objected to in writing by the Required Lenders
within five Business Days after notice thereof.

Notwithstanding anything herein to the contrary, the Company and the
Administrative Agent may, without the input or consent of any Lender, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate in the opinion of the Administrative Agent to effect
the provisions of Section 2.22 or Section 2.23.

Notwithstanding anything to the contrary herein or in any other Loan Document,
(a) no modification or waiver of any provision of this Agreement relating to the
Administrative Agent shall be effective without the written consent of the
Administrative Agent; (b) no modification or waiver of any provision of this
Agreement relating to any Issuing Lender shall be effective without the written
consent of such Issuing Lender; and (c) the Administrative Agent may waive
payment of the fee required under Section 10.06(f) without obtaining the consent
of any other party to this Agreement.

 

122



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein or in any other Loan Document,
guarantees, collateral documents and related documents executed by Loan Parties
in connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be, together with any other Loan Document, entered
into, amended, supplemented or waived, without the consent of any other person,
by the applicable Loan Party or Loan Parties and the Administrative Agent in its
sole discretion, to (A) effect the granting, perfection, protection, expansion
or enhancement of any security interest in any Collateral or additional property
to become Collateral for the benefit of the Secured Parties, (B) as required by
local law to give effect to, or protect any security interest for the benefit of
the Secured Parties, in any property or so that the security interests therein
comply with applicable requirements of law, or (C) to cure ambiguities,
omissions, mistakes or defects or to cause such guarantee, collateral security
document or other document to be consistent with this Agreement and the other
Loan Documents.

Section 10.02. Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of delivery by hand,
overnight courier service or telecopy notice, when received, addressed (a) in
the case of any Borrower and the Administrative Agent, as follows, (b) in the
case of the Lenders and the other Agents, as set forth in an Administrative
Questionnaire delivered to the Administrative Agent or, in the case of a Lender
which becomes a party to this Agreement pursuant to an Assignment and
Acceptance, in such Assignment and Acceptance or (c) in the case of any party,
to such other address as such party may hereafter notify to the other parties
hereto:

 

The Borrowers:   

Verint Systems Inc.

175 Broadhollow Road

Melville, New York 11747

Attention: Chief Financial Officer

Telecopy: 631-962-9623

Telephone: 631-962-9846 (Chief Financial Officer )

With a copy to:   

Verint Systems Inc.

175 Broadhollow Road

Melville, New York 11747

Attention: Chief Legal Officer

Telecopy: 631-962-9623

Telephone: 631-962-9462 (Chief Legal Officer)

 

123



--------------------------------------------------------------------------------

And a further copy to:   

Jones Day

250 Vesey Street

New York, New York 10281

Attention: Charles N. Bensinger III

Telecopy: 212-755-7306

Telephone: 212-326-3797

The Administrative Agent:   

JPMorgan Chase Bank, N.A.

10 S Dearborn St L2

Chicago, IL 60603

Loan Operations Contact: Bianca Hernandez

Telephone Number: 312-732-4734

Email: jpm.agency.servicing.1@jpmorgan.com

Issuing Lender:   

JPMorgan Chase Bank, N.A.

10 S Dearborn St L2

Chicago, IL 60603

LC Contact: Chicago LC Agency Activity Team

Email: Chicago.LC.Agency.Activity.Team@jpmorgan.com or as otherwise notified by
such Issuing Lender to the Administrative Agent and the Company

; provided that any notice, request or demand to or upon the any Agent, any
Issuing Lender or any Lender shall not be effective until received.

The Company hereby agrees, unless directed otherwise by the Administrative Agent
or unless the electronic mail address referred to below has not been provided by
the Administrative Agent to the Company, that it will, or will cause its
Restricted Subsidiaries to, provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Loan Documents or to the Lenders under
Article 6 including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) is or relates to a Borrowing Notice, a notice
pursuant to Section 2.11 or a notice requesting the issuance, amendment,
extension or renewal of a Letter of Credit pursuant to Article 3, (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default or Event of
Default under this Agreement or any other Loan Document or (iv) is required to
be delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any Borrowing or other extension of credit hereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium that is properly identified in a format acceptable to the Administrative
Agent to an electronic mail address as directed by the Administrative Agent. In
addition, the Company agrees, and agrees to cause its Restricted Subsidiaries,
to continue to provide the Communications to the Administrative Agent or the
Lenders, as the case may be, in the manner specified in the Loan Documents but
only to the extent requested by the Administrative Agent.

 

124



--------------------------------------------------------------------------------

The Company hereby acknowledges that (a) the Administrative Agent may, but shall
not be obligated to make available to the Lenders and the Issuing Lender
materials and/or information provided by or on behalf of the Company hereunder
(collectively, the “Company Materials”) by posting the Company Materials on Debt
Domain, IntraLinks, Syndtrak, ClearPar or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (e.g.
Lenders that do not wish to receive material non-public information with respect
to the Company or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities) (each, a “Public Lender”).
The Company hereby agrees that (w) all Company Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Company Materials “PUBLIC,” the
Company shall be deemed to have authorized the Administrative Agent and the
Lenders to treat such Company Materials as not containing any material
non-public information with respect to the Company or its securities for
purposes of United States federal and state securities laws (provided, however,
that for the avoidance of doubt, to the extent such Company Materials constitute
Information, they shall be subject to the provisions of Section 10.15); (y) all
Company Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Investor;” and (z) the
Administrative Agent shall be entitled to treat any Company Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not marked as “Public Investor.” Notwithstanding the foregoing, the
following Company Materials shall be marked “PUBLIC”, unless the Company
notifies the Administrative Agent promptly that any such document contains
material non-public information: (1) the Loan Documents and (2) notification of
effective changes in the terms of the Facilities.

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Company or its securities for purposes of United States Federal or state
securities laws.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND

 

125



--------------------------------------------------------------------------------

INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY
LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS
FOUND IN A FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OR MATERIAL BREACH OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

Section 10.03. No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of any Agent, any Lender or any Issuing Lender,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder, or any abandonment or
discontinuance of steps to enforce such right, remedy, power or privilege,
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
provided herein and in any other Loan Document are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law. No waiver of any
provision of this Agreement or any other Loan Document or consent to any
departure by any Borrower or any other Loan Party therefrom shall in any event
be effective unless the same shall be permitted by Section 10.01, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. No notice or demand on any Borrower in any case shall
entitle any Borrower to any other or further notice or demand in similar or
other circumstances.

Section 10.04. Survival of Agreement. All covenants, agreements, representations
and warranties made by any Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lenders and each Issuing Lender and shall survive the making by the
Lenders of the Loans and the issuance of Letters of Credit by the Issuing
Lenders, regardless of any investigation made by the Lenders or the Issuing
Lenders or on their behalf, and shall continue in full force and effect as long
as the principal of or any accrued interest on any Loan or any fee or any other
amount payable under this Agreement or any other Loan Document is outstanding
and unpaid or any Letter of Credit is outstanding and

 

126



--------------------------------------------------------------------------------

so long as the Commitments have not been terminated. The provisions of Sections
2.17, 2.18, 2.19 and 10.05 shall remain operative and in full force and effect
regardless of the expiration of the term of this Agreement, the consummation of
the transactions contemplated hereby, the repayment of any of the Loans, the
expiration of the Commitments, the expiration of any Letter of Credit, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the
Administrative Agent, the Collateral Agent, any Lender or any Issuing Lender.

Section 10.05. Payment of Expenses; Indemnity.

(a) The Company agrees to (i) pay all reasonable and documented out-of-pocket
expenses (including, without limitation, the reasonable fees, charges and
disbursements of counsel) incurred by the Administrative Agent, the Lead
Arranger, each Issuing Lender and each other Agent and their respective
Affiliates in connection with the structuring, arrangement and syndication of
the Facilities (other than fees payable to syndicate members) and the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or in connection with any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions hereby or thereby contemplated shall be consummated) or incurred by
the each Issuing Lender in connection with the issuance, amendment, renewal or
extension of Letters of Credit or any demand for payment thereunder (provided
that payments in respect of legal fees and expenses shall be limited to actual
reasonable and documented out-of-pocket fees, disbursements and other charges of
one counsel to the Administrative Agent, Lead Arranger, Issuing Lenders and each
other Agent and their respective Affiliates, and if necessary, one local counsel
in any relevant jurisdiction to such Persons and, in the case of a conflict of
interest, one additional counsel to such Persons) and (ii) to pay all reasonable
and documented out-of-pocket expenses of the Administrative Agent, Issuing
Lenders and the Lenders (provided that payments in respect of legal fees and
expenses shall be limited to actual reasonable documented out-of-pocket fees,
disbursements and other charges of one counsel to the Administrative Agent,
Issuing Lenders and the Lenders, and if necessary, one local counsel in any
relevant jurisdiction to such Persons, and in the case of a conflict of
interest, one additional counsel to such Persons) for enforcement costs
associated with the Facilities.

(b) The Company agrees to indemnify the Administrative Agent, the Collateral
Agent, each Lender, each Issuing Lender and each other Agent and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, (limited in the case
of legal fees and expenses, to the actual reasonable and documented
out-of-pocket fees, disbursements and other charges of one counsel to each
indemnitee, and if necessary, one local counsel in any relevant jurisdiction to
such Person and, in the case of a conflict of interest, one additional counsel
to such Person) to the extent incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement or any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
or thereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby (including the
syndication of the Facilities), (ii) the use of the proceeds of the Loans or
issuance of Letters of Credit, (iii) any actual or alleged presence or

 

127



--------------------------------------------------------------------------------

release of Materials of Environmental Concern on or from any Property currently
or formerly owned, occupied or operated by the Company or any of the Restricted
Subsidiaries, or any Environmental Liability of the Company or its Restricted
Subsidiaries or in respect of any of their respective properties, or (iv) any
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto (and regardless of whether such
matter is initiated by a third party or by the Company, any other Loan Party or
any of their respective Affiliates); provided that such indemnity shall not, as
to any Indemnitee, be available with respect to any losses, claims, damages,
liabilities or related expenses to the extent that such losses, claims, damages,
liabilities or related expenses (A) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (i) the
bad faith, gross negligence or willful misconduct of, or material breach of this
Agreement or any other Loan Document by such Indemnitee or (ii) disputes arising
solely among Indemnitees (other than any Agent or its Related Parties in its
capacity as an Agent hereunder) and that do not involve any act or omission by
the Company or its Restricted Subsidiaries or its controlled Affiliates or
(B) arise from any settlement of any proceeding effected without the Company’s
written consent (which consent shall not be unreasonably withheld, delayed or
conditioned), but if settled with the Company’s written consent, or if there is
a judgment against an Indemnitee in any such proceeding, the Company agrees to
indemnify and hold harmless each Indemnitee in the manner set forth in this
Section 10.05(b). Without limiting the foregoing, and to the extent permitted by
applicable law, the Company agrees not to assert and to cause its Restricted
Subsidiaries not to assert, and hereby waives and agrees to cause its Restricted
Subsidiaries so to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against the Indemnitee. All amounts due under this Section 10.05 shall
be payable promptly after written demand upon the Company therefor together with
a reasonably detailed invoice. Statements payable by the Company pursuant to
this Section 10.05 shall be submitted to Chief Financial Officer (Telephone
No. 631-962-9846) (Fax No. 631-962-9623), at the address of the Company set
forth in Section 10.02, or to such other Person or address as may be hereafter
designated by the Company in a notice to the Administrative Agent. This
Section 10.05(b) shall not apply with respect to taxes other than taxes that
represent losses, claims, damages, liabilities or related expenses arising from
non-tax claims.

(c) To the extent that the Company fails to pay any amount required to be paid
by it to the Administrative Agent, the Collateral Agent, any Issuing Lender or
any other Agent under Section 10.05(a) or (b), each Lender severally agrees to
pay to the Administrative Agent, the Collateral Agent, such Issuing Lender or
such other Agent, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the Collateral
Agent, such Issuing Lender or such other Agent in its capacity as such. For
purposes hereof, a Lender’s “pro rata share” shall be determined based upon its
share of the Aggregate Exposure at the time (in each case, determined as if no
Lender were a Defaulting Lender).

(d) To the extent permitted by applicable law, none of the parties hereto shall
assert, and each party hereto and each Indemnitee hereby waives, any claim
against any other party

 

128



--------------------------------------------------------------------------------

hereto, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, any Loan or Letter of Credit or the use of the
proceeds thereof; provided that the foregoing shall not relieve the Company of
its indemnification obligations set forth in Section 10.05(b) to the extent any
Indemnitee is found so liable.

(e) The provisions of this Section 10.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, the Collateral Agent, any Lender, any Issuing
Lender or any other Agent.

Section 10.06. Successors and Assigns; Participations and Assignments. (a) This
Agreement shall be binding upon and inure to the benefit of the Borrowers, the
Lenders, the Agents, the Issuing Lenders, all future holders of the Loans and
their respective successors and assigns, except that no Borrower may assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of the Agents, each Issuing Lender and each Lender (provided
that a Borrower may merge or consolidate with another Borrower in accordance
with Section 7.04).

(b) Any Lender may, without the consent of, or notice to, any Borrower or the
Administrative Agent, in accordance with applicable law, at any time sell to one
or more banks, financial institutions or other entities (other than a Competitor
or the Company or any of its controlled Affiliates) (each, a “Participant”)
participating interests in any Loan owing to such Lender, any Commitment of such
Lender or any other interest of such Lender hereunder and under the other Loan
Documents. In the event of any such sale by a Lender of a participating interest
to a Participant, such Lender’s obligations under this Agreement to the other
parties to this Agreement shall remain unchanged, such Lender shall remain
solely responsible for the performance thereof, such Lender shall remain the
holder of any such Loan for all purposes under this Agreement and the other Loan
Documents, and the Borrowers and the Agents shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents. In no event shall
any Participant under any such participation have any right to enforce this
agreement or to approve any amendment or waiver of any provision of any Loan
Document, or any consent to any departure by any Loan Party therefrom, except to
the extent that such amendment, waiver or consent would require the consent of
all Lenders, all affected Lenders or all affected Lenders under a particular
Facility pursuant to Section 10.01. Each Borrower agrees that if amounts
outstanding under this Agreement and the Loans are due or unpaid, or shall have
been declared or shall have become due and payable upon the occurrence of an
Event of Default, each Participant shall, to the maximum extent permitted by
applicable law, be deemed to have the right of setoff in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement, provided that, in purchasing such participating
interest, such Participant shall be deemed to have agreed to share with the
Lenders the proceeds thereof as provided in

 

129



--------------------------------------------------------------------------------

Section 10.07(a) as fully as if such Participant were a Lender hereunder. Each
Borrower also agrees that each Participant shall be entitled to the benefits of
Sections 2.17, 2.18 and 2.19 with respect to its participation in the
Commitments and the Loans outstanding from time to time as if such Participant
were a Lender; provided that, in the case of Section 2.18, such Participant
shall have complied with the requirements of said Section (including the
requirement of Section 2.18(e), it being understood that the documentation
required by Section 2.18(e) shall be delivered to the participating Lender), and
provided, further, that no Participant shall be entitled to receive any greater
amount pursuant to any such Section than the transferor Lender would have been
entitled to receive in respect of the amount of the participation transferred by
such transferor Lender to such Participant had no such transfer occurred, except
to the extent such entitlement to receive a greater payment results from any
change in any Requirement of Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each participant and the
principal amounts (and interest thereon) of each participant’s interest in the
Loans or other Obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent demonstrable
error, and the Borrowers, the Lenders and each Agent shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.

(c) Any Lender (an “Assignor”) may, in accordance with applicable law, at any
time and from time to time assign to one or more Eligible Assignees (an
“Assignee”) all or any part of its rights and obligations under this Agreement
pursuant to an Assignment and Acceptance, substantially in the form of Exhibit B
or any other form approved by the Administrative Agent (an “Assignment and
Acceptance”), executed by such Assignee and such Assignor (and, where the
consent of the Company, the Administrative Agent or the Issuing Lender is
required, by the Company and such other Persons) and delivered to the
Administrative Agent (A) via an electronic settlement system satisfactory to the
Administrative Agent or (B) if previously agreed by the Administrative Agent,
manually, for its acceptance and recording in the Register; provided that no
such assignment to an Assignee (other than any Lender or any Affiliate of a
Lender thereof) shall be in an aggregate principal amount (determined as of the
date of the relevant Assignment and Acceptance or, if “Trade Date” is specified
in the Assignment and Acceptance, as of the Trade Date) of less than $1,000,000
(other than in the case of an assignment of all of a Lender’s interests under
this Agreement), unless otherwise agreed by the Company and the Administrative
Agent (each such consent not to be unreasonably withheld, delayed or conditioned
and, in the case of the Company, shall not be required if a payment or
bankruptcy Event of Default has occurred and is continuing). Any such assignment
need not be ratable as among the Facilities. Upon such execution, delivery,
acceptance and recording, from and after the effective date determined pursuant
to such Assignment and Acceptance, (x) the Assignee thereunder shall be a party
hereto and, to the extent provided in such Assignment and Acceptance, have the
rights and obligations of a Lender hereunder with Commitments and/or

 

130



--------------------------------------------------------------------------------

Loans as set forth therein, and (y) the Assignor thereunder shall, to the extent
provided in such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of an Assignor’s rights and obligations under this Agreement, such Assignor
shall cease to be a party hereto, except as to Section 2.17, 2.18 and 10.05 in
respect of the period prior to such effective date).

(d) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Term Loan Commitment and Revolving Credit Commitment, and the outstanding
balances of its Term Loans and Revolving Credit Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth in such Assignment and Acceptance, (ii) except as set forth in (i) above
or otherwise agreed in writing between such assigning Lender and such Assignee,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Company or any Restricted Subsidiary
or the performance or observance by the Company or any Restricted Subsidiary of
any of its obligations under this Agreement, any other Loan Document or any
other instrument or document furnished pursuant hereto; (iii) such Assignee
represents and warrants that it is an Eligible Assignee legally authorized to
enter into such Assignment and Acceptance; (iv) such Assignee confirms that it
has received a copy of this Agreement, together with copies of the most recent
financial statements referred to in Section 4.01 or delivered pursuant to
Section 6.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (v) such Assignee will independently and without
reliance upon the Administrative Agent, the Collateral Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (vi) such Assignee appoints
and authorizes the Administrative Agent and the Collateral Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Administrative Agent and the Collateral Agent,
respectively, by the terms hereof, together with such powers as are reasonably
incidental thereto; and (vii) such Assignee agrees that it will perform in
accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

(e) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its addresses in the New York City a
copy of each Assignment and Acceptance delivered to it and a register (the
“Register”) for the recordation of the names and addresses of the Lenders and
the Commitment of, and principal amount of and stated interest on the Loans
owing to, each Lender from time to time. The entries in the Register shall be
conclusive, in the absence of demonstrable error, and the Borrowers, each Agent
and the Lenders shall treat each Person whose name is recorded in the Register
as the owner of the Loans and any Notes evidencing such Loans recorded therein
for all purposes of this Agreement. Any assignment of any Loan, whether or not
evidenced by a Note, shall be effective only upon

 

131



--------------------------------------------------------------------------------

appropriate entries with respect thereto being made in the Register (and each
Note shall expressly so provide). Any assignment or transfer of all or part of a
Loan evidenced by a Note shall be registered on the Register only upon surrender
for registration of assignment or transfer of the Note evidencing such Loan,
accompanied by a duly executed Assignment and Acceptance; thereupon, if
requested by the Assignee, one or more new Notes in the same aggregate principal
amount shall be issued to the designated Assignee, and the old Notes shall be
returned by the Administrative Agent to the Company marked “canceled”. The
Register shall be available for inspection by the Borrowers or any Lender (with
respect to any entry relating to such Lender’s Loans) at any reasonable time and
from time to time upon reasonable prior notice.

(f) Upon its receipt of an Assignment and Acceptance executed by an Assignor and
an Assignee (and, in any case where the consent of any other Person is required
by Section 10.06(c), by each such other Person) together with payment to the
Administrative Agent of a registration and processing fee of $3,500 (which fee
may be waived or reduced in the sole discretion of the Administrative Agent), an
Administrative Questionnaire completed in respect of the Assignee (unless the
Assignee shall already be a Lender hereunder) and any applicable tax forms, the
Administrative Agent shall (i) promptly accept such Assignment and Acceptance
and (ii) on the effective date determined pursuant thereto record the
information contained therein in the Register. Each Borrower, at its own
expense, promptly upon request, shall execute and deliver to the Administrative
Agent (in exchange for the Revolving Credit Note and/or applicable Term Notes,
as the case may be, of the assigning Lender) a new Revolving Credit Note and/or
applicable Term Notes, as the case may be, to the order of such Assignee in an
amount equal to the Revolving Credit Commitment and/or applicable Term Loans, as
the case may be, assumed or acquired by it pursuant to such Assignment and
Acceptance and, if the Assignor has retained a Revolving Credit Commitment
and/or Term Loans, as the case may be, upon request, a new Revolving Credit Note
and/or Term Notes, as the case may be, payable to the Assignor in an amount
equal to the Revolving Credit Commitment and/or applicable Term Loans, as the
case may be, retained by it hereunder. Such new Note or Notes shall be dated the
Closing Date and shall otherwise be in the form of the Note or Notes replaced
thereby.

(g) Any Lender or Participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 10.06, disclose to the Assignee or Participant or proposed Assignee or
Participant any information relating to the Company furnished to such Lender by
or on behalf of the Company, including notification of the inclusion of, if
applicable, material non-public information regarding the Company and/or its
Restricted Subsidiaries; provided that, prior to any such disclosure of
information, each such Assignee or Participant or proposed Assignee or
Participant shall agree to comply with the provisions of Section 10.15 or
substantially equivalent provisions.

(h) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section concerning assignments of Loans and Notes relate only
to absolute assignments and that such provisions do not prohibit assignments
creating security interests in Loans and Notes (other than to a Competitor),
including, without limitation, any pledge or assignment by a Lender of any Loan
or Note to any Federal Reserve Bank or other central bank having jurisdiction
over it in accordance with applicable law; provided that no such assignment
shall release a Lender from any of its obligations hereunder or substitute any
such Assignee for such Lender as a party hereto.

 

132



--------------------------------------------------------------------------------

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Company, the option to provide to the Borrowers all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrowers pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any state thereof. In addition,
notwithstanding anything to the contrary in this Section 10.06(i), any SPC may
(A) with notice to, but without the prior written consent of, the Company and
the Administrative Agent and without paying any processing fee therefor, assign
all or a portion of its interests in any Loans to the Granting Lender, or with
the prior written consent of the Company and the Administrative Agent (which
consent shall not be unreasonably withheld, delayed or conditioned) to any
financial institutions providing liquidity and/or credit support to or for the
account of such SPC to support the funding or maintenance of Loans, and
(B) disclose on a confidential basis in accordance with Section 10.15 any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPC; provided that non-public information with respect to
the Company or its Restricted Subsidiaries may be disclosed only with the
Company’s consent which will not be unreasonably withheld, delayed or
conditioned.

(j) [Reserved].

(k) So long as no Default has occurred or is continuing or would result
therefrom, any Lender may, at any time, assign all or a portion of its rights
and obligations under this Agreement in respect of its Term Loans to the Company
on a non-pro rata basis through (and solely through) Dutch Auctions open to all
Lenders, subject to the following limitations and other provisions:

(i) the maximum principal amount (calculated on the face amount thereof) of all
Term Loans that the Company may offer to purchase or take assignment of shall
not exceed 20% of the aggregate principal amount of the Initial Term Loans made
on the Closing Date;

(ii) the Company will not be entitled to receive, and will not receive,
information provided solely to Lenders by the Administrative Agent or any Lender
and will not be permitted to attend or participate in, and will not attend or
participate in, meetings or conference calls attended solely by the Lenders and
the Administrative Agent;

 

133



--------------------------------------------------------------------------------

(iii) Borrowings shall not be made under the Revolving Credit Facility to
directly or indirectly fund the purchase or assignment;

(iv) any Term Loans purchased by the Company shall be automatically and
permanently cancelled immediately upon acquisition by the Company;

(v) notwithstanding anything to the contrary contained herein (including in the
definitions of “Consolidated Net Income” and “Consolidated EBITDA”) any noncash
gains in respect of “cancellation of indebtedness” resulting from the
cancellation of any Term Loans purchased by the Company shall be excluded from
the determination of Consolidated Net Income and Consolidated EBITDA;

(vi) the cancellation of Term Loans in connection with a Dutch Auction shall not
constitute a voluntary or mandatory prepayment for purposes of Section 2.09 or
2.10, but the face amount of Term Loans cancelled as provided for in clause
(iv) above shall be applied on a pro rata basis to the remaining scheduled
installments of principal due in respect of the Term Loans;

(vii) [Reserved];

(viii) immediately after giving effect to any purchase or assignment of Term
Loans pursuant to this Section 10.06(k), the sum of (x) the excess of the
Revolving Credit Commitments over the Revolving Extensions of Credit as of such
date and (y) the aggregate amount of all unrestricted cash and Cash Equivalents
of the Company and its Restricted Subsidiaries as of such date shall not be less
than $100,000,000; and

(ix) at the time of the consummation of each purchase and assignment of Term
Loans pursuant to this Section 10.06(k), the Company shall have delivered to the
Administrative Agent an officer’s certificate as to compliance with the
preceding clause (viii).

Section 10.07. Adjustments; Set Off. (a) Except (x) to the extent that this
Agreement provides for payments to be allocated to a particular Lender or to the
Lenders under a particular Facility (or provides for the application of funds
arising from the existence of a Defaulting Lender) or (y) to the extent any
payment is obtained by a Lender as consideration for the assignment of or sale
of a participation in any of its Loans or L/C Disbursements to any Assignee or
Participant (other than to the Company or any Restricted Subsidiary thereof,
except pursuant to Section 10.06(k)), if any Lender (a “Benefitted Lender”)
shall at any time receive any payment of all or part of the Obligations owing to
it, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set off, pursuant to events or proceedings of the nature
referred to in paragraph (f) of Article 8, or otherwise), in a proportion
greater than its pro rata share of any such payment to or collateral received by
any other Lender, if any, in respect of such other Lender’s Obligations, such
Benefitted Lender shall (i) notify the Administrative Agent and each other
Lender of the receipt of such payment and (ii) purchase for cash at face value
from the other Lenders a participating interest in such portion of each such
other Lender’s

 

134



--------------------------------------------------------------------------------

Obligations, or shall provide such other Lenders with the benefits of any such
collateral, as shall be necessary to cause such Benefitted Lender to share the
excess payment or benefits of such collateral ratably with each of the Lenders;
provided, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. Each Borrower expressly consents to the
foregoing arrangements and agrees that any Lender holding a participation in a
Lender’s Obligations deemed to have been so purchased may exercise any and all
rights of setoff as set forth in clause (b) below by reason thereof as fully as
if such Lender had made a Loan directly to such Borrower in the amount of such
participation.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender (other than any Defaulting Lender) and each Issuing Lender shall have the
right, without prior notice to the Borrowers, any such notice being expressly
waived by the Borrowers to the extent permitted by applicable law, upon any
amount becoming due and payable by any Borrower hereunder (whether at the stated
maturity, by acceleration or otherwise) after the occurrence and during the
continuance of an Event of Default, to set off and appropriate and apply against
such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
Issuing Lender or any branch or agency thereof to or for the credit or the
account of any Borrower. Each Lender and each Issuing Lender agrees promptly to
notify the Company and the Administrative Agent after any such setoff and
application made by such Lender or such Issuing Lender, provided that the
failure to give such notice shall not affect the validity of such setoff and
application.

Section 10.08. Counterparts. (a) This Agreement may be executed by one or more
of the parties to this Agreement on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission (e.g. by .PDF or .TIF file) shall be
effective as delivery of a manually executed counterpart hereof.

(b) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Acceptance shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

Section 10.09. Severability. Any provision of this Agreement that is invalid,
illegal, prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality,
prohibition or unenforceability without affecting, impairing or invalidating the
remaining provisions hereof, and any such invalidity, illegality, prohibition or
unenforceability in any jurisdiction shall not affect, impair, invalidate or
render

 

135



--------------------------------------------------------------------------------

unenforceable such provision in any other jurisdiction. The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

Section 10.10. Integration. This Agreement and the other Loan Documents
represent the entire agreement of the Borrowers, the Agents and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by any Agent or any Lender relative
to the subject matter hereof not expressly set forth herein or in the other Loan
Documents.

Section 10.11. GOVERNING LAW. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION BASED UPON, ARISING OUT OF OR RELATED TO THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY (INCLUDING, WITHOUT LIMITATION,
ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW OR OTHERWISE ARISING OUT OF THE
SUBJECT MATTER HEREOF) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

Section 10.12. Submission to Jurisdiction; Waivers.

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its Property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Collateral Agent, any Issuing Lender or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or the other Loan Documents against any Borrower or its Properties in
the courts of any jurisdiction.

(b) Each of the parties hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or Federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.02. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

136



--------------------------------------------------------------------------------

Section 10.13. Judgment Currency. If, for the purpose of obtaining judgment in
any court, it is necessary to convert a sum due hereunder in Dollars into
another currency, the parties hereto agree, to the fullest extent that they may
legally and effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures the Administrative Agent
could purchase Dollars with such other currency in New York, New York, on the
Business Day immediately preceding the day on which final judgment is given.

The obligation of any Borrower in respect of any sum due to any Lender hereunder
in Dollars shall, to the extent permitted by applicable law, notwithstanding any
judgment in a currency other than Dollars, be discharged only to the extent that
on the Business Day following receipt of any sum adjudged to be so due in the
judgment currency such Lender may in accordance with normal banking procedures
purchase Dollars in the amount originally due to such Lender with the judgment
currency. If the amount of Dollars so purchased is less than the sum originally
due to such Lender, each Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender against the
resulting loss; and if the amount of Dollars so purchased is greater than the
sum originally due to such Lender, such Lender agrees to repay such excess.

Section 10.14. Acknowledgments. Each Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) no Agent nor any Lender has any fiduciary relationship with or duty to such
Borrower arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Agents and the Lenders, on one
hand, and the Borrowers, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor;

(c) each Lender and its Affiliates may have economic interests that conflict
with those of the Borrowers; and

(d) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Agents and the Lenders or among the Borrowers and the Lenders.

Section 10.15. Confidentiality. Each of the Agents, the Issuing Lenders and the
Lenders agrees to keep confidential all Information (as defined below); provided
that nothing herein shall prevent any Agent, any Issuing Lender or any Lender
from disclosing any such Information (a) to any Agent, any other Lender or any
Affiliate of any thereof, (b) subject to Section 10.06(g), to any Participant or
Assignee (each, a “Transferee”) or prospective Transferee or to any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Company or any Restricted Subsidiary or any of their respective
obligations, in each case, that agrees to comply with the provisions of this
Section or substantially equivalent provisions, (c) to any of its and its
Affiliates’ officers, employees, directors, agents, attorneys, accountants and
other professional advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such

 

137



--------------------------------------------------------------------------------

Information and instructed to keep such Information confidential), (d) upon the
request or demand of any Governmental Authority having jurisdiction over it,
(e) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any Requirement of Law, (f) in connection
with any litigation or similar proceeding, (g) that has been publicly disclosed
other than in breach of this Section 10.15, (h)to any regulatory authority or
quasi-regulatory authority (such as the National Association of Insurance
Commissioners or any similar organization) or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender, (i) in connection
with the exercise of any remedy hereunder or under any other Loan Document or
(j) with the consent of the Company. For the purposes of this Section,
“Information” shall mean all information received from or on behalf of any Loan
Party and related to the Company or its Restricted Subsidiaries or any of their
business, other than any such information that was available to the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender on
a nonconfidential basis prior to such disclosure. Any Person required to
maintain the confidentiality of Information as provided in this Section 10.15
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord its own confidential information.

Section 10.16. Release of Collateral and Guarantee Obligations.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon the request of the Company in connection with (i) any
Disposition of Property permitted by the Loan Documents (other than a
Disposition to a Loan Party), (ii) any merger, consolidation or amalgamation
permitted by the Loan Documents or (iii) any designation of a Restricted
Subsidiary as an Unrestricted Subsidiary, the Administrative Agent shall
(without notice to, or vote or consent of, any Lender, or any Affiliate of any
Lender that is a party to any Specified Hedge Agreement or any Specified Cash
Management Agreement) take such actions as shall be required or appropriate to
release its security interest in any Collateral being Disposed of in such
Disposition (but not in any proceeds thereof) or any Capital Stock necessary to
permit consummation of such merger, consolidation or amalgamation (provided, to
the extent applicable, the Company shall comply with Section 6.08 in connection
therewith), and to release any guarantee obligations under the Loan Documents of
any Person being Disposed of in such Disposition or any entity that is not the
surviving entity of any merger, consolidation or amalgamation, to the extent
necessary to permit consummation of such Disposition, merger, consolidation or
amalgamation in accordance with the Loan Documents.

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, when all Obligations (other than obligations in respect of any
Specified Hedge Agreement or any Specified Cash Management Agreement, contingent
indemnity obligations not then due and payable and contingent reimbursement
obligations in respect of outstanding Letters of Credit) have been paid in full,
all Commitments have terminated or expired and no Letter of Credit shall be
outstanding (or all outstanding Letters of Credit have been Cash Collateralized,
or in respect of which back-stop letters of credit have been provided, in each
case in an amount equal to 103% of the aggregate outstanding face amount thereof
and pursuant to arrangements otherwise reasonably satisfactory to the
Administrative Agent and the Issuing Lender), upon the request of the Company,
the Administrative Agent shall (without notice to, or vote or consent of,

 

138



--------------------------------------------------------------------------------

any Lender, or any Affiliate of any Lender that is party to any Specified Hedge
Agreement or any Specified Cash Management Agreement) take such actions as shall
be required to release its security interest in all Collateral, and to release
all guarantee obligations under any Loan Document, whether or not on the date of
such release there may be outstanding Obligations in respect of Specified Hedge
Agreements or Specified Cash Management Agreements. Any such release of
guarantee obligations shall be deemed subject to the provision that such
guarantee obligations shall be reinstated if after such release any portion of
any payment in respect of the Obligations guaranteed thereby shall be rescinded
or must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of any Borrower or any Restricted
Subsidiary Guarantor, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, any Borrower or
any Restricted Subsidiary Guarantor or any substantial part of its property, or
otherwise, all as though such payment had not been made.

(c) Neither the Administrative Agent nor the Collateral Agent shall be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Collateral Agent’s Lien thereon, or
any certificate prepared by any Loan Party in connection therewith, nor shall
the Administrative Agent or the Collateral Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

Section 10.17. WAIVERS OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 10.17.

Section 10.18. USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrowers that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of the Borrowers and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrowers in accordance with the USA PATRIOT Act.

Section 10.19. Replacement Lenders. (a) The Company shall be permitted to
replace any Lender that is a Defaulting Lender; provided that (A) such
replacement or removal does not conflict with any Requirement of Law, (B) the
Company shall be liable to such replaced Lender under Section 2.19 (as though
Section 2.19 were applicable) if any Eurodollar Loan

 

139



--------------------------------------------------------------------------------

owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period or maturity date relating thereto, (C) the replacement
financial institution shall purchase, at par, all Loans and other amounts owing
to such replaced Lender on or prior to the date of replacement, (D) the replaced
Lender shall be obligated to make such replacement in accordance with the other
provisions of Section 10.06 (provided that the Company may be obligated to pay
the registration and processing fee referred to therein), (E) the Company shall
pay all additional amounts (if any) required pursuant to Section 2.17 or 2.18,
as the case may be, in respect of any period prior to the date on which such
replacement shall be consummated, and (F) any such replacement shall not be
deemed to be a waiver of any rights that the Company, the Administrative Agent
or any other Lender shall have against the replaced Lender; provided, further
that, in connection with any such assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until the parties to the assignment shall make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Collateral
Agent, each Issuing Lender and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit in accordance with its
Revolving Credit Percentage (and notwithstanding the foregoing, if any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs).

(b) The Company shall be permitted to replace any Lender (in the case of clause
(ii), within 120 days of the applicable failure to consent referenced
therein) (i) that requests reimbursement owing pursuant to Section 2.17 or 2.18
or (ii) in connection with any proposed amendment, modification, supplement or
waiver with respect to any of the provisions of the Loan Documents as
contemplated in Section 10.01 where such amendment, modification, supplement or
waiver requires the consent of either (x) all or all affected Lenders, and the
consent of the holders of more than 50% of the aggregate amount of the Term
Loans and the then outstanding Total Revolving Credit Commitments then in effect
(or, if the Revolving Credit Commitments have been terminated, the Total
Revolving Extensions of Credit then outstanding) is obtained or (y) all affected
Lenders under any Facility, and the consent of the holders of more than 50% of
the aggregate amount of Loans or Commitments, as applicable, under the relevant
Facility is obtained, and such Lender fails to consent to such proposed action;
provided that (A) such replacement or removal does not conflict with any
Requirement of Law, (B) the Company shall be liable to such replaced Lender
under Section 2.19 (as though Section 2.19 were applicable) if any Eurodollar
Loan owing to such replaced Lender shall be purchased other than on the last day
of the Interest Period or maturity date relating thereto, (C) the replacement
financial institution shall purchase, at par, all Loans and other amounts owing
to such replaced Lender on or prior to the date of replacement and shall have
consented to the proposed amendment, (D) the replaced Lender shall be obligated
to make such replacement in accordance with the provisions of Section 10.06
(provided that the Company may be obligated to pay the

 

140



--------------------------------------------------------------------------------

registration and processing fee referred to therein), (E) the Company shall pay
all additional amounts (if any) required pursuant to Section 2.17 or 2.18, as
the case may be, in respect of any period prior to the date on which such
replacement shall be consummated, and (F) any such replacement shall not be
deemed to be a waiver of any rights that the Company, the Administrative Agent
or any other Lender shall have against the replaced Lender.

Section 10.20. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 10.21. Lender Action; Specified Cash Management Agreements and Specified
Hedge Agreements. (a) Each Lender agrees that it shall not take or institute any
actions or proceedings, judicial or otherwise, for any right or remedy against
any Loan Party or any other obligor under any of the Loan Documents (including
the exercise of any right of setoff, rights on account of any banker’s lien or
similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any remedial procedures, with respect to any
Collateral or any other property of any such Loan Party, unless expressly
provided for herein or in any other Loan Document, without the prior written
consent of the Administrative Agent. The provisions of this Section 10.21 are
for the sole benefit of the Lenders and shall not afford any right to, or
constitute a defense available to, any Loan Party.

(b) No Cash Management Bank or Qualified Counterparty that obtains the benefit
the Guarantee and Collateral Agreement or any Collateral by virtue of the
provisions hereof or any Security Document shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) (or to notice of or to consent to any
amendment, waiver or modification of the provisions hereof or of the Guarantee
and Collateral Agreement or any Security Document) other than in its capacity as
a Lender and, in such case, only to the extent expressly provided in the Loan
Documents. The Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Specified Cash Management Agreements and Specified
Hedge Agreements in the case of a Maturity Date.

Section 10.22. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any payment or disbursement made by an Issuing Lender pursuant
to a Letter of Credit, together with all fees, charges and other amounts which
are treated as interest on such Loan or such participation under applicable law
(collectively the “Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by the
Lender holding such Loan or participation in accordance with applicable law, the
rate of interest payable in respect of such Loan or participation hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan or participation but were not payable as a
result of the operation of this Section 10.22 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or
participations or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

 

141



--------------------------------------------------------------------------------

Section 10.23. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

142



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers, all as of the date and year first
above written.

 

VERINT SYSTEMS INC., as Borrower By:  

/s/ Douglas E. Robinson

Name:   Douglas E. Robinson Title:   Chief Financial Officer

[Signature Page to the Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Collateral Agent, Revolving
Credit Lender, Term Loan Lender and Issuing Lender By:  

/s/ Daglas P. Panchal

Name:   Daglas P. Panchal Title:   Executive Director

[Signature Page to the Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Revolving Credit Lender By:  

/s/ Marcus Tarkington

Name:   Marcus Tarkington Title:   Director By:  

/s/ Anca Trifan

Name:   Anca Trifan Title:   Managing Director

[Signature Page to the Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Revolving Credit Lender By:  

/s/ Rebecca Kratz

Name:   Rebecca Kratz Title:   Authorized Signatory

[Signature Page to the Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Revolving Credit Lender By:  

/s/ Nicholas Heslip

Name:   Nicholas Heslip Title:   Authorized Signatory

[Signature Page to the Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Revolving Credit Lender By:  

/s/ Robby Kumar

Name:   Robby Kumar Title:   Managing Director

[Signature Page to the Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Revolving Credit Lender By:  

/s/ Judith E. Smith

Name:   Judith E. Smith Title:   Authorized Signatory By:  

/s/ Karim Rahimtoola

Name:   Karim Rahimtoola Title:   Authorized Signatory

[Signature Page to the Credit Agreement]



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a Revolving Credit Lender By:  

/s/ William Conlan

Name:   William Conlan Title:   Senior Vice President

[Signature Page to the Credit Agreement]



--------------------------------------------------------------------------------

ANNEX A

Revolving Credit Commitments

 

Revolving Credit Lender    Revolving Credit Commitment  

JPMorgan Chase Bank, N.A.

   $ 60,000,000  

Deutsche Bank AG New York Branch

   $ 40,000,000  

Goldman Sachs Bank USA

   $ 40,000,000  

Royal Bank of Canada

   $ 40,000,000  

Barclays Bank Plc

   $ 40,000,000  

Credit Suisse AG, Cayman Islands Branch

   $ 40,000,000  

HSBC Bank USA, N.A.

   $ 40,000,000     

 

 

 

Total:

   $ 300,000,000  



--------------------------------------------------------------------------------

ANNEX B

Initial Term Loan Commitments

 

Term Loan Lender    Initial Term Loan Commitments  

JPMorgan Chase Bank, N.A.

   $ 425,000,000     

 

 

 

Total:

   $ 425,000,000  